t c memo united_states tax_court river city ranches j v walter j hoyt iii tax_matters_partner et al ’ petitioners v commissioner of internal revenue respondent docket nos filed date walter j hoyt iii tax_matters_partner pro_se ‘the following cases are consolidated herewith river city ranches j v walter j hoyt iii tax_matters_partner docket no river city ranches j v walter j hoyt iii tax_matters_partner docket no river city ranches j v walter j hoyt iii tax_matters_partner docket no river city ranches j v walter j hoyt iii tax_matters_partner docket no river city ranches j v walter j hoyt iii tax_matters_partner docket no river city ranches j v walter j hoyt iii tax_matters_partner docket no river city ranches j v walter j hoyt iii tax_matters_partner docket no ovine genetic technology j v walter j hoyt iii tax_matters_partner docket no -- - timothy g buck and michael d culy for petitioner in docket no michael a macdonald for petitioner in docket no catherine j caballero and paul robeck for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge stanley j goldberg pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge goldberg special_trial_judge respondent issued a notice of final_partnership_administrative_adjustment fpaa to each partnership involved in these consolidated cases determining the adjustments in the amounts and for the taxable years as set forth in appendix a hereto unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the years in issue for river city ranches are its year ended date year ended date and year ended date respondent granted river city ranches permission to change to a taxable_year ended sept beginning with its year ended date the years in issue for river city ranches are its year ended sept continued after concessions the primary issues for decision are whether each of these three partnerships river city ranches j v walter j hoyt iii tax_matters_partner rcr river city ranches j v walter j hoyt iii tax_matters_partner rcr and ovine genetic technology j v walter j hoyt iii tax_matters_partner ogt purchased and acquired ownership of breeding sheep that are subject_to an allowance for depreciation under sec_167 whether each partnership has substantiated and is entitled to its claimed depreciation_deductions with respect to its breeding sheep for the years in issue whether rcr and rcr are entitled to certain interest deductions with respect to the promissory note each partnership issued in connection with the purported acquisition of its breeding sheep whether each partnership is entitled to certain farm guaranteed_payment and other deductions it claimed and whether rcr and rcr each had certain capital_gains income and or additional farm income for some of the years in issue continued year ended date and respondent granted river city ranches permission to change to a taxable_year ended date beginning with its year ended date the year in issue for ovine genetic technology is - background some of the facts and certain documents have been stipulated for trial pursuant to rule and are found accordingly the court incorporates the parties' stipulations in this opinion by reference at the times their respective petitions herein were filed rcr rcr and ogt each maintained its principal_place_of_business either in burns oregon or in herald california a overview walter j hoyt iii mr hoyt is a general_partner of each of the three sheep breeding partnerships that are involved in the instant cases---rcr rcr and ogt from through the time of the trial in the instant cases mr hoyt organized promoted to numerous investors and operated as a general_partner a total of nine separate sheep breeding partnerships these nine partnerships were formed and began operating in the years indicated as follows partnership year river city ranches rcr river city ranches rcr river city ranches rcr rcr river city ranches rcr rcr river city ranches rcr ovine genetic technology ogt ogt - - rcr and rcr each had been formed as a california limited_partnership before mr hoyt and his family for a number of years had engaged in promoting and operating a number of cattle breeding partnerships mr hoyt's father was a prominent breeder of shorthorn cattle one of the three major breeds of cattle in the united_states in order to expand his business and attract investors the father had started organizing and promoting cattle breeding partnerships in the late 1960's one of these cattle breeding partnerships previously was the subject of this court's opinion in bales v commissioner tcmemo_1989_568 around or mr hoyt became interested in the possibility of organizing similar sheep breeding partnerships as a result he began discussions with david barnes mr barnes a longtime sheep breeder and childhood friend for a number of years mr barnes and his wife april had owned and operated barnes ranches their sole_proprietorship sheep breeding business located in the sacramento valley in california they have a son randy barnes randy after completing college in randy eventually took ona substantial role in the management and operation of the business although mr hoyt testified that all of the partnerships formed before had been formed as california limited_partnerships he later indicated that a few of ogt 90's partners may have been limited partners - - mr barnes had extensive experience in breeding several breeds of purebred sheep including hampshires rambouillets and suffolks however by the 1980's he concentrated on rambouillets and suffolks rambouillets have white faces and feet and cream colored bodies and are a breed noted for producing good-quality wool suffolks on the other hand have black faces and legs and cream colored bodies and are a breed noted for producing good-quality meat by the late 1980's mr barnes and randy had acquired very good reputations in purebred sheep breeding circles and were generally considered to be among the country's top breeders of rambouillets and suffolks during the 1980's they typically would enter annually between to of some of their best yearling sheep in various national purebred sheep shows around the country and their sheep often won awards at these shows substantially_all of the barnes ranches' breeding flock consisted of ewes since a number of ewes would often be bred with and serviced by one ram typically its breeding flock ewes produced a single crop of lambs each year however in some instances certain ewes might give birth to twins and on relatively infrequent occasions a particular ewe might even produce triplets over the years of the total number of lambs produced annually about half were females only a relatively small percentage of the lambs born perhaps no more than to - percent in any given year would be added to and kept in the barnes ranches breeding flock ewes could have a potential breeding life of to years however as part of their continuing efforts to improve their breeding flock the barnes family periodically evaluated a breeding sheep's quality level and breeding performance and would cull from their breeding flock those sheep they judged to be unproductive or incapable of producing offspring of sufficient quality with respect to the lambs the barnes ranches breeding flock annually produced the barnes family generally would sell their surplus and lesser quality lambs ie those that were not good candidates either for addition to the breeding flock entry in national show competitions or sale to other breeders after those lambs reached a certain age some of these lambs were sold to teenagers participating in 4-h programs however the vast majority of the lambs were sold to commercial meat packing companies for instance a breeder of lower quality sheep might purchase a few suffolk rams from the barnes family in an effort to improve the quality of that breeder's flock this breeder's flock operations might be geared solely to producing lambs sold for meat indeed sometimes a suffolk ram will be bred with a ewe of another breed as the resulting hybrid offspring's meat guality can often be higher than that of a nonhybrid offspring of the ewe's breed ‘male lambs not raised for breeding purposes were castrated these castrated animals are called wethers the yearling sheep that the barnes family annually entered in national shows were often sold at auction following completion of the particular competition the barnes family owned only a limited amount of pasture in the sacramento valley hence they would enter into rental arrangements to secure the additional pasture needed for barnes ranches sheep operations in date as a result of mr hoyt's and mr barnes' earlier discussions and negotiations rcr the first sheep breeding partnership that mr hoyt organized and promoted entered into certain agreements with barnes ranches pursuant to these agreements barnes ranches sold to rcr a specified number of registered purebred rambouillet and suffolk breeding ewes’ for no money down and the partnership's promissory note the sheep sale agreement in general the promissory note 'see infra note ‘the parties disagree whether rcr rcr ogt and the other partnerships obtained actual ownership of specific sheep and whether the promissory notes the partnerships issued were valid indebtedness the terms sale sold purchase partnership's sheep and similar terms are used herein for convenience and are not intended as ultimate findings or conclusions concerning the partnerships’ acquisition of sheep similarly the use herein of such terms indicating that interest or principal payments were due should not be construed as our conveying any legal conclusion concerning the validity of the partnerships' promissory notes --- - required the partnership to pay barnes ranches the stated purchase_price for the sheep over a 15-year term for the first years no principal payments on the note were required from the partnership but only annual interest payments at a specified interest rate per annum over the next years the partnership was to pay the note's full principal_amount in equal annual installments barnes ranches was further granted a security_interest in the partnership's breeding sheep securing payment on the partnership's promissory note concurrent with their entry into the sheep sale agreement rcr and barnes ranches also entered into a 15-year management agreement whose 15-year term coincided with the promissory note's payment period pursuant to which barnes ranches obligated itself to undertake all management with respect to the partnership's breeding sheep pay all expenses and provide stud ram services in exchange for receiving all lambs produced and any culls the sharecrop agreement the sharecrop agreement further obligated barnes ranches to replace any partnership ewe that could no longer serve as a breeding ewe with another ewe of a specified quality in addition barnes ranches guaranteed that there would be a net percent annual increase in the size of the partnership's breeding flock except for perhaps ogt each of the other later sheep breeding partnerships that mr hoyt organized including rcr -- - and rcr entered into similar sheep sale and sharecrop agreements with barnes ranches ’ the separate sheep sale and sharecrop agreements that rcr and rcr each entered into with barnes ranches are discussed more fully infra the entry dates of the separate sheep sale agreements that these eight sheep breeding partnerships excluding ogt each concluded with barnes ranches the number of breeding ewes the evidence of record does not include written sheep sale agreements between barnes ranches and each of the sheep partnerships although the record contains bills of sale that barnes ranches issued to eight of the nine partnerships respondent among other things asserts that these bills of sale do not accurately reflect the sheep sold to the partnerships and are inconsistent with a the partnerships' returns b records mr hoyt and his organization maintained on the partnerships' sheep eg annual flock recap sheets and c in some instances petitioners original pleadings also as will be more fully discussed infra during or after the examinations respondent conducted mr hoyt and his representatives originally provided to respondent a bill of sale dated date reflecting that big_number sheep had been sold to rcr however mr hoyt later testified this document was only a draft bill of sale and indicated that another document listing big_number sheep was the actual finalized bill of sale issued by barnes ranch to rcr on date furthermore the parties dispute whether ogt and barnes ranches entered into similar sheep sale and sharecrop agreements in respondent contends that such agreements were entered into whereas petitioners contend ogt entered into agreements with w j hoyt sons ranches mlp not with barnes ranches while no written sharecrop agreement between ogt and w j hoyt sons ranches mlp and corresponding bill of sale listing ogt 90's purchased sheep were offered in evidence the record does contain a later sharecrop agreement between ogt and barnes ranches covering a term from date through date petitioners contend each partnership thereby acquired and each partnership's stated purchase_price for its breeding sheep are as follows date of number partnership entry of kwes purchase_price rcr dollar_figure rcr big_number rcr big_number rcr big_number big_number rcr big_number big_number rcr big_number big_number ogt big_number big_number rcr big_number big_number in their respective sharecrop agreements barnes ranches and the above partnerships agreed that in all registration papers obtained with respect to a partnership's breeding sheep the barnes family would remain the stated owners of those sheep however each sharecrop agreement required barnes ranches to maintain adequate_records allowing it to identify at all times a partnership's breeding sheep the respective bills of sale that barnes ranches issued to the above partnerships are the exclusive purportedly contemporaneous documentation in the record listing the specific the bills of sale issued to the partnerships in fact list some rams as well as ewes however annual partnership flock recap sheets which are discussed more fully infra covering the respective years in which each partnership entered into its sheep sale agreement reflect only breeding ewes as being initially acquired and owned throughout that year by a partnership -- individual breeding sheep each partnership purchased when it entered into its transaction with barnes ranches each bill of sale ostensibly identified all of the breeding sheep that partnership purchased by listing and giving each individual sheep's tag number registration number sex breed birth date sire's registration number and dam's registration number however as will be more fully discussed infra petitioners have subsequently acknowledged these bills of sale contained numerous errors as indicated previously pursuant to the sheep sale agreements virtually all of the breeding sheep that these partnerships excluding ogt acquired from barnes ranches were supposed to be rambouillet and suffolk ewes in addition substantially_all of the breeding sheep these partnerships acquired were supposed to be registered sheep in point of fact most of the sheep that barnes ranches sold to each partnership had not actually been registered with a national sheep breed association mrcr 6's bill of sale in fact lists a very small number of hampshires as being acquired by that partnership the record does not disclose why rcr would have wanted to purchase this small number of hampshires from barnes ranches by the 1980's the barnes family was concentrating on rambouillets and suffolks further in his testimony mr hoyt had related that each sheep partnership's stated purpose and business was to produce registered rambouillets and registered suffolks notwithstanding the high quality of a particular rambouillet's or suffolk's appearance and physical traits that sheep's lack of registration papers can dramatically reduce its market_value and the market_value of its progeny for purebred breeding purposes essentially none of the governing national sheep breed associations will register a sheep unless that sheep's complete ancestral line can be traced back in the association's breed registry to the time when that sheep breed was established in other words all of that sheep's ancestors must be registered sheep of that breed during the years relevant to these cases the american rambouillet sheep breeders association was the only generally recognized national breed association with which purebred rambouillets could be registered during those same years purebred suffolks could be registered with either of two generally recognized national breed associations the american suffolk sheep society or the national suffolk association a qualified_individual purebred sheep of any age can be registered with one of the above three national breed associations however the registration fee charged can be higher for sheep that are over a specified age during the period relevant to these cases none of these three associations physically examined a sheep being registered with it as such examinations of individual sheep were not feasible given the numbers of sheep each association annually registered these associations instead relied on a breeder to provide accurate information in the registration application submitted to the association at each of the three breed associations the registration process is substantially the same in general a breeder must first submit a completed registration application form for the individual sheep the completed application will include the breeder's name the breeder's identification_number for the sheep e tag number the sheep's date of birth and sex and pertinent information as to its sire and dam primarily their respective association registration numbers association personnel would then review the completed application and verify the information provided on the sheep's ancestry against the association's records if the registration application was approved then the association assigned the sheep a registration number made appropriate entries in the association's records and issued a registration certificate for that sheep to the breeder no other sheep registered with the association would have the same registration number as each registration number was assigned sequentially in chronological order when the application_for that sheep had been approved and a registration certificate was to be issued -- - during the period relevant to these cases barnes ranches kept its own breeding records with respect to its sheep and those belonging to the sheep partnerships it also issued breeding certificates of its own for some of these sheep barnes certificates mr barnes was a limited_partner in rcr randy was a limited_partner in rcr the barnes family did not employ artificial insemination techniques with respect to their breeding sheep until at least they began to collect and freeze semen from some of their best rams in perhaps it was not until at least about that they began employing embryo collection and transplant techniques with respect to some of their best ewes no artificial insemination techniques were ever employed with respect to the partnership sheep that barnes ranches managed b rcr 4'ss and rcr 6's respective bills of sale promissory notes assumption agreements and sharecrop agreements as indicated previously the record contains only limited transactional documentation relating to rcr 4's and rcr 6's respective purchases of breeding sheep from barnes ranches this documentation consists of a bill of sale issued by barnes ranches listing the specific individual sheep sold to each partnership a full recourse promissory note issued by each partnership for its sheep an assumption_agreement later -- - issued by mr hoyt in connection with each partnership's promissory note and a sharecrop agreement between barnes ranches and each partnership the record does not include a written sheep sale agreement between barnes ranches and rcr or a written sheep sale agreement between barnes ranches and rcr offering memoranda for either partnership or a partnership_agreement for rcr a bill of sale dated date that barnes ranches issued ostensibly lists and identifies the big_number specific individual breeding sheep petitioners contend barnes ranches transferred to rcr pursuant to their sheep sale agreement of that same date a bill of sale dated date that barnes ranch issued ostensibly lists and identifies the big_number specific individual breeding sheep barnes ranches transferred to rcr pursuant to their sheep sale agreement of that same date substantially_all of this same information concerning specific individual sheep that rcr rcr and other partnerships purchased from barnes ranches is summarized in the corrected bills of sale that petitioners later prepared and submitted in evidence following the trial in the instant cases petitioners' corrected bills of sale are discussed more fully infra the rcr promissory note for dollar_figure dated date that mr hoyt issued to barnes ranches was stated to be a full recourse promissory note the note further stated that each and every partner was to be personally and collectively liable upon the note as their respective personal liability may appear on the books of the partnership mr hoyt's signature appeared twice at the bottom of the note under one signature he was stated to be signing the note as individual general_partner of rcr and under his second signature he was stated to be signing the note as attorney-in-fact for rcr 4's limited partners in connection with the above rcr full recourse promissory note mr hoyt further signed the names of rcr limited partners to another document dated date entitled certificate of assumption of primary liability this certificate stated that each of the undersigned limited partners thereby agreed to be fully personally liable for all amounts owed under rcr 4's note the rcr promissory note for dollar_figure dated date that mr hoyt issued to barnes ranches was stated to be a full recourse promissory note this note stated that each and every partner was to be personally and collectively liable on the note as their respective personal liability may appear on the books of the partnership mr hoyt's signature appeared twice at the bottom of this note under one signature he was stated to be signing the note as individual general_partner of rcr and -- - under the second signature he was stated to be signing the note as attorney-in-fact for rcr 6's limited partners in connection with the above rcr full recourse promissory note mr hoyt further signed the names of rcr limited partners to another document dated date entitled certificate of assumption of personal liability this certificate stated that each of the undersigned limited partners thereby agreed to be fully personally liable for all amounts owed under rcr 6's note rcr and rcr each entered into a sharecrop agreement with barnes ranches pursuant to which barnes ranches was to provide all management and was to pay all expenses with respect to a partnership's breeding flock over a 15-year term barnes ranches further was obligated to replace any partnership ewe that could no longer adequately serve as a breeding ewe with another ewe of equal or better quality to those that partnership had originally purchased also it guaranteed that there would be an annual 5-percent net increase in the size of a partnership's breeding flock in exchange for its services under the sharecrop agreement barnes ranches was to receive all lambs produced by a partnership's breeding sheep as well as any culls the sharecrop agreement further recognized that any registration papers on a partnership's breeding sheep would be taken out in the barnes family's name however the sharecrop agreement required barnes ranches to know the identity and number of a partnership's breeding sheep at all times further although all lambs produced by a partnership's breeding sheep during the sharecrop agreement's term were to be given to barnes ranches as compensation_for its management services all breeding value certificates on any male lambs born would still belong to the partnership essentially a breeding value certificate embodied the rights to the registration papers obtained on that particular lamb c the time when the rcr bill of sale document listing big_number sheep was prepared the above bill of sale for rcr that barnes ranches issued was not a contemporaneous document and was prepared well after its stated date of date among the big_number sheep listed in this date bill of sale are two suffolk ewes that are stated therein to have the respective registration numbers and see infra appendix b petitioners' corrected rcr bill of sale tag no and tag no however each ewe was not registered with the american suffolk sheep society until at least after early when the ewe then would have been assigned the registration number or shown in the bill of sale the evidence of record includes certain information from american suffolk sheep society registration certificates issued for the two suffolks shown - - in the rcr bill of sale as having the registration numbers and and other suffolks born in late and early each of which had a lower registration number than and the latter suffolks could not have been registered before the time of their births in late or early thus the two suffolks with the higher registration numbers and must have been registered with the society sometime after early as indicated previously the american suffolk society assigned its registration numbers sequentially in chronological order when the registration application_for that particular suffolk had been approved and a registration certificate was to be issued the american suffolk society registration certificate information as to the two suffolk ewes registration nos and and the other suffolks born in late and early is set forth infra in appendix d to this opinion ‘2although a few sample registration certificates are in evidence the parties did not introduce into the record registration certificates for all of the sheep instead the parties submitted a stipulated exhibit listing information from numerous individual certificates this stipulated exhibit covers certificates petitioners provided to respondent prior to trial certificates respondent obtained from national sheep breed associations and certificates petitioners provided to respondent after the trial unfortunately the exhibit omits the date upon which each registration certificate was issued thus in examining the registration certificate information on the suffolks discussed above the court was unable to ascertain the specific dates upon which their american suffolk sheep society certificates were issued --- - d some individual investors failure to make payments during the period from through a number of investors in the eight sheep partnerships excluding ogt that entered into transactions with barnes ranches failed to continue making the specified_payments required of them including paying their pro_rata share of the payments reguired under their partnership's long-term full recourse promissory note mr hoyt who was the general_partner managing each partnership permitted all of these defaulting investors to withdraw from their partnership he essentially tried to treat their withdrawal from a partnership as having no effect upon the potential tax benefits being claimed by the partnership's remaining partners barnes ranches and the partnerships never sought to hold any of the defaulting investors personally liable for the payments they had defaulted upon these investors were allowed to walk away from their partnership's long-term full recourse promissory note be rcr 4's rcr 6's and ogt 90's respective returns for the years in issue rcr 4's returns for some of the years in issue reflect that it originally claimed depreciation and investment_tax_credit ona breeding flock placed_in_service on date for which its stated cost or other basis was dollar_figure rcr depreciated this breeding flock over a 5-year period -- - rcr 6's returns for some of the years in issue reflect that it originally claimed depreciation and investment_tax_credit ona breeding flock placed_in_service on date for which its stated cost or other basis was dollar_figure rcr depreciated this breeding flock over a 5-year period ogt 90's return for reflects it claimed depreciation on sheep breeding acquired on date for which its depreciable basis was dollar_figure ogt depreciated this sheep breeding over a 5-year period on their respective returns for the years in issue rcr rcr and ogt also claimed deductions for interest other farm expenses guaranteed payments and losses for sheep suffering from drought and or trichomoniasis the partnerships claimed additional deductions for ira contributions and other expenses f respondent's examinations of the nine sheep partnerships the fpaa's issued to rcr rcr and ogt rcr 4's rcr 6's and ogt 90's respective petitions certain pretrial discovery conducted and certain evidence offered during and after the trial respondent commenced examinations of various returns filed by the nine sheep breeding partnerships including the returns of rcr rcr and ogt for the years in issue during these examinations respondent asked the partnerships and their representatives among other things to substantiate the - - depreciation and other deductions claimed on the returns of the partnerships in the respective fpaa's issued to rcr rcr and ogt respondent among other things determined that the partnerships had failed to substantiate many of their claimed deductions and thus disallowed those deductions for instance with respect to the depreciation deduction rcr claimed on its breeding sheep for the fpaa issued to rcr for that year states in pertinent part it has been determined that river city ranches no j v partnership is not entitled to the depreciation expense as reported on the partnership schedule f since the partnership has not established the cost or adjusted_basis or existence of the assets including but not limited to animals allegedly acquired by the partnership during the taxable_year or that if acquired by the partnership during that year that the assets were placed_in_service during that year rcr rcr and ogt filed respective petitions seeking review of the fpaa's that had been issued to them in its pleadings rcr originally maintained that it had acquired a breeding flock of big_number sheep on date subsequently petitioners asserted that rcr had acquired a breeding flock of big_number breeding sheep on that date similarly in its amended petition ogt alleged that it had originally purchased a breeding flock for dollar_figure in and this breeding flock was placed_in_service in - in their respective petitions or amended petitions rcr rcr and ogt claimed certain additional deductions for the years in issue the total depreciation and other deductions claimed by them now in issue are given infra in appendix e to this memorandum opinion during either the examinations respondent conducted of the nine sheep partnerships' returns or pretrial discovery petitioners provided respondent with respective bills of sale that barnes ranches issued to each partnership excluding ogt listing all of the individual sheep a partnership had purchased although petitioners first provided respondent with a bill of sale document for rcr listing big_number sheep petitioners eventually provided respondent with a second bill of sale document for rcr listing big_number sheep the individual sheep this second rcr bill of sale document lists are quite different from those listed in the first rcr bill of sale document that originally had been provided to respondent by petitioners petitioners contend the second document was the actual bill of sale issued on date to evidence and reflect barnes ranches' transfer to rcr of the big_number individual sheep described and listed thereon as indicated previously however this second document was prepared well after its stated date of date - - during either the examinations respondent conducted or pretrial discovery petitioners further provided respondent with annual flock recap sheets on the breeding sheep each of these partnerships excluding ogt owned from through that had been prepared by mr hoyt's organization as indicated previously these annual flock recap sheets are inconsistent with the above bills of sale for the partnerships that petitioners provided to respondent unlike the bills of sale which list some rams as being initially acquired by the partnerships the annual flock recap sheets reflect only ewes as being acquired and owned by each partnership from the date when that partnership and barnes ranches entered into their transaction through date the through flock recap sheets are contained infra in appendix f to this opinion during pretrial discovery respondent also sought to inspect and count the partnerships' sheep from date through date respondent's expert kempton clark mr clark counted at nine different locations all of the sheep petitioners contend were then owned by the partnerships as well as some sheep owned by others mr clark counted a total of adult male sheep and big_number adult female sheep of the total big_number sheep counted by mr clark approximately big_number were lower quality commercial sheep as opposed to registered purebred breeding sheep that had been purchased by the partnerships in - - from third parties unrelated to mr hoyt and the barnes family the partnerships had paid average prices of either dollar_figure or dollar_figure per head for those lower quality sheep and some of those sheep may have been hybrids during the trial respondent offered in evidence various analyses of the partnerships' respective bills of sale and the individual sheep listed thereon among other things one analysis noted that hundreds of sheep in the bills of sale were shown as being the offspring of a dam with the registration number petitioners eventually acknowledged that the bills of sale contained a substantial number of errors in identifying the individual breeding sheep that barnes ranches sold to each partnership at the end of the trial the court granted petitioners additional time to offer registration certificates they and the barnes family had that tied into the bills of sale for the partnerships and or to submit a stipulation by the parties with regard to such certificates as a result the parties have stipulated an exhibit into evidence summarizing the information contained in big_number registration certificates issued for individual sheep born during the period from through of the big_number registration certificates big_number certificates are from national sheep breed associations and big_number certificates are barnes certificates some of the certificates had been provided -- p7 - to respondent by petitioners prior to trial other certificates had been provided to respondent by various national sheep breed associations and another certificates were provided by petitioners to respondent following the trial the individual registration certificates listed in the exhibit are organized by date of birth and then by tag number none of these certificates reflect a partnership to be a registered sheep's owner rather the big_number certificates show either barnes ranches mr barnes or randy to be the owner of these sheep petitioners compared the above big_number registration certificates to the respective bills of sale that barnes ranches had issued to eight of the sheep partnerships excluding ogt these bills of sale have a total of big_number separate entries describing and identifying individual breeding sheep sold to these partnerships of these big_number bills of sale entries petitioners have determined big_number entries can be matched to certificates in making these big_number matches petitioners frequently had to correct some of the information in an entry to match the information contained in a particular registration certificate the parties have now further stipulated an exhibit as indicated previously petitioners contend that ogt did not purchase its breeding sheep from barnes ranches further the record contains no bill of sale or other documentation identifying the specific individual breeding sheep petitioners assert that ogt acquired from w j hoyt sons ranches mlp see supra note - - in evidence containing petitioners’ corrected bills of sale for these eight sheep partnerships petitioners' corrected bills of sales for rcr and rcr are contained infra respectively in appendices b and c to this memorandum opinion the parties however disagree as to the number of actual breeding sheep that rcr rcr and these other partnerships acquired from barnes ranches respondent examined petitioners' big_number matches and agrees that there are big_number registration certificates which essentially match entries on petitioners' corrected bills of sale the parties have stipulated an exhibit in evidence listing the entries that respondent agrees the certificates essentially match respondent however does not stipulate the existence of any of the sheep described in this exhibit respondent only stipulates that big_number of the registration certificates essentially match these listed entries from the corrected bills of sale respondent disputes petitioners' remaining big_number asserted matches specifically respondent claims as to big_number of the remaining matches petitioners matched the same registration certificate to more than one bill of sale entry as to of the matches other registration certificates show those same dams as having given birth to another lamb less than days prior to having the matched animal and as to of the matches the - - match occurred after petitioners changed the tag number registration number and breed information given in the original bill of sale entry the parties have stipulated exhibits in evidence identifying the matches that respondent disputes falling into these foregoing categories the parties’ above posttrial stipulations relate only to the matching of registration certificates to petitioners' corrected bills of sale for the partnerships the parties agree that neither petitioners nor respondent is to be precluded from arguing that a partnership's breeding flock consisted of more or fewer breeding sheep than the number of certificates matched a large unspecified number of the above big_number certificates cover sheep that the barnes family never sold to the partnerships in their above matching efforts petitioners did not attempt to identify and segregate breeding sheep that were never sold to a partnership for instance none of the sheep born in could possibly have been sold to a partnership as the first transaction between barnes ranches and one of the partnerships occurred in discussion petitioners bear the burden of proving that respondent's determinations in the fpaa's are incorrect see rule sec_142 a 290_us_111 particularly where respondent as in the instant cases has disallowed -- - depreciation and other deductions claimed by a partnership it is incumbent on petitioners to substantiate and establish the partnership's entitlement to those deductions under the terms of the applicable statutes permitting those deductions see 292_us_435 673_f2d_1062 9th cir affg 73_tc_1163 issue depreciation_deductions sec_167 generally allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in business or of property_held_for_the_production_of_income the person who bears the economic loss of invested capital resulting from the exhaustion wear_and_tear of business property or property held for production_of_income is the one entitled to the depreciation deduction see 308_us_252 in the instant cases petitioners and respondent recognize that for rcr rcr and ogt to be entitled to their claimed depreciation and certain other deductions each partnership must be the owner for tax purposes of the specific numbers of breeding sheep that it allegedly purchased and placed_in_service respondent raises no contention that each partnership was in an activity_not_engaged_in_for_profit although respondent has not asserted that each partnership's --- - transaction was a sham the parties disagree to some extent with respect to the transactions’ economic_substance they disagree over whether each partnership's stated purchase_price approximated the then fair_market_value of the sheep they also disagree over whether the purportedly recourse long-term notes the partnerships issued were valid indebtedness for a sale to have occurred for tax purposes the benefits_and_burdens_of_ownership must be transferred see 77_tc_1221 this test is a practical one and there are no hard and fast rules instead the transaction must be viewed as a whole in light of realism and practicality see 114_f2d_706 6th cir revg on other grounds 38_bta_43 61_tc_216 affd 528_f2d_55 9th cir some of the factors to be considered are whether legal_title passes how the parties treat the transaction whether an equity in the property was acquired whether the contract creates a present obligation on the seller to execute and deliver a deed anda present obligation on the purchaser to make payments whether the right of possession is vested in the purchaser which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property see grodt mckay realty inc v commissioner - - supra pincite8 see also 89_tc_986 a whether rcr rcr and ogt acquired the benefits_and_burdens_of_ownership as to specific breeding sheep for rcr rcr and ogt to be entitled to their claimed depreciation_deductions each partnership must establish that it acquired the benefits_and_burdens_of_ownership as to the specific individual breeding sheep comprising its alleged breeding flock in that connection however the record discloses petitioners to be in substantial difficulty in establishing that each partnership actually acquired anywhere near its stated number of breeding sheep indeed the evidence petitioners presented to substantiate and identify the specific individual breeding sheep these partnerships owned is considerably lacking exhibits major shortcomings and at times is so flawed as to raise serious doubts in the court's mind as to whether large numbers of the breeding sheep allegedly sold these partnerships in fact existed no registration papers with respect to specific breeding sheep were obtained in any partnership's name the almost big_number registration certificates accumulated by the barnes family over the years in the record reflect only the barnes family to be the owner of those registered sheep further from through barnes ranches and the barnes family purportedly sold to - - eight of the partnerships excluding ogt a far greater total number of specific individual breeding sheep than petitioners have been able to match to registration certificates of the total big_number breeding sheep entries in the bills of sale for these eight partnerships petitioners have been able to match just over half to registration certificates petitioners further acknowledge that there are significant problems regarding specific individual sheep listed in the bills of sale and assert that numerous errors were made by the person or persons who prepared the original bills of sale the partnerships received they further concede that from the approximately big_number adult breeding sheep respondent's expert mr clark counted during pretrial discovery which are all the sheep petitioners contend the nine partnerships owned by about excluding another big_number commercial sheep the partnerships had purchased from unrelated third parties in it is impossible to trace and reconstruct the specific individual depreciable sheep the partnerships owned during the years in issue incidentally petitioners did not specify how ownership of these big_number breeding sheep that mr clark counted was specifically held and divided up among each of the nine sheep partnerships in his testimony mr hoyt indicated that as of the end of the eight partnerships excluding ogt owned a total of approximately big_number sheep and that ogt owned approximately continued - -- on brief however petitioners attempt to gloss over and minimize their failure and inability to identify large numbers of the individual breeding sheep that rcr rcr and the other partnerships purportedly purchased from barnes ranches petitioners specifically argue in pertinent part as follows the petitioners acknowledge that there are significant problems with the schedule a's listing and identifying all the specific breeding sheep a partnership ostensibly purchased from barnes ranches attached to the bills of sale clearly the person or persons who put the data into the computer which was then placed on the schedule a's made numerous errors it appears that in some cases only the ear tag entry may be reliable however even while the respondent recognizes that there are big_number matches between the bills of sale and the registration certificate data base the respondent asks the court to totally and entirely disregard the bills of sale why should not the partnership be given depreciation for the animals that the respondent agrees are there the fact is the schedule a is just an attachment to the bill of sale the critical issue is not the identification of specific animals but whether the partnership purchased the breeding flock it purported to purchase did rcr purchase big_number breeding sheep the answer to that question is not found by attacking the schedule a which has many errors among the entries which the parties stipulate match m4 continued big_number sheep ‘petitioners contend that rcr purchased big_number not big_number breeding sheep from barnes ranches on date mr hoyt testified that the bill of sale document in evidence listing big_number sheep not another bill of sale document listing only big_number sheep was the actual final bill of sale that barnes ranches issued see supra note however as the court determined in its findings the document mr hoyt claimed was the actual bill of sale had not been prepared until sometime after early -- - registration certificates the answer to the question is found by determining how many sheep were available to be purchased by rcr in if there were enough animals available for purchase and the seller and buyer both acknowledge the transaction and the partnership files a tax_return reflecting the transaction then errors on the schedule a are not really significant the petitioners do not wish to minimize the fact that better care should have been taken to prepare correct and complete schedule a's for attachment to the bills of sale however it is the bill of sale which effectuates the transaction not the schedule a each bill of sale states a number of sheep purchased and these are generally reflected in the flock recap sheets the respondent uses many pages of his brief attacking the schedule a's and the petitioners acknowledging there are many errors will not attempt to convince this court that an obvious error is somehow accurate however this is not a concession that no entries in the schedule a's are accurate the parties have stipulated that big_number of the approximately big_number animals sold to the partnerships are found in both the registration certificates and the schedule a's x further the big_number matches that respondent calls duplicates are duplicates because they are reflected on more than one schedule a these animals could clearly have been sold to one partnership repossessed and resold to another partnership these big_number so-called duplicates should be considered matches by the court the respondent would prefer to impugn sic criminal behavior to the petitioners before the respondent would admit the obvious there is nothing underhanded in the schedule a's there is just a sloppy job of data entry the respondent wishes to focus on the schedule a's there is good reason to do so from respondent's perspective for to focus on the registration certificates can only lead to one conclusion---there were plenty of animals for each partnership to purchase before leaving this discussion of schedule a's the petitioners would like to ask the court to consider a couple of questions if a rancher wishes to buy a registered animal from one of the partnerships would - - the rancher as a purchaser of registered sheep be more interested in how the animal was characterized in the previous transaction's schedule a or would the rancher want to see the registration certificate for the animal being purchased the answer is obvious the only real paper of worth in the industry is the registration certificate how accurately the animal is characterized ina schedule a is not nearly as important as whether there is a registration certificate for that animal the petitioners have studied the data base in detail and will show the court x x there were easily enough sheep for these partnerships to purchase the petitioners again note that there is no reason to respond to the analysis of obvious errors in the schedules a's and will not take up valuable time and space doing so b bills of sale as indicated in the court's findings_of_fact certain bills of sale are the only transactional documentation in evidence identifying and listing the individual breeding sheep that eight of the nine sheep partnerships including rcr and rcr each purportedly acquired pursuant to a sheep sale agreement with barnes ranches no similar bill of sale or other documentary_evidence for ogt was offered petitioners additionally offered extensive testimony from mr barnes and mr hoyt concerning their negotiations as to a the specific breeding sheep that barnes ranches allegedly sold to each partnership and b each partnership's stated purchase_price for those sheep and the preparation and issuance by barnes ranches to a partnership of the bill of sale listing that partnership's specific breeding sheep mr barnes - - and mr hoyt each testified that during their negotiations specified groups of breeding sheep were identified and possible purchase prices for them were discussed ultimately mr barnes provided pertinent information to a hoyt organization employee on the specific breeding sheep that each partnership was supposedly to purchase as this employee prepared the bill of sale along with the schedule a attached thereto that mr barnes then signed and issued to a partnership the court finds substantial portions of mr hoyt's and mr barnes' trial testimony highly questionable and not credible indeed much of their testimony was evasive and less than forthright initially mr hoyt specifically testified that when a partnership consummated its transaction he and mr barnes reviewed the schedule a attached to the bill of sale he further claimed that to the best of his knowledge the schedule a listing and identifying the specific breeding sheep that each particular partnership purportedly purchased from barnes ranches was accurate ’ as the court determined in its findings_of_fact mr hoyt testified on cross-examination as follows qo okay mr hoyt the bills of sale that we've talked about for and 6--and i'd be happy to show you one--they're signed by david barnes is that correct as the seller a that's my memory yes qo the attachments ie schedule a's to the bills of sale who prepared those continued - - however the rcr bill of sale in evidence listing big_number sheep was not a contemporaneous document and was prepared well after its stated date of date yet mr hoyt claimed that it was the finalized bill of sale issued by barnes ranches to rcr on date and that another document listing big_number sheep that had earlier been provided to respondent as the rcr bill of sale had only been a draft bill of sale similarly mr barnes initially testified that the bills of sale 16’ continued a i can't find a face in my memory as to who actually put together that document qo are you familiar with the attachments if i asked you questions about the information contained on the attachments which are the list of the animals and information about the animals would you be the person to ask or would one of the barneses be the better witness a i am familiar with them qo would the barneses also know a oh i don't know that's a general question how-- q did you go over the lists with david barnes or randy barnes a with david barnes qo okay a at the time of the transaction qo mr hoyt the attachments to the bills of sale to the best of your knowledge are they--do they contain accurate information a yes -- -- were reliable and that he had been comfortable with the bill of sale he issued to each partnership petitioners have now essentially acknowledged to be untrue these earlier factual assertions that mr barnes and mr hoyt made concerning the reliability of the bills of sale petitioners state that the bills of sale contained many errors and have offered in evidence corrected bills of sale for the partnerships in addition the court finds incredible and unworthy of belief petitioners' suggestion that mr barnes and mr hoyt who were both experienced businessmen and longtime breeders of purebred livestock had unknowingly participated in the issuance of unreliable sales documents evidencing the specific breeding sheep these partnerships purportedly purchased the court further does not believe that over the long period from about when rcr and barnes ranches entered into the first transaction through the time of the trial in the instant cases mr barnes and mr hoyt had been unaware of the many problems with these bills of sale mr barnes and his son randy managed each partnership's breeding sheep and the sharecrop agreement each partnership and barnes ranches concurrently entered provided the barnes family was to maintain sufficient records allowing a partnership's breeding sheep to be identified at all times this contractual requirement was never complied with given the considerable difficulty petitioners now have in identifying the - specific breeding sheep each partnership purportedly had purchased mr hoyt was the managing general_partner of each of these partnerships and he and his organization were responsible for preparing each partnership's tax returns and maintaining its records c annual flock recap sheets on cross-examination by respondent's counsel mr hoyt was asked to explain the inconsistency between the rcr finalized bill of sale dated date listing big_number sheep which document in fact was prepared sometime after early and the flock recap sheep reflecting the partnership had acquired only big_number sheep during that year mr hoyt's explanation was that although rcr acquired big_number animals on date it had suffered losses to its flock causing it to have as of the end of the big_number animals reflected in the flock recap sheet he related that these losses to rcr 4's flock were not reflected in the flock recap sheet because it had been his and his organization's accounting practice in preparing an annual flock recap sheet for a partnership's first according to the testimony given by mr barnes and mr hoyt no other individuals besides themselves participated in negotiating each partnership's transaction with barnes ranches they also failed to identify and name the hoyt organization employees who had prepared the bills of sale and petitioners offered no testimony from such employees regarding the preparation of the bills of sale - al --- year of operations to reflect the number of animals in the partnership's flock at yearend as the number of animals initially acquired by it mr hoyt's above testimony is not consistent with the accounting treatment accorded rcr rcr and rcr in the prior annual flock recap sheets with respect to rcr rcr and rcr mr hoyt maintained that it had been his organization's practice not to account for events such as culls deaths and disappearances during each of those partnership's first year of operations the and flock recap sheets in fact reflect each partnership as owning as of the end of its first year of operations the same number of animals specified in its bill of sale see infra appendix f moreover this accounting treatment is completely contrary to standard accounting principles because these flock recap sheets show each partnership's breeding flock to have had no lambs born no sheep culled and no deaths or disappearances it is extremely unlikely that the alleged breeding flock each of these partnerships purportedly acquired would in fact have produced no lambs during that partnership's first year of operations rcr entered into its transaction with barnes ranches to acquire breeding sheep on date rcr entered into its transaction with barnes ranches to acquire breeding sheep on date rcr entered into its - transaction to acguire breeding sheep on date presumably an important incident of breeding flock ownership is the right to benefit from any lambs produced by that flock ’ however the above and flock recap sheets intentionally omitted and failed to provide such material information concerning a partnership's alleged breeding sheep during that partnership's first year of operations further while the bills of sale reflect the eight partnerships excluding ogt as having also acquired some rams from barnes ranches the annual flock recap sheets show each partnership to have always owned only breeding ewes the court does not find convincing mr hoyt's attempted explanation of this discrepancy he claimed that the partnerships initially had acquired these rams for various short-term breeding projects that were terminated by the end of each partnership's first year of operations however the flock recap sheets do not reflect these partnerships to have later exchanged for ewes these rams they initially acquired further the sharecrop agreement each ‘salthough the sharecrop agreements provided that barnes ranches as compensation_for its services was to receive all lambs a partnership's breeding flock produced a partnership was still to retain the breeding value certificates as to any male lambs see however infra the discussion regarding breeding value certificate transactions whereby the partnerships later sold some of these certificates to the barnes family -- - partnership had entered already obligated barnes ranches to provide stud ram services to a partnership's breeding sheep the court considers the flock recap sheets mr hoyt and his organization compiled highly suspect and unreliable as mr hoyt and his organization failed to employ good record keeping practices and appear to have prepared the recap sheets ina manner contrary to standard fundamental accounting principles the court also can see no good reason or justification for their preparing these annual flock recap sheets in this highly deficient manner--if each of these partnerships as petitioners maintain indeed owned anywhere near the number of specific individual breeding sheep stated in its bill of sale indeed the court believes that the flock recap sheets were prepared in this manner because the requisite number of specific breeding sheep did not exist and could not in fact be assigned to each partnership it is also to be noted that the flock recap sheets were at times inconsistent with the partnership returns mr hoyt filed for instance the annual flock recap sheets reflect that rcr had no breeding sheep by however notwithstanding its apparently having no sheep on its returns for the years and rcr continued to claim and take farming expense deductions d petitioners' corrected bills of sale - notwithstanding the above problems with the bills of sale and flock recap sheets petitioners argue that the stated number of breeding sheep each partnership purportedly purchased and depreciated actually existed petitioners assert that each partnership did acquire beneficial_ownership of its stated number of breeding sheep on the date when that partnership and barnes ranches had entered into their transaction petitioners claim that this is established by the large number of matches petitioners have been able to make between certain registration certificates and petitioners' corrected bills of sale for the partnerships the court disagrees of the total big_number corrected bill of sale entries covering specific breeding sheep that barnes ranches purportedly sold to eight of the partnerships petitioners have determined that big_number entries can be matched to registration certificates however respondent agrees that only big_number of petitioners' corrected bill of sale entries can be matched to a certificate these big_number agreed matches are allocated among the eight partnerships as follows bill of sale agreed cert partnership entries matches rcr rcr rcr rcr big_number rcr big_number rcr big_number - -- ogt big_number rcr big_number it is not surprising that petitioners were able to match far from all of their big_number corrected bill of sale entries to certificates indeed at trial mr barnes claimed that just a majority of the breeding sheep that rcr purchased from him were actually registered sheep in giving this majority of the sheep estimate mr barnes apparently counted as registered sheep even sheep that had only been issued barnes certificates similarly during his cross-examination randy could not estimate how many of rcr 6's breeding sheep were ultimately registered with a national sheep breed association but instead he maintained that all of those sheep were registerable ie capable of being registered as respondent points out a registration certificate does not conclusively establish that a sheep though registered with a national sheep breed association actually existed respondent notes that the three national sheep breed associations with which rambouillets and suffolks were registered never physically inspected or otherwise verified whether a sheep being registered with them actually existed but essentially they relied upon and accepted to be true the registration application information a breeder submitted respondent further notes that barnes’ - certificates were certificates the barnes family themselves had issued in addition petitioners in their matching efforts have failed to identify and segregate sheep the barnes family owned but did not sell to the partnerships in fact many of the big_number certificates the parties introduced in the record cover sheep that could not have been sold to the partnerships under the bills of sale for instance when rcr and barnes ranches entered into the first sheep sale transaction in any sheep born in would either have been dead or too old to be sold as a breeding sheep to rcr similarly any sheep born from through would also not have been sold to the partnerships because the partnership transactions took place from through the court further thinks that in all likelihood other large numbers of the sheep covered in these certificates that were born from through were also not sold to the partnerships the court is also not satisfied that even some of the agreed matches necessarily represent actual sheep that barnes ranches had sold to the partnerships to make many of these matches randy claimed that barnes ranches his parents and he collectively owned in the neighborhood of big_number ewes during and mr barnes maintained that from through they tried to keep the barnes ranches breeding flock at about big_number sheep at - petitioners frequently had to disregard substantial portions of the information contained in a particular original bill of sale entry for instance certain entries in the original rcr bill of sale reflecting rambouillets born to a dam having the registration number were subsequently matched by petitioners to certificates issued by the hampshire association a comparison of the information given in those rcr bill of sale entries with the information contained in the hampshire association certificates to which they subsequently were matched is contained infra in appendix g to this memorandum opinion most importantly notwithstanding petitioners' argument to the contrary there are a still a number of serious questions concerning the contemporaneous nature and reliability of the bills of sale that barnes ranches originally issued rather petitioners' corrected rcr bill of sale infra in appendix c does not reflect all of the corrections that should have been made to these original bill of sale entries as each corrected entry should have information identical to the certificate to which it was matched ithe bill of sale document for rcr dated date listing big_number breeding sheep which mr hoyt claimed was only a draft bill of sale has suffolks indicated to be of the treasure valley bloodline according to one of petitioner's experts the treasure valley bloodline was the premier suffolk bloodline during the early 1980's and top treasure valley suffolks rams back then had sold for many thousands of dollars however randy testified that the treasure valley bloodline was not a factor in the barnes ranches breeding flock until later in or when he first purchased a group of treasure valley ewes for dollar_figure he further related that at about that continued 4g - than helping to reconcile and satisfactorily address these guestions regarding the bills of sale upon closer examination petitioners' posttrial matching efforts substantially diminish their position that the stated numbers of specific breeding sheep the partnerships purportedly purchased in fact existed in the corrected bills of sale included among the listed breeding sheep that rcr and rcr respectively purportedly purchased from barnes ranches are large numbers of rambouillets and suffolks reflected as being offspring of either a rambouillet dam having the registration number or a suffolk dam having the registration number petitioners' corrected rcr bill of sale see infra appendix b lists a individual rambouillets born in and b individual rambouillets born in all of which rambouillet breeding sheep are shown as being the offspring of a rambouillet dam registration number and a individual suffolks born in and b individual suffolks born in all of which suffolk breeding sheep are shown as being the offspring of r continued time he also made rental arrangements to obtain the use of two treasure valley rams one such ram was leased by him for year for dollar_figure the second ram was leased by him for year for dollar_figure he also stated that none of the treasure valley ewes he purchased were resold to the partnerships in addition it is to be noted that the bill of sale document for ogt dated date lists one treasure valley sheep and that the bill of sale document for rcr dated date lists two treasure valley sheep - a suffolk dam registration number the tag numbers of these rambouillets and suffolks listed in the rcr corrected bill of sale as being offspring of a dam with the registration number are set forth infra in appendix h to this opinion similarly petitioners' corrected rcr bill of sale see infra appendix c lists a individual rambouillets born in and b individual rambouillets born in all of which rambouillet breeding sheep are shown as being the offspring of a rambouillet dam registration number and a individual suffolks born in and b individual suffolks born in all of which suffolk breeding sheep are shown as being the offspring of a suffolk dam registration number the tag numbers of these rambouillets and suffolks listed in the rcr corrected bill of sale as being offspring of a dam with the registration number are set forth infra in appendix i to this opinion the record reflects that the barnes family had a rambouillet ewe with respect to which they issued a barnes certificate and assigned the registration number similarly the barnes family had registered a suffolk ewe with either the american suffolk society or the national suffolk association that was issued the registration number however it is interestingly this suffolk ewe registration no continued - - physically impossible for these two registered ewes to have produced annually the high numbers of rambouillet and suffolk breeding sheep attributed to them in the rcr and rcr corrected bills of sale as the court determined in it sec_22 continued is listed among the breeding sheep sold to rcr in petitioners' corrected rcr bill of sale the corrected rcr bill of sale further shows this ewe to have been born on date see infra appendix b tag no 2in this connection david barnes testified on cross-- examination as follows q so one ewe during her lifetime couldn't produce like hundreds of offspring a well yes she could q okay and in--would that be true in--when you first started in for those ewes a yes you could if you did embryo transplanting yes you could q would you do embryo transplants in a no we wouldn't q a i think it was in about the 19--late '90 in those years we did embryo transplanting q okay so for ewes that were in existence earlier than that you wouldn't have hundreds of offspring a no qo okay a we'd like to but no - findings the barnes family did not begin utilizing the artificial insemination technique of embryo transplanting with respect to some of their breeding ewes until at least well after the time it concluded these transactions with rcr rcr and other of the sheep partnerships further examination of petitioners' corrected bills of sale for rcr and rcr also discloses improbably high numbers of guadruplets quintuplets sextuplets heptuplets and octuplets listed among the rambouillets and suffolks these partnerships purportedly purchased from barnes ranches in the rcr corrected bill of sale the court has identified sets of guadruplets sets of quintuplets sets of sextuplets and set of heptuplets these gquadruplet--or-better sibling breeding sheep that rcr purportedly purchased are set forth infra in appendix j to this opinion similarly in the rcr corrected bill of sale the court has identified sets of guadruplets sets of quintuplets set of sextuplets and set of octuplets these quadruplet--or-better sibling breeding sheep that rcr purportedly purchased are set forth infra in appendix k to this opinion petitioners' corrected bills of sale for rcr rcr rcr and rcr also list numerous rambouillets and suffolks that are shown as being offspring of a dam with the registration number among the breeding sheep that were purportedly sold to those partnerships - - the court does not believe that the breeding ewes the barnes family owned and or managed actually produced the numbers of high-multiple-sibling offspring indicated in the rcr and rcr corrected bills of sale the barnes family did not employ embryo transplanting with respect to some of their breeding ewes until at least although mr barnes claimed that his own breeding flock ewes as well as ewes in the partnerships' breeding flocks often gave birth to twins and on occasion even triplets he did not mention how frequently if ever these ewes gave birth to quadruplet-or-higher offspring most of these guadruplet quintuplet sextuplet heptuplet and octuplet rambouillets and suffolks that are listed in the rcr and rcr corrected bills of sale also lack registration certificates see infra appendices j and k reflecting those of these listed quadruplet-or-better sibling breeding sheep to which a certificate was matched virtually all of the other rambouillets and suffolks in these corrected bills of sale attributed to the two dams each having the registration numbers the sharecrop agreement a partnership and barnes ranches entered provided that barnes ranches was to receive all lambs produced by that partnership's breeding sheep during the sharecrop agreement's 15-year term petitioners' rcr and ogt corrected bills of sale also list a number of high-multiple-sibling offspring among the breeding sheep that were purportedly sold to those partnerships - lack registration certificates see infra appendices h and i indicating those of these breeding sheep to which a certificate was matched none of petitioners' witnesses including mr barnes and randy elaborated as to why so many of these above breeding sheep that rcr and rcr purportedly purchased which sheep petitioners and their experts argue were high quality rambouillets and suffolks having values ranging from dollar_figure to dollar_figure were never ultimately registered indeed the court believes that in all likelihood these allegedly registerable rambouillets and suffolks were never registered with national sheep breed associations because such breeding sheep were fictitious and did not exist and the bill of sale parentage asserted for them was patently dubious petitioners’ matching efforts have not convinced the court of the actual existence of anywhere close to the stated total number of breeding sheep that purportedly were sold each partnership we do not accept petitioners' claims that their problems in substantiating each partnership's breeding sheep stem merely from sloppy data entry in preparing the original bills of sale that mr barnes issued indeed we do not believe that these many bill of sale errors which petitioners have now acknowledged were inadvertently made without mr barnes' and mr hoyt's knowledge the rcr bill of sale that mr barnes issued - - reflects almost all of the big_number breeding sheep that were sold to be registered sheep yet in his later testimony mr barnes asserted that just a majority of the breeding sheep that rcr purchased from him were actually registered sheep petitioners also offered no testimony from the employee or employees who prepared the bills of sale neither did petitioners or their witnesses identify and name these employees mr barnes signed and issued all of these bills of sales these bills of sale presumably were important ownership documents evidencing each partnership's acquisition of beneficial_ownership of specified_individual breeding sheep and these documents ordinarily should have been prepared with some care in the respective testimony they gave at trial mr barnes and mr hoyt were silent about the numerous errors in these bills of sale that petitioners have now acknowledged indeed mr barnes and mr hoyt had each claimed that the bills of sale were reliable and accurately reflected the specific individual sheep that had been sold to the partnerships if as petitioners argue the stated numbers of breeding sheep each partnership purportedly purchased from barnes ranches truly existed the court then finds inexplicable the conduct of mr barnes and mr hoyt over the years and the poor records they maintained on a partnership's breeding sheep - -- as discussed previously the court does not believe that many of the breeding sheep purportedly sold by barnes ranches to these partnerships in fact existed experienced longtime sheep breeders like the barnes family would not have then maintained such inadequate records on the numerous individual breeding sheep they had purportedly sold to and managed for each partnership the record reflects how important proper record keeping is in the breeding of high quality registered purebred sheep each sharecrop agreement further required barnes ranches to maintain sufficient records allowing it to identify and keep track of a partnership's breeding sheep at all times further if the stated numbers of breeding sheep these partnerships owned actually existed then mr hoyt would not have accepted such deficient record keeping practices with respect to each partnership's breeding sheep not only was mr hoyt the promoter and managing general_partner of each sheep partnership since its formation but he had extensive experience in the breeding of purebred cattle and the operation of similar cattle breeding partnerships notwithstanding petitioners' arguments to the contrary we conclude that many of the breeding sheep the partnerships allegedly purchased from barnes ranches did not in fact exist be whether a partnership's stated purchase_price reasonably approximated the sheep's fair_market_value -- - for the breeding flock it purportedly acquired from barnes ranches each partnership agreed to pay an average stated price per sheep as follows total stated number of avg price partnership sales_price sheep in flock per sheep rcr dollar_figure dollar_figure rcr big_number big_number rcr big_number big_number rcr big_number big_number big_number rcr big_number big_number big_number rcr big_number big_number big_number ogt big_number big_number big_number rcr big_number big_number big_number petitioners contend the breeding sheep the partnerships purchased had values ranging from dollar_figure to dollar_figure and that the total stated purchase_price each partnership paid was reasonable in doing so they are essentially asserting the court should accept as correct the values placed on various individual breeding sheep in the bills of sale that barnes ranches issued these partnerships despite the substantial errors that petitioners have now acknowledged were made in these bills of sale respondent on the other hand contends that during through registered breeding sheep sold for amounts substantially below the values stated in these partnerships’ bills of sale the court essentially agrees with respondent petitioners offered only very generalized and vague expert testimony regarding the value of the breeding sheep the - - partnerships purchased their several experts opined with respect to the high quality of some of the breeding sheep the barnes family owned and mr barnes' and randy's status in this country as top breeders of rambouillets and suffolks these experts then further opined and concluded that the values the bills of sale placed on individual breeding sheep were reasonable petitioners' experts furnished little in the way of analysis or explanation of their conclusions concerning the value of the sheep allegedly sold the partnerships further they were basing their opinions upon their prior exposure to only a limited number of the barnes family's sheep primarily those sheep the barnes family had either entered in various national shows or employed various artificial insemination techniques upon as they had never examined the sheep that purportedly were sold to the partnerships the experts merely assumed each partnership's sheep to be like these other very high quality sheep they knew the barnes family to own as a result none of petitioners' experts anticipated the sheep sold the partnerships were anything other than high guality registered rambouillets or high quality registered suffolks they further never addressed how drastically their opinions might have to be revised if a large number of the breeding sheep a partnership purportedly purchased did not in fact exist or the parentage or - -- registered status of many of a partnership's sheep was suspect or unknown ’ consequently the court gives little weight to these conclusions of these experts regarding the value of the partnerships' sheep the record reflects that each partnership's stated purchase_price for its breeding sheep was still substantially in excess of the prices the barnes family from through realized at auction for the yearling rambouillets and suffolks they had entered at various national shows these yearling sheep represented some of best young registered breeding sheep that the barnes family owned sales records show the barnes family sold such yearling sheep at auction for prices typically ranging from dollar_figure to dollar_figure and that usually any sheep commanding a price of s400 or more had been judged a champion or had won some other award at that particular national show obviously many of the animals purportedly sold the partnerships were nowhere near the quality of a purebred breeding sheep selling for dollar_figure or more indeed the bills of sale listed substantial numbers of animals it is also to be noted that petitioners' experts examined only the original bills of sale that mr barnes issued which documents petitioners have now acknowledged contained numerous errors not the corrected bills of sale that petitioners prepared after the trial as discussed previously however there are substantial problems even with these corrected bills of sale 8tin this connection mr barnes testified that the breeding sheep sold to the partnerships were usually yearlings - that apparently were never registered further the parentage of many of the sheep in the bills of sale is either dubious or unknown we conclude the stated bill of sale purchase prices for rcr 4's and rcr 6's breeding sheep were many times the actual fair_market_value of those sheep thus each partnership's stated purchase_price for its sheep did not reasonably approximate those sheep's fair_market_value f validity of the partnerships' notes in deciding the extent to which a nonrecourse note has economic_substance a number of cases have relied heavily on whether the fair_market_value of the property acquired with the note was within a reasonable range of its stated purchase_price see 544_f2d_1045 9th cir affg 64_tc_752 76_tc_759 see also 74_tc_305 affd 671_f2d_316 9th cir cf 435_us_561 where among other things the buyer-lessor ina sale-leaseback transaction was personally liable on the mortgage as the court_of_appeals for the ninth circuit in estate of franklin v commissioner f 2d pincite stated in pertinent part an acquisition if at a price approximately egqual to the fair_market_value of the property under ordinary circumstances would rather quickly yield an equity in the property which the purchaser could not -- - prudently abandon this is the stuff of substance it meshes with the form of the transaction and constitutes a sale no such meshing occurs when the purchase_price exceeds a demonstrably reasonable estimate of the fair_market_value payments on the principal of the purchase_price yield no equity so long as the unpaid balance of the purchase_price exceeds the then existing fair_market_value under these circumstances the purchaser by abandoning the transaction can lose no more than a mere chance to acquire an equity in the future should the value of the acquired property increase in addition even a purportedly recourse purchase note will not be treated as true debt where payment according to its terms is too contingent see 86_tc_848 affd 841_f2d_264 9th cir further the mere labeling of a purchase note as recourse is not controlling because substance not form must govern the note's recourse label thus will not preclude inquiry into the adequacy of the collateral securing an alleged purchase money debt see generally waddell v commissioner supra pincite in 90_tc_1154 this court held not to be bona_fide debt for tax purposes certain purportedly long-term recourse notes that allegedly had been assumed by limited partner-investors and elaborated as follows we are fully aware of the long line of decisions of this court and other courts that have dealt with bona_fide long-term recourse notes assumed by limited partners in those cases the courts have given credence to recourse notes as a basis for supporting claimed losses or establishing sec_465 at risk amounts see eg pritchett v commissioner -- - f 2d 9th cir revg and remanding 85_tc_580 at risk under sec_465 89_tc_943 at risk under sec_465 partnership's basis 88_tc_63 at risk under sec_465 86_tc_360 partnership's basis at risk under sec_465 in all those cases however the recourse notes were given to independent third parties whose interests did not necessarily coincide with those of the note makers those cases did not involve as does the instant case transactions between two organizations created to carry out a tax_shelter scheme notes given for amounts having no relationship to economic reality or notes which almost certainly would not be paid see 364_f2d_734 2d cir affg 44_tc_284 87_tc_1329 86_tc_848 affd 841_f2d_264 9th cir 79_tc_570 in the instant case we are convinced as stated above that the purportedly recourse notes served merely as a facade for the support of the tax benefits promised the investors the possibility that the notes would be paid was illusory xk kek in ferrell v commissioner supra the court based its conclusion regarding the invalidity of the notes on several factors the note holder's not being an independent party but an essential member of the tax_shelter team the amount of the notes being many times the value of the property acquired the unusual form of the notes including the extremely long term for payment of any of the note's principal and the prearranged eventual release of the investors from their assumptions of personal liability on the recourse notes id pincite0 -- - the record reflects that the partnership debt allegedly assumed by the limited partners was not bona_fide recourse_debt as the assumption agreements mr hoyt executed on behalf of the limited partners were apparently not legally enforceable against them mr hoyt claimed that pursuant to an alleged oral or written power_of_attorney granted him he had signed the limited partners' names to an assumption_agreement whereby they had each agreed to be personally liable upon their partnership's promissory note he further asserted that he was authorized to act as the attorney-in-fact for a partnership's partners in executing any necessary partnership documents ’ however according to mr hoyt all limited partners later defaulting upon their required note payments were allowed to withdraw from their partnership and to walk away from their partnership's alleged recourse promissory note debt mr hoyt indicated that although he consulted with an attorney he and the barnes family chose not to enforce the assumption agreements and made no attempt to hold these defaulting limited partners personally liable for the in a similar connection mr hoyt also claimed that the remaining partners of each limited_partnership had signed an amended partnership_agreement whereby beginning in they had also become general partners of that partnership the court is skeptical of mr hoyt's foregoing testimony and does not find it credible at any rate the court doubts mr hoyt and the barnes family ever actually intended to hold these remaining partners personally liable on their partnership's promissory note -- - payments allegedly due from them on their partnership's purported recourse_debt tn this connection mr hoyt testified on direct examination as follows qo if a partner had assumed liability and withdrew from the partnership and refused to pay his assumed_liabilities how did you treat that a in some cases it was the year that they withdrew the amount of that liability was removed from their partnership capital_account as a withdrawal and in some situations when i was instructed by the partner and their power_of_attorney was rescinded for example back to the year that it was given to me then i removed--i made an adjustment and removed that capital from that partner's capital_account back to the year that i was instructed to qo do i understand your testimony to mean that there were partners that withdrew and instructed you to treat them on the books_and_records of the partnership as if they were never partners a that's correct q did you agree to that a yes i did qo was there a provision provided in the partnership_agreement for you to give those partners that rescinded their agreement that kind of commitment or arrangement on the books of the partnership a i'm sorry i'm not-- q if i use the term rescinded do you understand that a yes i do q could you tell me what you understand by the term continued 39’ scontinued rescission or rescinded a that it never took effect qo were there provisions under the partnership_agreement to allow partners to rescind a i cannot think of any specific item in the partnership_agreement that gives them that right it was--- the rescission i was speaking of is the rescission of the power_of_attorney they gave me that i signed--that i used to sign the assumption agreements now when that was revoked or rescinded then that assumption of that liability was treated as if it never occurred on cross-examination mr hoyt further elaborated as follows q would you give credit to the individual partners when a sale on a foreclosed note was made for those animals covered by the foreclosed portion a i'm not sure what the word credit means the way you're using it qo would you do anything to their capital accounts a yes q what would you do a deduct all the capital that had been contributed to their capital_account by assuming partnership liabilities q if--so for each of those it would be--the sales on foreclosure would be a situation where a partner completely walked away from the partnership is that right or not a walked away or instructed me in some fashion that continued 39’ scontinued they had repudiated their debt q so there wouldn't be any situation where a partner would walk away or repudiate part of his or her debt to your recollection a nothing as a part repudiation comes to mind i don't recall that happening q did you keep any records on the value of the sheep that were returned or sold on the foreclosed notes at the time they were returned back to the manager of the sheep barnes ranches a no we didn't have to we had been instructed by counsel years ago that that should be agreed between the partnership and barnes ranches that the sheep returned had the value of the balance of the note qo and these could be sheep that were any age is that right a yes in addition the record reflects other highly unusual conduct by the barnes family and mr hoyt with respect to these alleged recourse partnership debts as previously discussed the sharecrop agreements provided that a partnership would still retain the breeding value certificates ie the rights to any registration papers obtained on male lambs produced by its breeding flock even though pursuant to the sharecrop agreement all male and female lambs produced were to belong to barnes ranches as compensation_for its services mr hoyt claimed that the partnerships over the years did sell some of their breeding value certificates to the barnes family and that each partnership reported large sums from selling such certificates on its partnership returns he related that he and randy at the beginning of each year typically negotiated these breeding value -- - certificate transactions as randy would need to obtain the registration paper rights held by certain partnerships on particular male sheep he contemplated selling later that year at various annual shows mr hoyt specifically testified that rcr on its or return reported dollar_figure of income from its sales of breeding value certificates and that rcr on one of its later returns reported about dollar_figure of income from its sale of breeding value certificates he stated the certificate proceeds were applied against the first principal payments that rcr and rcr each owed to barnes ranches under their respective recourse promissory notes he added that up to that point the partnerships had not been reporting annually the income from their sales of breeding value certificates thus the respective dollar_figure or dollar_figure of income that each partnership reported for its fifth or sixth year of operation also included some accumulated income each partnership had derived in prior years from selling breeding value certificates although randy did state that he and mr hoyt over the years had negotiated the barnes family's purchase of breeding value certificates held by the eight partnerships excluding ogt which petitioners contend did not enter into a transaction with barnes ranches his testimony differed from and contradicted that of mr hoyt's in important respects randy - -- related that the barnes family sold relatively few male sheep necessitating their purchase of a breeding value certificate from one of the partnerships he estimated that they sold only a total of to such rams over the years he further claimed that these to rams ultimately may have been sold by the barnes family to various third parties for prices ranging from dollar_figure to dollar_figure ' s'randy testified on cross-examination as follows q all right and what happened to the lambs that came from the partnership what did barnes ranch do with those lambs a well the partnership lambs that came back there were-- many of them would be ewe lambs and many of them would be ram lambs or wethers the wethers of course would be sold for market the ram lambs if there were ram lambs deemed of value to do something else with we would have to contact the partnerships because they actually had control of the breeding value or the--we didn't get any paperwork with those rams so if there were some rams that we wanted to do something with we'd have to refer back to them the ewe lambs we would keep or sell for market the poor ones would be sold for market the better ones maybe kept back and used for the percent increase or the replacements in the sharecrop agreement q so i don't--i guess i'm not sure whether i understand what happened to the ram lambs you said that you had to contact the partnerships because they had some control_over them a they had control of the breeding value certificates qo okay a so if we wanted to market any of those rams we would have to contact them for breeding value certificates if not if we were to castrate them we would either sell them to 4-h'ers as wether lambs for shows and a lot of those lambs would come in top dollar some of the lambs would be shipped to a feedlot or possibly just put out on pasture until they were ready for slaughter continued -- - q r z' timony casts considerable doubt on the _ bsbgy ng agst mony tce bor ep for the ones that weren't castrated or treated in the way you just described the ones that you had to get permission from the--or talk to the partnerships about---- a q a q uh-huh --were they ultimately sold some of them were and what kind of prices did you get well some of them were in the range of dollar_figure to dollar_figure okay and did the partnerships ever receive any money from those sales a q i believe so and which years would those have been have they been all the years in this a well we're talking about a very few head over the years that i was involved with it q what percentage of the lambs would have been sold this way of the ram lambs a i could probably give you a better estimate in terms of head than in terms of percentage-- q a q a q okay ---over the years all right i would estimate of probably to head so there are to ram lambs that were sold at the prices you mentioned a q a yes is that right yes -- jo - bona fides of the recourse promissory notes the partnerships issued to barnes ranches in the subsequent breeding value certificate transactions the barnes family and mr hoyt placed grossly inflated prices on certain breeding value certificates held by a partnership because the transaction proceeds were only applied against the grossly inflated stated purchase_price that partnership previously purportedly agreed to pay for its breeding sheep in actuality the barnes family and mr hoyt never contemplated that each partnership's promissory note would ever have to be paid_by that partnership and its partners ona genuinely recourse basis this conduct of the barnes family and mr hoyt is indeed behavior not characteristic of the business world and illustrates that the barnes family and mr hoyt were not independent parties acting at arm's length their actions evidence that they themselves viewed the partnership notes as essentially being illusory and having no practical economic_effect and that the notes were merely a facade to support the tax benefits that mr hoyt had promised investors in the partnerships see 90_tc_1154 see also hunter v commissioner tcmemo_1982_126 n for the foregoing reasons and on the record presented the court concludes that the partnership notes were not valid indebtedness g petitioners' failure to substantiate ogt 90's breeding sheep in comparison to the evidence they offered concerning specific individual sheep that the other partnerships including - 7jl1- rcr and rcr had allegedly purchased from barnes ranches from through petitioners presented scant evidence to substantiate ogt 90's alleged purchase of individual breeding sheep from w j hoyt sons ranches mlp petitioners submitted virtually no contemporaneous transactional documents and records for ogt see supra note the court further does not find convincing mr hoyt's explanation as to why no pertinent documents and records for ogt could be produced thus we conclude that petitioners have failed to produce sufficient evidence substantiating ogt 90's claimed depreciation deduction with respect to the purported big_number breeding sheep that it allegedly purchased during tn his testimony mr hoyt indicated that ogt 90's records and many records of the other partnerships were unavailable because those records had been seized by postal inspectors from his organization's offices in however the postal inspector who conducted the seizure testified that shortly after effectuating the seizure he had provided mr hoyt with an inventory of the seized documents this postal inspector also related that in response to mr hoyt's and mr hoyt's representatives’ later requests he had offered them access to the documents that had been seized according to the postal inspector mr hoyt was also provided with copies of all the seized documents sscontrary to petitioners' contention mr barnes on cross- examination stated that he believed that barnes ranches had sold ogt its breeding sheep h conclusions both the rcr and rcr bills of sale listed large numbers of breeding sheep which did not actually exist in addition the rcr bill of sale was not a contemporaneous document each partnership's stated purchase_price for its breeding sheep further did not reasonably approximate the sheep's fair_market_value lastly the alleged recourse promissory note each partnership issued was not a valid recourse indebtedness accordingly we hold that rcr and rcr did not acquire the benefits_and_burdens_of_ownership with respect to the breeding sheep they each had purportedly acquired from barnes ranches see ferrell v commissioner supra pincite0 77_tc_1221 we further hold that rcr and rcr are not entitled to the on brief petitioners assert that this court's prior decision in bales v commissioner tcmemo_1989_568 collaterally estops respondent from relitigating a number of issues concerning the transactions in the instant cases however petitioners failed to raise collateral_estoppel as a defense in their pleadings the court thus does not consider petitioners' collateral_estoppel argument to be properly before it in any event collateral_estoppel would not apply in the instant cases the bales decision involved several cattle breeding limited_partnerships organized by mr hoyt's family that had entered into transactions to acquire breeding cattle the instant cases in contrast involve other sheep breeding limited_partnerships that entered into transactions purportedly to acquire breeding sheep from either barnes ranches or w j hoyt sons ranches mlp the issues in the instant cases can hardly be said to be identical to those decided in bales as different partnerships and different transactions are presented see 90_tc_162 affd 904_f2d_525 9th cir see also coward v commissioner tcmemo_1997_198 - - depreciation_deductions they claimed upon such breeding sheep for the years in issue with respect to ogt we previously concluded that petitioners failed to offer sufficient evidence substantiating ogt 90's alleged acquisition of big_number breeding sheep during consequently we sustain respondent's determinations in the fpaa that ogt is not entitled to a depreciation deduction with respect to such breeding sheep for see rule sec_142 a issue interest deductions as discussed supra in connection with parts e and f of issue the court has concluded that the purported recourse promissory notes rcr and rcr each issued to barnes ranches were not a valid indebtedness accordingly we hold that rcr and rcr are not entitled to the interest deductions they claimed for the years in issue issue certain farm deductions as discussed supra in connection with issue the court has concluded that rcr and rcr did not acquire the benefits_and_burdens_of_ownership with respect to the breeding sheep each claimed to have acquired from barnes ranches accordingly we hold that rcr and rcr are not entitled to the farm deductions they claimed for the years in issue on brief petitioners conceded the deductions rcr rcr and ogt claimed for drought and or trichomoniasis -- as also discussed supra in connection with issue petitioners failed to substantiate ogt 90's alleged acquisition of big_number breeding sheep during accordingly we hold that ogt is not entitled to the farm deductions it claimed for issue deductions for guaranteed payments petitioners assert that rcr rcr and ogt each are entitled to deductions for the years in issue for certain guaranteed payments each partnership made to mr hoyt during those years sec_707 allows a deduction to a partnership for guaranteed payments to partners such payments are determined without regard to the partnership income and are payments_to_a_partner_for_services_or_the_use_of_capital see sec j07 c to be deductible by the partnership the guaranteed payments must meet the requirements of sec_162 they must be ordinary and necessary expenses reasonable in amount and incurred_in_a_trade_or_business see 87_tc_1329 affd on other issues 872_f2d_1271 7th cir sec_1_707-1 income_tax regs in deciding whether the payments are deductible under sec_162 the court must look to the nature of the services performed by the general partners rather than to their designation or treatment by the partnership see durkin v commissioner supra pincite9 payments allocable to organizational costs and syndication expenses must be - - capitalized organizational costs if elected are amortizable but syndication costs are not amortizable see sec_263 sec_709 petitioners have the burden of proving what portion of the fee is allocable to nondeductible capital portions and to deductible expense portions and such allocation must reasonably comport with the value of the services performed see durkin v commissioner supra pincite any fee for services to be rendered in the future is not deductible in the year of expenditure see id whether payments to a partner represent a reasonable_compensation for services is a question of fact to be determined on the basis of the particular circumstances of each case see id in the instant cases the evidence presented on the payments these partnerships made to mr hoyt during the years in issue is most unsatisfactory the record includes only a copy of rcr 4's partnership_agreement it provides that the managing general_partner mr hoyt is to receive a fee equal to percent of that partnership's profits upon the sale and distribution of all partnership assets copies of the partnership agreements of the other partnership are not in the record mr hoyt testified that he received payments from each partnership and that he reported these payments as income on his individual federal returns he further stated that these payments were of two types according to him the first type of payment he received was equal to percent of a partnership's reported gross farm receipts the second type of payment he -- - received was equal to percent of the capital_gain income a partnership realized from its sale of sheep each year he also added that while these payment made to him were credited to his capital_account with that partnership he was not allowed to withdraw the funds he stated that he was required to leave the funds in the partnership because it had been agreed that this was the means by which he would establish a capital_account ina partnership petitioners have failed to establish that the alleged payments each of these partnerships made to mr hoyt are deductible under sec_162 by that partnership petitioners provided scant information concerning the nature of the services mr hoyt performed for that partnership and whether the payments represented reasonable_compensation for such services mr hoyt rendered thus we hold that rcr rcr and ogt are not entitled to the deductions for guaranteed payments they claimed for the years in issue see durkin v commissioner supra pincite9 issue ira deductions rcr and rcr each claimed deductions for some of the years in issue for alleged individual_retirement_account ira contributions they made for certain of their partners tt is thus unnecessary for the court to decide whether for purposes of sec_707 the payments mr hoyt received were determined without regard to partnership income an issue upon which the parties disagree - on brief petitioners concede that no evidence was offered to substantiate these claimed ira deductions consequently we sustain respondent's determinations in the fpaa's that rcr and rcr are not entitled to their claimed ira deductions for the years in issue see rule sec_142 a issue capital_gains and or additional farm income in the respective fpaa's issued to rcr and rcr for the tax years and respondent determined that each partnership had additional farm income from its transfer to barnes ranches of lambs produced by that partnership's breeding flock and the income each partnership reported from the sale of some of its breeding sheep was ordinary_income rather than capital_gains as discussed supra in connection with issue the court has determined that rcr and rcr did not acquire the benefits_and_burdens_of_ownership with respect to the breeding sheep they purportedly acquired from barnes ranches as a result rcr and rcr never owned for tax purposes any breeding sheep to generate this income respondent determined they had for the years in issue accordingly we hold that the fiscal_year capital_gains and or other farm income adjustments for and respondent determined against rcr and rcr cannot be sustained to reflect the foregoing and the parties' concessions decisions will be entered under rule --- - appendix a--fpaa adjustments adjustments total adjustments to ordinary_income depreciation expense dollar_figure interest_expense big_number other farm deductions big_number guaranteed payments big_number other adjustments self-employment_income big_number ira payments big_number total adjustments to ordinary_income depreciation expense big_number interest_expense big_number other farm deductions big_number guaranteed payments big_number other adjustments self-employment_income big_number ira payments big_number total adjustments to ordinary_income depreciation expense big_number interest_expense big_number other farm deductions big_number guaranteed payments big_number other adjustments self-employment_income big_number ira payments big_number total adjustments to ordinary_income farm income big_number interest_expense big_number other farm deductions big_number guaranteed payments other adjustments self-employment_income big_number other deductions big_number - jq - total adjustments to ordinary_income farm income big_number depreciation expense big_number interest_expense big_number board expenses paid to big_number barnes ranches purchased sheep destroyed big_number due to drought tric guaranteed payments big_number other adjustments self-employment_income big_number other deductions big_number adjustments total adjustments to ordinary_income depreciation expense big_number interest_expense big_number other farm deductions big_number guaranteed_payment sec_924 other adjustments self-employment_income big_number total adjustments to ordinary_income depreciation expense big_number interest_expense big_number other farm deductions big_number guaranteed payments big_number other adjustments self-employment_income big_number ira payments big_number total adjustments to ordinary_income depreciation expense big_number interest_expense big_number other farm deductions big_number guaranteed payments other adjustments self-employment_income big_number -- - total adjustments to ordinary_income farm income big_number depreciation expense big_number interest_expense big_number purchased sheep destroyed big_number due to drought tric other farm deductions big_number guaranteed_payment sec_531 other adjustments self-employment_income big_number other deductions big_number total adjustments to ordinary_income farm income big_number depreciation expense big_number interest_expense big_number board expenses paid to big_number barnes ranches purchased sheep destroyed big_number due to drought tric guaranteed payments big_number other adjustments self-employment_income big_number other deductions big_number adjustments total adjustments to ordinary_income depreciation expense big_number board expenses paid to big_number hoyt sons purchased sheep destroyed big_number due to drought tric other adjustments self-employment_income big_number orig tag 122a 123a 124a 124b 125a 125b 126a 126b 14a 14b 201a 202a 202b 202c 203a 203b 204a 204b 204c 205a 205b 20sc 206a 206c 207a 207b 207c 208a 208b 208c 209a 209b 209c partnership audit orig tag regist 122a 124a 124b 125a 125b 126b 14a 14b 201a 202b 202c 203b 204b 204c 205a 205c 206a 207b 207c 208b 208c 209b 209c appendix b--petitioners' rcr4 audit regist - corrected rcr bill bills of sale sorted by partnership orig audit orig breed breed dob sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk rams sufk sufk ramb sufk sufk sufk sufk sufk sufk sufk rams rams ramb ramb ramb sufk sufk sufk sufk sufk ramb sufk rams sufk rams sufk rams sufk ramb rams rams rams sufk ramb sufk aud dob orig sire 403689a 403689a 403689a 403689a 403689a 403689a audit sire 689a 689a big_number 689a 689a 689a 788a 689a 689a 689a 689a 689a 689a 689a 689a 689a 689a 689a 689a 689a of sale orig dam 388170a 388170a 388170a audit dam 171a big_number big_number big_number big_number 668a big_number big_number 606a 606a 687a 687a 687a 687a s9e big_number big_number 18e orig tag 210a 210b 210c 211a 211b 211c 212a 212b 212c 213a 214a 214b 215a 215b 216a 216b 217a 217b 218a 218b 220a 220b 221a 221b 222a 222b 223a 224a 224b 225a 225b partnership audit orig tag regist 210a 210b 211a 211b 211c 212b 212c 213a 214a 214b 215a 215b 216a 216b 217b 218b 220a 220b 221a 221b 222a 222b 223a 224a 224b 225b rcr4 audit regist bills of sale sorted by partnership orig audit orig breed breed dob sufk sufk sufk ramb ramb ramb ramb ramb sufk ramb sufk ramb sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk ramb ramb sufk ramb ramb ramb sufk ramb ramb ramb sufk sufk sufk ramb ramb ramb sufk sufk sufk sufk sufk ramb ramb ramb ramb ramb sufk r-ame sufk ramb aud dob orig sire audit sire 689a 689a 689a 689a 689a 689a 689a 689a 689a 689a 689a 689a orig dam audit dam big_number 815a 815a 688a 688a big_number big_number 792a 790a 789a 789a big_number orig tag 226a 226b 226b 226c 227a 227b 227c 228a 228b 228c 229a 229b 229c 230a 230b 230c 231a 232a 232b 233a 233b 234a 235a 235b 236a 237a 237b 237c 238a 238b 238c 239a partnership audit orig tag regist 226a 226b 226b 226c 227a 227b 227c 228a 228c 229b 229c 230b 230c 232b 233b 234a 235a 235b 237a 237b 237c 238a 238b 238c 239a rcr4 audit regist bills of sale sorted by partnership orig audit orig breed breed dob sufk sufk pamb sufk sufk ramb sufk ramb rlamb sufk sufk ramb ramb sufk ramb sufk ramb sufk ramb sufk sufk ramb sufk ramb sufk ramb sufk ramb sufk ramb ramb sufk ramb sufk ramb ramb ramb sufk ramb ramb sufk sufk sufk ramb ramb sufk sufk sufk ramb ramb sufk aud dob orig sire 403816a audit sire 689a big_number 689a 689a 689a 689a 795a 689a 689a 689a 689a 689a 689a sec_3 orig dam audit dam big_number big_number 668a 668a big_number big_number big_number big_number big_number big_number big_number big_number big_number orig tag 239b 240a 240b 240c 241a 241b 242a 242b 243a 243b 244a 244b 245a 245b 246a 247a 247b 247c 248a 248a 249a 249b 250a 250b 251a 251b 251c 252a partnership audit orig tag regist 239b 240a 241a 241b 242a 242b 244a 245b 247a 247c 248a 248a 249a 249b 250b 251a 251b 251c 252a rcr4 audit regist - bills of sale sorted by partnership orig audit orig breed breed dob sufk ramb ramb sufk sufk sufk ramb sufk ramb sufk ramb ramb ramb sufk sufk sufk sufk ramb ramb sufk sufk ramb ramb ramb ramb ramb sufk ramb ramb sufk sufk sufk rame sufk sufk sufk ramb r-amb sufk sufk sufk rame ramb sufk pamb rame sufk sufk ramb ramb sufk aud dob orig sire n117869m n117869m n117869m n117869m 441795a 441795a 441795a 403689a 403689a 512959a 403689a 403689a 403689a 403689a 307047a 307047a 403816a 403816a n117869m n117869m audit sire 689a n117869m 689a 689a 689a 79sa 689a 689a 689a 689a 689a 689a 689a 795a 689a orig dam n304275f n304275f n304275f n304275f 413869a 413869a 413869a 472120a 472120a n207028f n207028f audit dam big_number n304275f big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number orig tag 253a 253b 253c 254a 254b 255a 255b 255c 256a 256b 257a 257b 258b 259a 259b 259c 260a 260a 260b 261a 262a 262b 263a 264a 265a 26sb 266a 267a 267b partnership audit orig tag regist 253b 254a 255a 255c 256a 256b 257b 259a 259b 259c 260a 260a 260b 261a 262a 262b 263a 264a 265a 265b 266a 267a 267b rcr4 audit regist - bills of sale sorted by partnership orig audit orig breed breed dob ramb sufk ramb sufk sufk sufk sufk sufk sufk ramb ramb sufk sufk sufk ramb sufk sufk sufk sufk sufk ramb ramb sufk ramb ramb sufk sufk sufk ramb sufk sufk ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb rame ramb sufk aud dob orig sire 307047a 307047a 307047a n117869m n117869m audit sire 689a big_number 689a 689a 689a 689a n117869m 689a 689a 739g70 orig dam n304320f n304320f audit dam big_number n331603f big_number big_number big_number big_number n304320f big_number big_number - - bills of sale sorted by partnership partnership rcr4 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam 268a 268a ram sec_82 ram sec_82 269a 269a ram sec_82 269b 269b ram sec_82 pamb 271a 271a ram sec_82 271b 271b ram sec_82 ram sec_83 272a 272a ram sec_83 272b 272b ram sec_83 ramb 273a 273a ram sec_83 273b 273b ram sec_83 ram sec_83 274a 274a ram sec_83 ram sec_82 ram sec_82 277a 277a ram sec_82 ram sec_83 278a 278a ram sec_83 ram sec_83 279a 279a ram sec_83 ram sec_83 280a 280a ram sec_83 ram sec_83 281a 281a ram sec_83 ram sec_83 282a 282a ramb 82b 282b ram sec_83 ram sec_83 283a 283a ram sec_83 ram sec_83 284a 284a ramb 284b 284b ram sec_83 ram sec_83 285a 285a ram sec_83 ram sec_83 286a 286a ram sec_83 ram sec_83 d287a 287a ramb ram sec_83 288a 288a ram sec_83 sufk ram sec_83 290a 290a sufk 290b 290b sufk ram sec_83 403816a 291a 291a ram sec_83 403816a ram sec_83 292a 292a ram sec_83 ram sec_83 orig tag 293a 294a 294ba 295a 296a 297a 298a 299a 301a 302b 303a 303b 304a 305a 306a 308a 308b 309b 310a 311b 312a 313b 314a 315a 317a 319a 319b 320a 321a 322a partnership audit orig tag regist 293a 294a 294ba 295a 296a 297a 298a 299a 302b 303b 308a 308b 309b 310a 311b 312a 319a 319b 320a 321a rcr4 audit regist bills of sale sorted by partnership orig audit orig breed breed dob ramb rame ramb ramb ramb pamb ramb ramb ramb ramb ramb ramb ramb ramb ramb sufk sufk sufk sufk sufk sufk ramb ramb ramb sufk sufk sufk ramb ramb sufk sufk ramb ramb ramb ramb sufk ramb ramb sufk ramb sufk sufk sufk ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb sufk aud dob orig sire 307047a 307047a 307047a 403689a 403689a 403689a 403689a 403689a audit sire 689a 689a 689a 689a 689a 689a 689a orig dam 79230g 403683a 403683a 403683a 472144a 472144a audit dam big_number big_number big_number big_number big_number 683a big_number 338a 339a 33a 341a 343a 348a 348b 356a 3sgb 357a 361a 365a 367a partnership audit orig tag regist 323a 324a 326a 328a 328b 329a 497890a 330a 497890a 333a 333b 335a 33sb 336a 6b 337a 338a 339a 33a 33b 341a 343a 348a 348b 356a 356b 3s7a 361a 367a rcr4 audit regist bills of sale sorted by partnership orig audit orig breed breed dob ramb sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk aud dob sufk sufk sufk orig sire 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a audit sire 689a 689a 689a 689a 689a 788a 689a 689a 689a 689a 689a 689a 689a 689a 689a 689a 689a 689a 689a 689a 689a 689a orig dam 481386a 481386a 481347a 481347a 481347a 403686a 403686a 58553a 58553a 58553a 58553a 689a 390798a 390793a 390793a audit dam big_number big_number big_number big_number 688a 796a big_number big_number big_number big_number big_number 686a 686a big_number big_number big_number big_number 798a big_number 793a 793a big_number big_number 407a 407b all alic 412a 412c 413b 414a 415a 415b 417b 419a 419b 420b 423a 423b 424b 425a 425b partnership audit orig tag regist 369a 373b 401a 402a 403a 403b 406a 406b 407a 407b c 412a 412c 413b 414a 415b 417b 419a 419b 420b 423a 423b 424b 425a 425b rcr4 audit regist - bills of sale sorted by partnership orig audit orig breed breed dob sufk sufk ramb sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk aud dob orig sire 498711a 498711a 498711a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a audit sire 689a 689a 711a 711a 670a 711a 670a 670a 670a big_number 670a big_number big_number big_number big_number big_number n78672m big_number big_number big_number 670a big_number big_number 670a big_number orig dam n207045f n207045f n304274f 328263a 328263a 328263a 328263a 328265a 328265a 328265a 328265a 328265a 328260a 328260a 328260a 299711a 299711a 299711a 299711a 323315a 323315a 324800a 324800a 324800a 324800a 324800a 324800a 324800a 328270a 328270a 328270a 340661a 340661a 323316a 323316a 323316a 499713a 499713a 499713a 299713a audit dam 681a big_number n207045f n304274f big_number n304269f big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number n168307f big_number 661a big_number big_number big_number big_number big_number 713a 102a 102b 105a 106a 119a 133a 134a partnership audit orig tag regist 426a 426b 427a 428a 429a 47a 58r2 625m 625ma 5mb 629m 721a 721b 7802a 7802b 80142a 100a 101a 102a 102b 105a 106a 119a 133a 134a 5830011a rcr4 audit regist -- bills of sale sorted by partnership orig audit orig breed breed dob sufk sufk sufk sufk sufk sufk sufk sufk ramb sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk ramb ramb ramb ramb sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk r-amb sufk sufk sufk sufk sufk ramb ramb aud dob orig sire 462670a 462670a 462670a 462670a 462670a 462670a 478084a 462668a 462668a 462668a 468217a 338379a audit sire big_number big_number big_number 689a 689a big_number 668a big_number big_number big_number 006a orig dam 299713a 299713a 313022a 313022a 313022a 313022a 38460b 321439a 428332a 428332a 428332a 400954a 355378a audit dam 713a big_number big_number 608a 799a big_number big_number big_number 378a 774a 668a dollar_figure --- - bills of sale sorted by partnership partnership rcr4 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam 135a 135a sufk 135b sufk sufk 136a 136a sufk 136b 136b sufk sufk 13a 13a ramb 13b 13b ramb ramb sufk 140a 140a sufk 140b 140b sufk 14g sufk 146a 146a sufk sufk 147a 147a sufk 147b 147b sufk 14a 14a ramb sufk 150a 150a sufk sufk 151a 151a sufk sufk 152a 152a sufk 152b 152b sufk sufk 153a 153a sufk 153b 153b sufk sufk 154a 154a sufk sufk 155a 155a sufk sufk 156a 156a sufk sufk 157a 157a sufk 157b 157b sufk sufk 158a 158a sufk sufk 159a 159a sufk 159b 159b sufk sufk 0g 173a 173a sufk sufk 174a 174a sufk sufk 175a 175a sufk sufk 176a 176a sufk - -- bills of sale sorted by partnership partnership rcr4 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam sufk 177a 177a sufk 177b 177b sufk sufk 178a 178a sufk sufk 179a 179a sufk sufk 180a 180a sufk 180b 180b sufk sufk 403g89 182a 182a sufk sufk 183a 183a sufk 183b 183b sufk sufk 184a 184a sufk sufk 185a 185a sufk 185b 185b sufk sufk 186a 186a sufk sufk 187a 187a sufk sufk 188a 188a sufk sufk 189a 189a sufk ramb sufk 190a 190a sufk sufk 191a 191a sufk sufk 192a 192a sufk sufk 193a 193a sufk sufk 194a 194a sufk 194b 194b sufk sufk 195a 195a sufk sufk 196a 196a sufk sufk 197a 197a sufk 197b 197b sufk sufk 198a 198a sufk sufk - - bills of sale sorted by partnership partnership rcr4 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam 199a 199a sufk 19a ramb 19b 19b ramb 19c 19c ramb ramb ramb sufk 200a 200a sufk sufk 201a 201a sufk sufk 202a 202a sufk 202b 202b sufk sufk 203a 203a sufk sufk 204a 204a sufk sufk 205a 205a sufk sufk 206a 206a sufk sufk 207a 207a sufk sufk 208a 208a sufk sufk 209a 209a sufk 20a 20a ramb ramb sufk 210a 210a sufk sufk 211a 211a sufk sufk 212a 212a sufk 212b 212b sufk sufk 213a 213a sufk sufk 214a 214a sufk sufk 215a 215a sufk sufk 216a 216a sufk 216b 216b sufk sufk 217a 217a sufk sufk 218a 218a sufk sufk orig tag 219a 21a 21b 220a 220b 221a 222a 222b 223a 224a 225a - - bills of sale sorted by partnership partnership rcr4 audit orig audit orig audit orig aud orig audit orig audit tag regist regist breed breed dob dob sire sire dam dam 219a sufk 21a ram sec_82 21b ram sec_82 ram sec_82 sufk 220a sufk 220b sufk sufk 221a sufk sufk 222a sufk 222b sufk sufk 223a sufk sufk 224a sufk sufk 225a sufk sufk 226a sufk sufk 227a sufk sufk 228a sufk sufk 229a sufk 22a ram sec_82 sufk 230a sufk 230b sufk sufk 231a sufk sufk 232a sufk sufk 233a sufk sufk 234a sufk ram sec_82 24a ram sec_82 24b ram sec_82 ram sec_82 7728sb 25a ram sec_82 25b ram sec_82 pamb 26a ram sec_82 26b ram sec_82 ram sec_82 27a ram sec_82 27b ram sec_82 - - bills of sale sorted by partnership partnership rcr4 audit orig audit orig audit orig aud orig audit orig audit tag regist regist breed breed dob dob sire sire dam dam pamb 28a pame pamb pamb ramb ramb 30a ramb ramb 31a ramb ramb 32a pamb 32b pamb ramb sufk 35a sufk sufk sufk ramb pamb 37a ramb sufk sufk ramb ramb 39a ramb 3a rame ramb sufk sufk ramb 411a ramb sufk sufk ramb 42b sufk ramb 438a ramb sufk sufk ramb ramb ramb sufk sufk 46a sufk ramb 47a ramb sufk 48a sufk ramb pamb sufk ramb sufk 55a sufk 55b sufk - - bills of sale sorted by partnership partnership rcr4 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam sufk 56a 560a sufk ramb sufk 63a sufk ramb sufk 64a 64a sufk 6a ramb ramb 7a ramb ramb sufk 81a sufk ramb 81b 81b sufk 8a 8a ramb 8b 8b ramb ramb sufk 97a sufk 97b 97b sufk sufk 999a 99a sufk 9a 9a ramb sufk 213a 213a sufk sufk ramb dollar_figure ramb sufk sufk 82-102a 82-102a sufk sufk 82-10sa 82-105a sufk sufk 82-ioa sufk 82-10b 82-10b sufk 82-10c 82-i10c sufk dollar_figure ramb sufk 82-119a 82-119a sufk 82-11a dollar_figure ramb sufk sufk ramb 82-12a sufk sufk sufk dollar_figure 82-133a 82-133a sufk 82-133b 82-133b sufk dollar_figure sufk dollar_figure 82-134a 82-134a sufk sufk 82-135a 82-135a sufk orig tag 82-139a 82-140a 82-14a 82-150a 82-152a 92-153a 82-155a 82-156a 82-157a 82-158a 82-159a 82-159b d82-173a 82-175a 82-176a 82-177a 82-179a 82-182a 82-184a 82-185a 82-187a 82-188a 82-189a 82-191a 82-191b partnership rcr4 audit tag 82-139a 82-140a 82-14a 82-150a 82-152a 82-153a 82-155a 82-156a 82-157a 82-158a 82-159a 82-159b 82-175a 82-176a 82-177a 82-179a 82-182a 82-184a 82-185a 82-187a 82-188a 82-189a 82-191a 82-191b orig audit regist regist 82-173a 2905185a 2905185a bills of sale sorted by partnership orig audit orig breed breed dob sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk aud dob sufk sufk sufk orig sire audit sire orig dam audit dam orig tag 82-192a 82-194a 82-195a 82-196a 82-197a 82-201a 82-202a 82-202b 82-203a 82-205a 82-206a 82-207a 82-208a 82-208b 82-209a 82-210a 82-211a 82-214a 82-215a 82-217a 82-218a 82-219a 82-220a 82-221a partnership audit tag 82-192a 82-194a 82-195a 82-196a 82-197a 82-201a 82-202a 82-202b 82-203a 82-205a 82-206a 82-207a 82-208a 82-208b 82-209a 82-210a 82-211a 82-214a 82-215a 82-217a 82-218a 82-219a 82-220a 82-221a orig regist rcr4 audit regist bills of sale sorted by partnership orig audit orig breed breed dob sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk -- aud dob orig sire audit sire orig dam audit dam orig tag 82-221b 82-222a 82-223a 82-224b 82-226b 82-227a 82-227b 82-228b 82-230n 82-231b 82-233a 82-234b 82-25a 82-27a 82-27b 82-28a d2-29 82-30a 82-32a 82-33a 82-33b 82-37a 82-38a 82-39a 82-40a 82-41a partnership audit orig tag regist 82-221b 82-222a 82-223a dollar_figure 82-224b dollar_figure dollar_figure 82-226b sdollar_figure dollar_figure 82-227a s820227 82-227b s820227 dollar_figure 82-228b sdollar_figure dollar_figure 82-230n dollar_figure dollar_figure 82-231b dollar_figure dollar_figure 82-233a dollar_figure dollar_figure 82-234b dollar_figure 82-25a 82-27a 82-27b 82-28a 82-30a 82-33b 82-37a 82-38a 82-39a 82-40a 82-41a rcr4 audit regist bills of sale sorted by partnership orig audit orig breed breed dob sufk sufk sufk sufk sufk ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk ramb ramb ramb sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk ramb -- aud dob orig sire audit sire orig dam audit dam partnership audit orig tag regist 82-42a 82-43a 82-44a 82-45a 288712a 82-46a 288712a 82-46b 288712a 82-47a 82-48a 82-55a 82-56a 82-6a 82-82a 82-ba 82-99a 82-9a 10a 10b 127a 128a 129a 12a 130a rcr4 audit regist -- bills of sale sorted by partnership orig audit orig breed breed dob sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk rams rams sufk sufk sufk sufk sufk sufk sufk sufk rams sufk sufk sufk rams rams rams sufk sufk sufk sufk sufk sufk rams rams sufk sufk sufk rams rams rams sufk aud dob orig sire 572890a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a audit sire big_number 462670a orig dam 573340a 8100so0 audit dam - - bills of sale sorted by partnership partnership rcr4 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam 131a 131a sufk 403689a sufk 403689a sufk 403689a 134a 134a sufk 403689a sufk 403689a 135a 135a sufk 403689a sufk 403689a 136a 136a sufk 403689a 136b 136b sufk 403689a sufk 403689a 137a 137a sufk 403689a sufk 403689a 138a 138a sufk 403689a sufk 403689a 139a 139a sufk 403689a 13a 13a ramb 13b 13b ramb sufk sufk 403689a 140a 140a sufk 403689a sufk 403689a 141a 141a sufk 403689a sufk 403689a 142a 142a sufk 403689a sufk 403689a 143a sufk 403689a sufk 403689a 144a 144a sufk 403689a sufk 403689a 145a 145a sufk 403689a 83014g sufk 0g 403689a 146a 146a sufk sufk 403689a 147a 147a sufk sufk 148a 148a sufk sufk 149a 149a sufk 14a 14a sufk sufk 462670a sufk 150a 150a sufk sufk 151a 151a sufk sufk 152a 152a sufk sufk sufk 154a 154a sufk sufk bills of sale sorted by partnership partnership rcr4 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam 155a 155a sufk sufk 156a 156a sufk sufk 157a 157a sufk sufk 158a 158a sufk sufk 159a 159a sufk 15a 15a sufk ramb sufk sufk sufk sufk 163a 163a sufk sufk 164a 164a sufk sufk 165a 165a sufk sufk 166a 166a sufk sufk 167a 167a sufk sufk 168a 1g8a sufk sufk 169a 169a sufk ramb sufk 170a sufk sufk sufk 173a 173a sufk sufk 174a 174a sufk sufk 175a 175a sufk sufk 176a 176a sufk sufk 177a 177a sufk sufk 178a 178a sufk 178b 178b sufk sufk 179a 179a sufk 17a 17a ramb ramb sufk bills of sale sorted by partnership partnership rcr4 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam 180a sufk sufk 181a 181a sufk 181a 181a sufk sufk sufk 183a 183a sufk sufk 184a 184a sufk sufk 185a 185a sufk sufk 186a sufk sufk 187a sufk sufk 188a sufk sufk 189a sufk 18a 18a ramb sufk 462670a sufk sufk sufk sufk sufk 194a sufk sufk sufk sufk sufk sufk 199a 199a sufk ia 1a ramb ramb ramb sufk sufk sufk sufk sufk sec_4 207a 207a sufk 20a 20a ramb pame ramb sufk 462670a sufk 462670a 24a 24a sufk sufk 462670a 26a 260a sufk bills of sale sorted by partnership partnership rcr4 audit orig audit orig audit orig aud orig audit orig audit tag regist regist breed breed dob dob sire sire dam dam 2a ramb r-amb sufk 462670a 32a sufk 3a ramb ramb sufk 462670a 42a sufk sufk 462670a 44a sufk ramb ramb 47a ramb ramb 48a ramb ramb 49a ramb 4a ramb sufk 462670a 4b ramb ramb ramb 50a ramb sufk 462670a 51a sufk ramb ramb ramb sufk ramb d-626 ramb ramb 58a ramb ramb sufk ramb pamb ramb sufk ramb ramb sufk ramb ramb ramb sufk ramb ramb sufk 6a ramb ramb ramb ramb sufk ramb ramb sufk ramb 8100is bills of sale sorted by partnership partnership rcr4 audit orig audit orig audit orig aud orig audit orig audit tag regist regist breed breed dob dob sire sire dam dam ramb ramb ramb sufk ramb ramb ramb ramb sufk 7a ramb rame 8a ramb ramb 9a ramb sufk ramb r830001 ramb 462670a dollar_figure sufk 462670a 462670a r830010 ramb 83-10b r830010 ramb r830011 ramb 83-11a r830011 ramb 83-11b r830011 pamb dollar_figure ramb 83-127a dollar_figure ramb dollar_figure ramb 83-128a dollar_figure ramb dollar_figure ramb 83-129a dollar_figure ramb 403g89 r830013 ramb dollar_figure ramb 83-130b dollar_figure ramb dollar_figure ramb 83-131a dollar_figure ramb 83-131b dollar_figure ramb dollar_figure ramb sufk 83-132b dollar_figure ramb dollar_figure ramb 83-134b dollar_figure ramb dollar_figure ramb 83-135b dollar_figure pamb dollar_figure ramb 83-136b dollar_figure ramb dollar_figure ramb 83-137a dollar_figure ramb 83-137b dollar_figure ramb dollar_figure ramb 83-138b dollar_figure ramb dollar_figure ramb 83-139a dollar_figure ramb 83-139b dollar_figure ramb 83-13a r830013 ramb 83-13b r830013 ramb orig tag 83-140a 83-140b 83-141b 83-142a 83-143b 83-144a 83-146a 83-147a 83-148a 83-14a 83-14b 83-151a 83-153a 83-155a 83-156a 83-159a 83-15a 83-15b 83-160a 83-161a 83-161b 83-162a 83-165b 83-166b 83-167a 83-167b 83-168b partnership audit tag 83-140a 83-140b 83-141b 83-142a 83-143b 83-144a 83-146a 83-147a 83-148a 83-14a 83-14b 83-151a 83-153a 83-15sa 83-156a 83-159a 83-15a 83-15b 83-160a 83-161a 83-161b 83-162a 83-165b 83-166b 83-167a 83-167b 83-168b orig regist r830014 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure r830014 r830014 r830015 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure r830015 r830015 r830016 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figures dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure rcr4 audit regist bills of sale sorted by partnership orig audit orig breed breed dob ramb rams ramb rams ramb rams rams rams rams rams rams rams rams ramb ramb ramb rams ramb rams rams rams rams rams rams ramb rams rams rams rlamb rams rams ramb ramb rams rams rams ramb rams rams rams rams rams rams rlamb rams rams rams rams rams ramb sufk aud dob orig sire audit sire 462670a orig dam tiatal audit dam partnership audit orig tag regist dollar_figure 83-169b dollar_figure 83-16a r830016 83-16b r830016 r830017 dollar_figure 83-171b s830171 dollar_figure 83-172a dollar_figure dollar_figure 83-173b dollar_figure dollar_figure 83-174b dollar_figure dollar_figure 83-178b dollar_figure 83-17a r830017 83-17n r830017 83-17na r830017 dollar_figure 83-181a dollar_figure 83-181b dollar_figure dollar_figure 83-182a dollar_figure dollar_figure 83-184a sdollar_figure dollar_figure 83-186a sdollar_figure dollar_figure 83-187a s830187 dollar_figure 83-188a sdollar_figure 83-18a dollar_figure 83-190a dollar_figure dollar_figure dollar_figure 83-193a sdollar_figure dollar_figure 83-194a dollar_figure dollar_figure 83-195a dollar_figure dollar_figure dollar_figure 83-199a dollar_figure 83-1a dollar_figure 83-1b dollar_figure dollar_figure r830020 dollar_figure rcr4 audit regist bills of sale sorted by partnership orig audit orig breed breed dob ramb ramb pamb ramb ramb ramb ramb rame ramb rame ramb ramb ramb ramb ramb ramb rame ramb ramb ramb ramb ramb ramb rame ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb rame pamb ramb ramb ramb ramb ramb sufk sufk sufk sufk sufk sufk sufk sufk sufk aud dob orig sire 462670a 462670a 462670a audit sire 462670a orig dam audit dam orig tag 83-201a 83-201b 83-202a 83-203a 83-205a 83-207a 83-20a 83-21a 83-24a 83-24b 83-26a 83-27a 83-2a 83-32a 83-33a 83-3a 63-42a 83-43a 83-43b 83-44a 83-44b 83-46a 83-47a 83-4a 83-50a 83-50b 83-52a 83-56a 83-56b partnership audit orig tag regist 83-201a dollar_figure 83-201b dollar_figure dollar_figure 83-202a dollar_figure dollar_figure 83-203a dollar_figure dollar_figure 83-205a dollar_figure dollar_figure 83-207a dollar_figure 83-20a r830020 r830021 83-21a r830021 dollar_figure dollar_figure 83-24b dollar_figure dollar_figure 83-26a dollar_figure dollar_figure dollar_figure 83-2a dollar_figure r830003 dollar_figure 83-32a dollar_figure dollar_figure dollar_figure 83-3a dollar_figure dollar_figure dollar_figure 83-42a dollar_figure dollar_figure dollar_figure 83-43b dollar_figure dollar_figure 83-44a 83-44b dollar_figure r830046 83-46a dollar_figure r830047 83-47a dollar_figure 83-4a dollar_figure r830050 83-soa dollar_figure 83-sob dollar_figure dollar_figure 83-52a dollar_figurea r830056 83-56a r830056 83-56b r830056 r830057 rcr4 audit regist bills of sale sorted by partnership orig audit orig breed breed dob ramb rams ramb ramb rams ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb r-amb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb rams ramb ramb ramb ramb ramb ramb ramb r-amb ramb ramb ramb ramb rams rams rams sufk sufk sufk sufk aud dob orig sire 462670a 462670a 462670a 462670a 462670a 4626701a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a audit sire 462670a 462670a 462670a orig dam audit dam orig tag 83-57a 83-59a 83-59b 83-63a 83-65a 83-65a 83-65b 83-68a 83-69a 83-6a 83-6b 83-70a 83-73a 83-74a 83-7a 83-7b 83-81a 83-81b 83-8a 83-bb 83-9a 83-9b 65a 87-3a 91b 94a 94b 95a a447 g-12 g-12a g-13 g-13a partnership audit orig tag regist 83-57a r830057 r830059 r830059 83-59b r830059 r830006 r830063 83-63a r830063 r830065 83-65a r830065 83-65a r830065 83-65b r830065 r80066 r830068 83-68a r830068 r830069 83-69a r830069 83-6a r830006 83-6b r830006 r830007 r830070 83-70a r830070 r830073 83-73a r830073 r830074 83-74a r830074 83-7a r830007 83-7b r830007 r830008 83-8a r830008 83-sb r830008 b-39 r830009 83-9a r830009 83-9b r830009 65a 87-3a 94a 94b a447 g-12 g-12a g-13 g-13a rcr4 audit regist bills of sale sorted by partnership orig audit orig breed breed dob ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb rame ramb sufk sufk sufk sufk sufk sufk sufk sufk ramb xpam xram xram xram sufk sufk aud dob orig sire 462670a 46270a 46270a 46270a 398936a 398936a 403689a 403689a 403689a 403689a 403689a 403689a audit sire 462670a 936a g89a 689a 689a 767a orig dam 445421a 445421a 403677a 403680a 403680a 403680a audit dam big_number big_number 680a big_number big_number orig tag g-14 g-140 g-140a g-14a g-14b g-15 g-150 g-150a g-15a g-16 g-16a g-17 g-17a g-18 g-19 g-19a g-19b x-2481 partnership audit orig tag regist g-14 g-140 g-140a sec_2 g-14a g-14b g-15 g-150 g-150a g-15a g-16 g-16a g-17 g-17a g-18 g-19 g-19a g-19b x-2481 total number of sheep in database for rcr4 rcr4 audit regist xram xram xram xram xram xram xram xram xram xram xram xram xram xram xram xram xpam rame bills of sale sorted by partnership orig audit orig breed breed dob aud dob orig sire audit sire orig dam audit dam partnership audit orig tag regist 2077a 278a drb 97783a drb 97793a drb 97793a drb 97798a 359a 97798a 359b 97798a 359c 97798a drb 97799a 360a 97799a 360b 97799a 360c 97799a drb 97800a 361a 97800a 361b 97800a 97801a 362a 97801a drb 97802a drb 97803a 364a 97803a drb 97804a 366a 97804a 366b 97804a drb 97805a 367a 97805a drb 97806a 97806a 368a 97806a drb 97807a 369a 97807a 369b 97807a drb 371a 97808a 371b 97808a drb 97809a 372b 97809a drb 97810a 373a 97810a 373b 97810a 375a 97812a drb 97813a 376b 97813a drb 97815a 378a 97815a 381a 97818a 383a 97820a drb 97822a appendix c--petitioners' rcr4 audit regist orig audit orig breed breed dob rams ramb rams rams hamp ramp hamp rams rame ramb rams rams rams ramb rams rams rams rams rams rame rams rams rams rams hamp rams rams rams rams rams rams rams rams rams sufk ramb rams rams ramb ramb pamb rams rams rams rams rams rams rams ramb rams ramp hamp hamp hamp hamp hamp hamp hamp hamp hamp ramp hamp hmp hamp hamp aud dob orig sire 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 498711a 498711a 498711a audit sire corrected rcr bill of sale bills of sale sorted by partnership orig dam 58553a 58566a 58566a 390798a 390798a 481388a 481388a 481388a 481388a 390793a 390793a 390793a 403681a 403681a 403681a 481390a 481390a 481390a 368190a n207045f n207045f n207045f audit dam 6881l6a 416a 417a 418a 419a 420a 421a 421b partnership audit orig tag regist drb 97824a drb 97833a 399a 97833a drb 97834a drb 97835a 402a 97835a 402b 97835a drb 97836a 403a 97836a drb 97837a drb 97838a 405a 405b 405b 97838a drb 97839a 409a 409b 409b 97839a drb 97840a 410a 97840a 410b 97840a 410c drb 97841a 411a 97841a 411b 97841a drb 97842a 412a 97842a 412b 97842a drb 97843a 413a 97843a drb 97844a 415a 415b drb 97846a 416a 97846a drb 97847a 417a 97847a 418a drb 97849a 419a 97849a drb 97850a 420a 97850a drb 97851a 421a 97851a 421b 97851a rcr6 audit regist bills of sale sorted by partnership orig audit orig breed breed dob ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb sufk ramb sufk sufk ramb sufk ramb sufk sufk ramb sufk ramb ramb ramb sufk ramb ramb ramb ramb ramb ramb ramb ramb ramb sufk sufk sufk ramb ramb ramb ramb sufk sufk ramb ramb ramb ramb ramb ramb ramb hamp hamp hamp ramp hamp hamp hamp hamp hamp hamp hamp hamp hamp hamp hamp hamp hamp hamp aud dob orig sire 498711a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 426670a 426670a 426670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a audit sire big_number big_number big_number big_number 670a big_number orig audit dam dam n401599f 328263a 328265a 328265a 328265a 328265a 328265a 328260a big_number 328260a 328260a 328260a 328260a 299712a 712a 299712a 299712a 299712a 299712a 323315a big_number 323315a big_number 323315a 323315a 323315a 323315a 323315a 323315a 324800a 324800a 324800a 324800a 324800a 324800a 328270a big_number 328270a 328270a 328270a 328270a 340661a 340661a 323320a big_number 323320a 323319a 323319a 323319a partnership audit orig tag regist drb 97852a 422a 422b 422b 97852a 422c 97852a drb 97797a drb 97797a drb 97832a drb 97832a 10a 10b 12a 12b 16a 16b 20a 20b 211a 211b 214a 214b 216a 216b 238a 238b 23a 23b 23c rcr6 audit regist - bills of sale sorted by partnership orig audit orig breed breed dob sufk ramb sufk sufk ramb rams sufk sufk hamp hamp hamp hamp ramb ramb ramb ramb rame ramb ramb ramb rams ramb ramb ramb rame ramb ramb ramb sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk ramb sufk sufk sufk sufk sufk ramb ramb ramb ramb sufk hamp aud dob orig sire 462670a 462670a 462670a 307047a 498711a audit orig sire dam big_number 689a 711a 323319a 323319a 323319a 341625a audit dam big_number big_number big_number bills of sale sorted by partnership partnership rcr6 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam sufk sufk sufk 243a 243a sufk 243b 243b sufk sufk sufk 245a 245a sufk 245b 245b sufk sufk 246a 246a sufk sufk 247b 247b sufk sufk sufk 24a 24a ramb 24b 24b ramb ramb sufk 250a 250a sufk 250b 250b sufk sufk 251a 251a sufk 251b 251b sufk sufk sufk 253a 253a sufk 253b 253b sufk sufk 254a 254a sufk sufk 255a 255a sufk 255b 255b sufk sufk sufk 257a 257a sufk 257b 257b sufk sufk sufk 25a 25a ramb 25b 25b ramb ramb sufk 260a 260a sufk sufk 261a 261a sufk 261b 261b sufk sufk 262a 262a sufk 262b 262b sufk bills of sale sorted by partnership partnership rcr6 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam sufk 263a 263a sufk sufk 264a 264a sufk sufk 265a 265a sufk sufk 266a 266a sufk 266b 266b sufk sufk 267a 267a sufk sufk 206a 260a ramb 26b 26b ramb sufk 271a 271a sufk sufk 273a 273a sufk sufk 274a 274a sufk sufk 277a 277a sufk 277b 277b sufk sufk 278a 278a sufk sufk 279a 279a sufk 279b 279b sufk sufk sufk 327a 327a sufk sufk 328a 328a sufk 328b 328b sufk sufk 329a 329a sufk 329b 329b sufk sufk 330a 330a sufk 330b 330b sufk sufk 331a 331a sufk sufk 332a 332a sufk 332b 332b sufk sufk sufk 334a 334a sufk sufk 335a 335a sufk bills of sale sorted by partnership partnership rcr6 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam 335b 335b sufk sufk 336a 336a sufk sufk 337a 337a sufk 337b 337b sufk sufk 338a 338a sufk sufk 339a 339a sufk 339b 339b sufk sufk 340a 340a sufk sufk 353a 353a sufk 353b 353b sufk sufk sufk 355a 355a sufk 355b 355b sufk sufk 356a 356a sufk sufk 357a 3s7a sufk sufk 358a 358a sufk 358b 358b sufk sufk 359a 359a sufk sufk 360a 360a sufk 360b 360b sufk sufk 361a 361a sufk sufk sufk sufk 364a 364a sufk 364b 364b sufk sufk sufk sufk sufk 377a 377a sufk sufk sufk sufk sufk sufk 462670a 39k 39a sufk orig tag 721a t27a 730a 730b 741a bills of sale sorted by partnership partnership rcr6 audit orig audit orig audit orig aud orig audit tag regist regist breed breed dob dob sire sire 39b sufk sufk 462670a 40a sufk sufk 462670a sufk 462670a sufk 462670a 438a sufk sufk 462670a sufk 462670a 45a sufk sufk 462670a sufk 462670a sufk 462670a 49a sufk 49b sufk ram sec_84 ramb ramb 702a ram sec_84 ram sec_84 703a ramb ram sec_84 704a ram sec_84 ramb ramb 707a ramb ramb ramb 711a ram sec_84 ram sec_84 713a ramb 713b ramb ramb 716a ramb ramb 717a ramb 717b ramb ram sec_84 ram sec_84 721a ramb ram sec_84 ramb ramb 727a ramb ramb ramb 730a ramb 730b ramb ramb 741a ramb orig dam audit dam ori tag g 744a t47a 747b 748a 748b 750a 751a 754a 755a t56a tsta t59a 759b 762a 764a 768a t71 t71 781a 7b 801a 802a 803a partnership audit orig tag regist 744a 747a 747b 748a 748b 750a 751a 754a 755a 756a 757a 759a 759b 762a 764a 768a 781a 7a 7b 801a 802a 803a rcr6 audit regist orig audit orig breed breed dob ramb rams ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb rame ramb ramb ramb ramb ramb ramb ramb ramb sufk sufk sufk sufk sufk sufk sufk aud dob orig sire bills of sale sorted by partnership audit sire 689a 689a 689a 689a orig dam audit dam 774g76 170a 170a 18sa big_number partnership audit orig tag regist 804a 805a 809a 8a 8b rcr6 audit regist orig audit orig breed breed dob sufk sufk sufk sufk sufk sufk sufk sufk ramb pamb ramb sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk aud dob orig sire bills of sale sorted by partnership audit sire 689a 689a 689a 689a 689a 462670a 462670a 462670a 462670a orig dam audit dam big_number big_number big_number big_number 712a orig tag partnership audit tag orig regist rcr6 audit regist bills of sale sorted by partnership orig audit orig breed breed dob sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk ramb ramb plamb pamb sufk ramb ramb ramb sufk ufk sufk sufk sufk sufk ramb sufk aud dob orig sire 307047a 307047a 307047a 307047a audit sire orig dam 81019g audit dam - - bills of sale sorted by partnership partnership rcr6 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam ramb ramb ramb ramb sufk ramb 307047a sufk ramb sufk 307047a sufk sufk 307047a sufk sufk ramb gq4-751 rame sufk sufk sufk sufk sufk ramb ramb ramb sufk ramb sufk sufk ramb ramb sufk sufk ramb sufk sufk ramb ramb sufk sufk ramb sufk ramb sufk ramb sufk 307047a 388170a sufk 307047a 388170a sufk 307047a 388170a sufk 307047a 368185a sufk 307047a 472119a sufk 307047a 472119a sufk 307047a sufk 307047a 481359a sufk ramb sufk 307047a 299712a sufk ramb sufk ramb 8s sufk ramb sufk ramb sufk ramb sufk ramb bills of sale sorted by partnership partnership rcr6 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam sufk ramb sufk ramb sufk ramb sufk ramb sufk ramb sufk ramb sufk ramb sufk ramb sufk 462670a 462670a 84100a 84100a 84100a sufk 462670a sufk 462670a 462670a sufk 462670a 462670a sufk 462670a ramb ramb rame ramb ramb ramb ramb ramb ramb 84136a 84136a ramb ramb 84137a 84137a ramb ramb 84138a 84138a ramb ramb 84139a 84139a ramb 84139b 84139b ramb ramb ramb 84141a 84141a ramb ramb 84142a 84142a ramb ramb ramb ramb 84145a 84145a ramb ramb 84146a 84146a ramb ramb 84147a 84147a ramb 84147b 84147b ramb ramb ramb 84149a 84149a ramb ramb ramb ramb orig tag partnership audit orig tag regist 113a 113b 115a 117a 128a 129a 129b 135a 136a rcr6 audit regist - bills of sale sorted by partnership orig audit orig breed breed dob ramb sufk sufk ramb sufk sufk sufk ramb sufk sufk sufk ramb ramb ramb sufk ramb ramb sufk ramb ramb sufk ramb ramb sufk sufk ramb sufk sufk ramb sufk ramb ramb sufk sufk sufk sufk sufk ramb sufk ramb sufk ramb sufk sufk ramb ramb ramb sufk sufk sufk sufk sufk sufk ramb aud dob orig sire 403689a 403689a audit sire 689a 689a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a orig dam 481391a 29971a audit dam big_number 712a ori tag sec_85 g partnership audit orig tag regist 171a 176a sec_182 19a 19b 8s0207 rcr6 audit regist bills of sale sorted by partnership orig audit orig breed breed dob sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk ramb ramb sufk ramb sufk sufk ramb sufk sufk sufk sufk sufk sufk sufk ramb ramb sufk ramb ramb ramb ramb ramb ramb sufk sufk sufk ramb ramb ramb ramb ramb ramb ramb bs aud dob orig sire 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a audit sire 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 4g2670a 4g2670a 462670a 462670a orig dam audit dam 810053a partnership rcr6 aud tag it orig audit regist regist 8s0277 462670a 850131a orig audit orig breed breed dob ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk ramb sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk ramb aud dob orig sire 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a bills of sale sorted by partnership audit sire 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a 462670a orig dam audit dam bills of sale sorted by partnership partnership rcr6 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam ramb 38a 38a ramb 3a 3a ramb ramb ramb sufk bs bs0401 sufk sufk sufk sufk sufk sufk d5 sufk sufk sufk ramb sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk 41a 411a pamb ramb sufk sufk sufk sufk sufk sufk sufk 426a 426a sufk sufk 427a 427a sufk sufk sufk 42a 42a ramb 42b 42b pamb sufk sec_431 sufk sufk sufk 8s sufk 8s sufk sufk sufk orig tag sec_85 sec_85 477a 477b partnership audit orig tag regist 439a sec_441 445a 8504go0 465a 465b 8s 477a 477b rcr6 audit regist orig audit orig breed breed dob sufk sufk sufk ramb sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk ramb sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk aud dob orig sire 403689a 403689a 403689a 403689a 403689a bills of sale sorted by partnership audit sire 689a 689a 689a 689a orig dam 323668a 465921a 465921a 465921a 472135a audit dam 668a big_number big_number big_number - - bills of sale sorted by partnership partnership rcr6 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam sufk 480a 480a sufk sufk sufk 482a 482a sufk sufk 8s sufk sufk sufk sufk sufk sufk ramb sufk 490a 490a sufk sufk 491a 491a sufk sufk sufk ramb ramb 52a 52a ramb ramb 53a sec_3a ramb ramb sec_85 ramb ramb sec_58 ramb ramb 8s0061 ramb ramb ramb ramb 66a 66a ramb sec_68 ramb ramb 69a 69a ramb 69b 69b ramb ramb ramb 785a 8s 785a ramb ramb ramb ramb ramb ramb 8s ramb ramb ramb ramb partnership audit orig tag regist dollar_figure 867a 869a rcr6 audit regist bills of sale sorted by partnership orig audit orig breed breed dob sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk ramb aud dob orig sire audit sire 689a481386a 689a348710a 689a486782a 689a388171a 689a403674a 689a403674a 689a481346a 689a390798a 689a390798a 689a481381a 689a481387a 689a476325a 689a476325a 689a448297a 689a448297a 689a472116a 689a497950a 689a481383a 689a481383a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 512959a 512959a 512959a 512959a 512959a 512959a 512959a orig dam 481383a 689a403683a 689a448302a 448302a 689a477181a 689a390790a 689a390790a 689a472121a 689a472121a 689a472121a 689a368192a big_number big_number 689a 689a 689a 689a 689a 689a 689a 689a 689a 689a 689a 959a 959a 959a 959a 959a 959a 959a 403682a 472114a 472114a 472120a 384596a 472154a 472124a 341122a 472123a 340661a 481353a 328265a _328265a 472140a 472140a 323319a 403687a 427160a audit dam big_number 710a 782a big_number big_number big_number big_number big_number big_number big_number big_number 325a 325a big_number big_number big_number 950a big_number big_number 683a big_number big_number 790a 790a big_number big_number big_number big_number 682a big_number big_number big_number big_number big_number big_number big_number big_number 661a big_number big_number big_number big_number big_number big_number 687a big_number orig tag 930a a5-1010 85-110a 85-112a 85-115a 85-115b ss-118 85-118a 85-118b 85-120a partnership audit orig tag regist 930a 85-110a 8s-112a 85-115a 8s-115b sec_118 85-118a 85-118b 85-120a rcr audit regist bills of sale sorted by partnership orig audit orig breed breed dob sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk ramb sufk ramb ramb sufk sufk ramb ramb sufk rams ramb sufk ramb pamb ramb ramb rams ramb ramb ramb ramb ramb pamb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb sufk ss aud dob orig sire 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 403689a 403689a 403816a 307047a 403816a 403816a audit sire 959a 959a 959a 959a 959a 959a 959a 959a 959a 689a 689a orig dam 323320a 323320a 352815a 352815a 472128a 328270a 481370a 481370a audit dam 320a 320a 815a 815a big_number big_number big_number 328260a328 260a 472138a 481369a 368192a 352816a big_number big_number big_number - - bills of sale sorted by partnership partnership rcr6 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam 85-120b 85-120b ramb ramb sufk ramb ramb 8s 85-123a 85-123a ramb 85-123b 85-123b ramb r amb 8s 8s-124a 85-124a ramb ramb 8s 85-125a 85-125a bs0125 ramb ramb sec_127 ramb sufk 85-127a 85-127a ramb ramb 8s 85-128a 8s-128a ramb sec_129 ramb ramb 85-130a 85-130a ramb pamb 8s 85-131a 85-131a ramb 85-131b 85-131b ramb ramb sufk ramb sufk 85-133a 85-133a ramb 85-133b 85-133b ramb ramb sufk ramb a5-136 ramb sufk bs 85-136a 85-136a ramb 85-136b 85-136b ramb ramb sufk ramb 85-138a 85-138a ramb ramb ramb sufk ramb 85-177a 85-177a ramb 85-177b ramb ramb sufk ramb 85-179a 85-179a ramb 85-179b ramb ramb sufk sec_181 ramb ramb -772871 pamb ramb ramb ramb 85-185a 85-185a ramb bills of sale sorted by partnership partnership rcr6 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam pamb 8s ramb ramb sufk rams sufk ramb ramb sufk ramb sufk ramb ramb ramb sufk ramb ramb 85-197a 85-197a ram sec_85 ramb ramb sufk ramb ram sec_85 ramb ramb ramb 85-203a 85-203a ramb 85-203b 85-203b ramb rame 8s ramb ramb bs0003 ramb ramb ramb rame sufk ramb 85-39a 85-39a ramb 85-39b 85-39b ramb ramb ramb ramb ramb 85-42a 85-42a ramb ramb ramb 85-44a 85-44a ramb 85-44b 85-44b ramb ramb ram sec_85 ramb 85-47a 85-47a ram sec_85 ramb ramb 85-49k 85-49a ramb 85-4a 85-4a ramb 85-4b 85-4b ramb partnership audit orig tag regist 85-51a 8s-51b 85-53a 85-53b sec_5 85-56a 85-59a 85-59b 85-63a 85-66a 8s-68a 85-71a 85-71b 8s-801 rcr6 audit regist ramb bills of sale sorted by partnership orig audit orig breed breed dob ramb sufk ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb sufk sufk ramb ramb sufk sufk ramb ramb ramb ramb ramb ramb sufk ramb sufk ramb ramb 0g 0g aud dob orig sire audit sire orig dam audit dam bills of sale sorted by partnership partnership rcr6 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam sufk ramb sufk ramb sufk ramb ramb 8s-819 ramb ramb 85-900a 85-900a ramb ramb ramb ramb ramb 85-904a 85-904a ramb ramb ramb ramb sufk 512959a 323319a ramb 512959a 323319a ramb ta7432 ta7432 ramb ta7432 ramb ramb 85-913a 85-913a ramb ramb 85-915a 85-915a ramb ramb 85-916a 85-916a ramb ramb ramb 85-919a 85-919a ramb ramb 85-920a 85-920a ramb ramb 85-921a 85-921a ramb ramb 85-922a 85-922a ramb ramb 85-923a 85-923a ramb ramb 85-924a 85-924a ramb ramb 85-925a 85-925a ramb ramb rame ramb ramb ramb 85-930a 85-930a ramb ramb 85-932a 85-932a ramb 85-932b 85-932b ramb bills of sale sorted by partnership partnership rcr6 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam ramb 85-933a 85-933a ramb ramb 85-934a 85-934a ramb ramb 85-936a 85-936a rame ramb ramb 8s ramb 85-939a 85-939a ramb ramb q5-940a 85-940a ramb ramb 85-941a 85-941a ramb ramb 85-942a 85-942a ramb ramb 85-944a 85-944a ramb 85-944b 85-944b ramb ramb 85-945a 85-945a ramb ramb 85-946a 85-946a ramb ramb 85-947a 85-947a ramb ramb 85-948a 85-948a ramb ramb ramb 85-959a 85-959a ramb ramb ramb ramb ramb sufk 307047a sufk 307047a sufk 307047a sufk 307047a sufk 307047a ramb sufk sufk ss sufk bs-986 ss-986 sufk bs 307047a sufk 307047a ramb ramb sufk 307047a ramb ramb orig tag 850172a 851009a 851011a 85900a 85900b 85902a 85917a 85921a 85921b partnership audit orig tag regist 850172a 851009a 851011a 85900a 85900b 85902a 85917a 85921a 85921b rcr6 audit regist - bills of sale sorted by partnership orig audit orig breed breed dob ramb ramb sufk ramb sufk sufk sufk ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb sufk sufk sufk sufk sufk sufk sufk sufk sufk ramb sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk aud dob bs orig sire 307047a 307047a 462670a 462670a 538496a 403689a 403689a 403689a 403689a 403689a 403689a 403689a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a audit sire 462670a big_number 689a 689a 689a 689a 689a 689a 689a 959a 959a 959a 959a 959a 959a 959a 959a 959a 959a 959a 959a orig dam 554294a 299711a 299711a 481352a 403684a 403684a 403684a 472133a 328265a 328265a 328265a 328265a 328265a 472153a 472153a 472153a 472153a 323319a 323319a 403687a 323320a 323320a 472159a 481371a 481371a 481371a 512959a 472118a 472118a 472118a 472118a 328270a audit dam big_number big_number big_number big_number big_number big_number 686a big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number orig tag 8592sa 85926a 85926b 85927a 85927b q5928a 85928b 85930a sec_931a 85932a 85932b 85933a b sec_934 85934a 85934a 85935a 85936a 85937a 85937b 85937c 85938a 85939a 85941a 85942a 85945a 859s0 partnership audit orig tag regist 85925a 85926a 85926b 85927a 85927b 85928a 85928b 85930a 85931a 85932a 85932b 85933a sec_934 85934a 85934a 85935a 85936a 85937a 85937b 85937c 85938a 85939a 85941a 85942a bs945 85945a rcr6 audit regist dollar_figure - bills of sale sorted by partnership orig audit orig breed breed dob sufk sufk sufk sufk sufk sufk ramb sufk sufk sufk ramb sufk sufk sufk pamb ramb sufk ramb sufk ramb ramb ramb sufk ramb sufk sufk ramb sufk ramb sufk sufk ramb ramb sufk ramb sufk sufk sufk sufk ramb ramb ramb pamb ramb ramb ramb ramb ramb ramb sufk sufk aud dob orig sire 512959a 512959a 512959a s12959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 5129s9a 512959a 512959a 512959a 512959a 512959a 512959a 512959a 512959a s12959a 512959a s12959a 512959a 512959a 512959a audit sire 959a 959a 959a 959a 959a 959a dollar_figure 959a 959a 959a 959a 959a 959a orig dam 481393a 481393a 481393a 481393a 481393a 348613a 348613a 348613a 348613a 348613a 348613a 348613a 348613a 481370a 328260a 328260a 328260a 481368a 481368a 481368a 481368a 481368a 481368a 481368a 390789a 390789a 481372a 481372a 481372a 481372a 481372a 481372a 481372a audit dam 393a big_number big_number big_number big_number big_number big_number big_number 789a big_number big_number orig tag 85950a 85950b 85951a 85951bb 85952a 85953a 85956a 85964a 85964b 85965a 85970a 85971a 85973a 85976a 85977a 85977b 85978a 85979a 85979b 85980a 85981a 85983a 85984a 85985a partnership audit orig tag regist 85950a 85950b 85951a sec_951bb 85952a sec_953a 85956a 85964a 85964b 85965a 85970a bs9ytia 85973a 85976a 85977a 85977b 85978a 85979a 85979b 85980a 85981a 85983a 85984a 85985a rcr6 audit regist bills of sale sorted by partnership orig audit orig breed breed dob rams ramb ramb ramb ramb ramb rams ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb rams ramb rame ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb sufk ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb ramb sufk aud dob orig sire audit sire 689a 689a orig dam audit dam big_number 816a bills of sale sorted by partnership partnership rcr6 orig audit orig audit orig audit orig aud orig audit orig audit tag tag regist regist breed breed dob dob sire sire dam dam 85986a 85986a ramb ramb 85987a 85987a ramb 85987b 85987b ramb ramb ta9171 85989k 85989a ramb ta9171 ramb ta9171 85990a 85990a ramb ta9171 ramb ramb rame 85998a 85998a ramb ramb ramb 8s ramb total number of sheep in database for rcr6 appendix d--information from certain american suffolk sheep society registration tag 17r regis big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe ewe breed sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk sufk -- certificates dob sire big_number 890a 346a 346a 346a 346a 346a 346a 346a 346a 346a 346a 346a 346a 346a 346a 346a 346a 346a 346a 346a big_number big_number 959a 959a 959a 959a 959a 959a 959a 959a 959a 959a 959a 959a 959a 959a 959a 959a 959a 959a 959a 959a 959a 959a big_number dam n304274f big_number big_number 402a 402a big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number appendix e--depreciation and other deductions in issue depreciation_deductions partnership rcr rcr ogt tye interest deductions partnership rcr rcr other farm deductions and or sharecrop board expenses partnership rcr tye tye amount claimed dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number amount claimed big_number big_number big_number big_number big_number big_number big_number big_number big_number amount claimed big_number big_number big_number big_number partnership rcr ogt tye guaranteed payments partnership rcr rcr ogt tye amount claimed big_number big_number big_number big_number big_number big_number amount claimed big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number appendix f--1981 through annual flock recap sheets sheepbok xlw rcr1981 xls a b cc d e f g h i j k l flock recaps reer rrr rerrry ferret cerrererrrrrerererrery cherri peper retire perera perr cre for all sheep partnerships reer rrr rerrry ferret cerrererrrrrerererrery cherri peper retire perera perr cre reer rrr rerrry ferret cerrererrrrrerererrery cherri peper retire perera perr cre peretti rerrry perret rere rere perret rerities pret rerer retry crete rere rrerirreee perret perey perrier terete serre peery peper perr od cesesaessesesstseesteated eeeaes se ev eedecees as on ead ecsesssstssssessesensesseesesassessesensesatsaesesadpestsansesstsendfeaesessesensteatessesatsated seeeees er ing s lecedeeee crop pesedecesesesseensanseshecessseseseessedfecaeseeeen eae aeeeeatees partnership dvesssee on hand easeedesssesees boon eaeeeeee fe as ed ceadesceeees bcs eacsessedees oe eee eee ce ee eo oe eee lees eee an eesseees dn cecsssessnsseseeesteatedeeeee egenning od ’ sunn ing ceed cesseeseseesteesstseseseedfenees sce weeedeces born fesse fae aesedeee increase payment culled soddp disappearance on cessessessestesteseeaeed eseeseees cer aeseedeesees sce cased ecsssesesseseseeesacsessedfeceesaeeesacsesesseecsatsedfeccesseecsacsedfeaescsesaesesatsesesacsatatedseseeaeeesaeseseeseeesatsesstseedfecesacsesesaeseedeseseeseeesssessadpeseseseeaesesadeseeeeneeeseseesesaeseeeeesees a ror el eedecseeceseseees o vaecstesesadecceessseees o vassesssatedeneeseees bol eeceteseedecteeetesees ee o vaeedeacsseesseeaesqnsessesessed sacsssesaeeaees qesesaeseessstsapesseeasqeesstsedeaeeesees o easeseedecseees oo eestefeseseeseeseees eeeceessteees loy esses ror fe ceedecseecesesseers o vaeceessesadeccaessesses qesateseesaeedfenteateeees o nesscstsaeedeaeeseesaeesqateseesatseedteaeeees o vaeedeacsseesseeaesqnsessesessed sacsssesaeeaees qesesaeseessstsapesseeasqeesstsedeaeeesees o easeseedecseees oo eestefeseseeseeseees eeeceessteee sec_2 ror bd cecdeceeceeesseees o vaeceessesadeccaessesses qesateseesaeedfenteateeees o nesscstsaeedeaeeseesaeesqateseesatseedteaeeees o vaeedeacsseesseeaesqnsessesessed sacsssesaeeaees qesesaeseessstsapesseeasqeesstsedeaeeesees o easeseedecseees oo eestefeseseeseeseees eeeceessteee sec_4 ror es ceedecseecesesseees o vaeceessesadeccaessesses qesateseesaeedfenteateeees o nesscstsaeedeaeeseesaeesqateseesatseedteaeeees o vaeedeacsseesseeaesqnsessesessed sacsssesaeeaees qesesaeseessstsapesseeasqeesstsedeaeeesees o easeseedecseees oo eestefeseseeseeseees eeeceessteees ror ecseedecseectesseees o vaeceessesadeccaessesses qesateseesaeedfenteateeees o nesscstsaeedeaeeseesaeesqateseesatseedteaeeees o vaeedeacsseesseeaesqnsessesessed sacsssesaeeaees qesesaeseessstsapesseeasqeesstsedeaeeesees o easeseedecseees oo eestefeseseeseeseees eeeceessteees i ror hs eedecseecesesseees o vaeceessesadeccaessesses qesateseesaeedfenteateeees o nesscstsaeedeaeeseesaeesqateseesatseedteaeeees o vaeedeacsseesseeaesqnsessesessed sacsssesaeeaees qesesaeseessstsapesseeasqeesstsedeaeeesees o easeseedecseees oo eestefeseseeseeseees eeeceessteee sec_1s ror poat ne eecseeeee o vaeceessesadeccaessesses qesateseesaeedfenteateeees easecesatefessesseeates qeseenesetssapessess eestedecseeeeateess eaecssssaeedeesecteatesees qeaeesnesaesateedecatees ae o easeseedecseees oo eestefeseseeseeseees eeeceessteees ds tt ced ececsecsesstess aeessestesseedeneeseeesees o eatsseesteedeneeaeeeees o nessscsecateeseeseesatesqateseesetseedteateees vasedeatsscsssesaesnstessesessed sacseeseaeeaees qesesaessessstsapesaeeas oeesstsedeaeeesees easeseedecseees oo eestedeseseeseestees eacceessteees peretti rerrry perret rere rere perret rerities pret rerer retry crete rere rrerirreee perret perey perrier terete serre peery peper perr peretti rerrry perret rere rere perret rerities pret rerer retry crete rere rrerirreee perret perey perrier terete serre peery peper perr total sheepbok xlw rcr1981 xls m n p q r s t u vv flock recaps perera rrr crete retry peretti perret creer pry for all partnership perera rrr crete retry peretti perret creer pry perera rrr crete retry peretti perret creer pry a s sales on drought sales hsrp nd bwes on lambs yearling breeding rams bvc's total head aa ccseeenneeene foreclosed sales or including j untt hand end ubwes on gmhand wd on hand on hand end partnerships notes j death or dispersal purchased of year hand end of end of year end of year of yebr das ccseensecsnseeseneee bn eseeseseeseneeed se abandonment sales a csnseeesaseeeseseeesnseessneneedooneesnseeeen year sansa snsesesnseetsensessnssessneneesnseetanseesnsenesnensennyeessneeesseneetnnsnesnsneesneyeesenseesseeneeseseetnneeeene a lo ane oh eased asesessesssessesssasenseuee oh eceeedeenseeee oh asssnse nese oh cceseed asseesssasetuee oh scnssensaeesssnsetese oc ceesstasefssenssee ao asad asetessnee bo cased essen rcr l a lu ase oh eased asesessesssessesssasenseuee oh eceeedeenseeee oh asssnse nese oh cceseed asseesssasetuee oh scnssensaeesssnsetese oa ceesssnseesssaseuee on aceansseenseasstsse vesstastefessassiee rcr d2 ase oh eased asesessesssessesssasenseuee oh eceeedeenseeee oh asssnse nese oh cceseed asseesssasetuee oh scnssensaeesssnsetese oa ceesssnseesssaseuee on aceansseenseasstsse vesstastefessassiee rcr a 13d ae oh eased asesessesssessesssasenseuee oh eceeedeenseeee oh asssnse nese oh cceseed asseesssasetuee oh scnssensaeesssnsetese oa ceesssnseesssaseuee on aceansseenseasstsse vesstastefessassiee rcr ae oh eased asesessesssessesssasenseuee oh eceeedeenseeee oh asssnse nese oh cceseed asseesssasetuee oh scnssensaeesssnsetese oa ceesssnseesssaseuee on aceansseenseasstsse vesstastefessassiee rcr s a usd ae oh eased asesessesssessesssasenseuee oh eceeedeenseeee oh asssnse nese oh cceseed asseesssasetuee oh scnssensaeesssnsetese oa ceesssnseesssaseuee on aceansseenseasstsse vesstastefessassiee rcr g lod ase oh eased asesessesssessesssasenseuee oh eceeedeenseeee oh asssnse nese oh cceseed asseesssasetuee oh scnssensaeesssnsetese oa ceesssnseesssaseuee on aceansseenseasstsse oo cesstaseefesie bor dollar_figure tae lt css oh eased asssessenssessesssavenseuee oc cceeed sesseeee oh cesssnse nese on ceseeed ssessssnseuee oa scassesssaeesssnsetas oh cceessunseesssnseuee on cceansseednseesstese oc ceasseasenfeseenen ose le caste a total total sheepbok xlw rcr1982 xls a b c d e f g h i j k l flock recaps cm for all sheep partnerships cm cm ee son cecesteeeseseeseeeeeeed eee lotal head bv cts on do ccccesessssssesersef cossesesetsesenssseneesesesssseseseeserad sseseesesesetserenseseretseed sense pe areings od crop ed cesesseceseeceseedfeceseseesesessedfeceeeeeses death cesses 6_ partnership s on band dene and dee purchased a vadeesse bcs cased lambs replacements returned for share j ewes efee bv sd eee and cesses dn eesteseseeseseeseeeedeeeees beginning beginning oy sssssssseseeedeee roduced born returned j increase payment culled sodd _ disappearance sn ee ccecseseseesereeseneed eee ee ve ar lor year do ccsscesessesessssered scessssesesstseransesensesofesssacensesseedfecseeesesscsesscsererseserard soesesecseseesesessesesetserersedfeceessseeseseesed ssosseserecsesensecfecssseeseseeseedf esosseseseeserenseseeeeseseeees oy oe ee aoi ceseseedeeceeseees bol cessed ecneeeseeee veseseesesed eceseesees o74 ceeeseeheseee a cesesseedesseseseesen sec_40 ceaseseseedf enone o38 dese dz eccceeedb eee oo reese ecceseeseeeeet seesneeeseeneee a no ceeseeseseed seseeeeseeee ceveseeeedfeceeeere eg eesesenseeendfeseeeeeeeeee eeeeesssefeensees eeedeeesessesenees cesseesesed seeeseseesesens oo ceeseseeeesefeensees ceaseeecesee qeceseeefeesee’ vessed eeceseeseseesqeeesesenseeaees dy rr dese ceeseeseseed seseeeeseeee o ceesseessefeceeeeseees veseseesesed esereesesene eeeeesssefeensees eeedeeesessesenees cesseesesed seeeseseesesens oo ceeseseeeesefeensees ceaseeecesee qeceseeefeesee’ vessed eeceseeseseesqeeesesenseeaees et sass rr id eeseseeeeee ceeseeseseed seseeeeseeee o ceesseessefeceeeeseees veseseesesed esereesesene eeeeesssefeensees eeedeeesessesenees cesseesesed seeeseseesesens oo ceeseseeeesefeensees ceaseeecesee qeceseeefeesee’ vessed eeceseeseseesqeeesesenseeaees no ceeseeseseed seseeeeseeee o ceesseessefeceeeeseees veseseesesed esereesesene eeeeesssefeensees eeedeeesessesenees cesseesesed seeeseseesesens oo ceeseseeeesefeensees ceaseeecesee qeceseeefeesee’ vessed eeceseeseseesqeeesesenseeaees ay no ceeseeseseed seseeeeseeee o ceesseessefeceeeeseees veseseesesed esereesesene eeeeesssefeensees eeedeeesessesenees cesseesesed seeeseseesesens oo ceeseseeeesefeensees ceaseeecesee qeceseeefeesee’ vessed eeceseeseseesqeeesesenseeaee sec_1s ror eee ceeseeseseed seseeeeseeee o ceesseessefeceeeeseees veseseesesed esereesesene eeeeesssefeensees eeedeeesessesenees cesseesesed seeeseseesesens oo ceeseseeeesefeensees ceaseeecesee qeceseeefeesee’ vessed eeceseeseseesqeeesesenseeaees i ost ta ed ieceeceseeseeee ceeseeseseed seseeeeseeee o ceesseessefeceeeeseees veseseesesed esereesesene eeeeesssefeensees eeedeeesessesenees cesseesesed seeeseseesesens oo ceeseseeeesefeensees ceaseeecesee qeceseeefeesee’ vessed eeceseeseseesqeeesesenseeaees ee ee total sheepbok xlw rcr1982 xls m n p q r s t u vv flock recaps eee for all sheep partnership eee eee eee eee sales on dee drought eeedeseees sues cadence ore eeeseeed es on di lambs yearding j breeding rams yee es cecesedeseeee so tal dead ad cssecsssscssssssssssecsseessees 6_ foreclosed j sales or including out a cccecee od ein dc ceceeeee es on veces eetee eee nl band ceed eeeeee oo band cede on band end od partnerships dn eee notes edeeneed death or _ dispersal purchased oe ear duces hand end of dene 2d of year j bae er ace ars cecndsceesssnssssnsseessnserenssnessaes bn cscestssessesssnseeed one ndonment j sales cesedescsssecsseesscseseesesesed sassessssesensesesnsed seseessesesenss yedr scsssssssedecsesesscsesecsesenscensecssssessed eessseesssnseesecsassesceseed ecsesenecensecsasensesnseesacsessed saseesnseeseensecsaeseseeseeesaee sec_2 eee eee lon essen on eesseeed casseseesesees eatssssesed cneeesaees esssesedeeeseeenen od vanseeseensed esesees eanssed ssesenseseeseesees os estestssseesed csesseserensesees oo eessteeseessed esaeseeeeees sd eetestssed enseseeeesee sec_32d eeesesseteedsseserensees ror el esse sec_3 oc eessesed cessessseeseesqesasseseeseedfeseeseeens esssesedeeeseeenen od vanseeseensedeseesesens oc esnesesedecsesnseesnsseseess o aeseseesssseseed seseeseeeeeeesees oo eessteeseessed esaeseeeeees ss cessetensed enseseeeesees ses esseseseedsseserenseed ror ee a esesseees le asesset oc eessesed cessessseeseesqesasseseeseedfeseeseeens esssesedeeeseeenen od vanseeseensedeseesesens oc esnesesedecsesnseesnsseseess o aeseseesssseseed seseeseeeeeeesees os esssseseessedeceesnsseseess ov esnessseseed sesseseteesesers ov esstststesseeedsoesesenseed rres essences oc eessesed cessessseeseesqesasseseeseedfeseeseeens esssesedeeeseeenen od vanseeseensedeseesesens oc esnesesedecsesnseesnsseseess o aeseseesssseseed seseeseeeeeeesees os esssseseessedeceesnsseseess ov esnessseseed sesseseteesesers ov esstststesseeedsoesesenseed ror es esesseees oc eessesed cessessseeseesqesasseseeseedfeseeseeens esssesedeeeseeenen od vanseeseensedeseesesens oc esnesesedecsesnseesnsseseess o aeseseesssseseed seseeseeeeeeesees os esssseseessedeceesnsseseess ov esnessseseed sesseseteesesers ov esstststesseeedsoesesenseed ror ed esesseeee oc eessesed cessessseeseesqesasseseeseedfeseeseeens esssesedeeeseeenen od vanseeseensedeseesesens oc esnesesedecsesnseesnsseseess o aeseseesssseseed seseeseeeeeeesees os esssseseessedeceesnsseseess ov esnessseseed sesseseteesesers ov esstststesseeedsoesesenseed ror hs esesseees ed esses oc eessesed cessessseeseesqesasseseeseedfeseeseeens esssesedeeeseeenen od vanseeseensedeseesesens oc esnesesedecsesnseesnsseseess o aeseseesssseseed seseeseeeeeeesees os esssseseessedeceesnsseseess ov esnessseseed sesseseteesesers ov esseseeseeseed eee ror otc oc eessesed cessessseeseesqesasseseeseedfeseeseeens esssesedeeeseeenen od vanseeseensedeseesesens oc esnesesedecsesnseesnsseseess o aeseseesssseseed seseeseeeeeeesees os esssseseessedeceesnsseseess ov esnessseseed sesseseteesesers oc eeseenssesseeed soeeneees oe ericseeneeees eee eee total total sheepbok xlw rcr1983 xls a b c d e f g h i j k l flock recaps cm for all sheep partnerships cm cm ee son cc cecestesteseesesteseedenen total head bvc ts on da cccsscsessesessesssed ecsessecsssesnesseseeseseedecsesseseesesad cesessesesseseeseeteseeseeed eoeeexearlings od crop dec ccsecseccessenecdlesseseesecseseed eecseeeene death esses 6_ partnerships _ on hand j band od purchased _d bve1s lambs replacements returned for share ewes ad bv cs dees and oc seseene dn esesessesesnesseseeed ere beginning beginning oy cesessesessesseseedene produced born returned increase payment culled sold disappearance on eecccceeceeteseeseened conse oe lear dob year do ccccssessesessesseseedeessessesecnesssscsnesnesedfssssesseseeneed sessesesnecsesessesseseesesed sesesneenesesnesseseesessesceneedfecesesnesneseeedecesecsesesnesseseefesesseneeneseensfessesesseceeneeneseeneseeseeses oy ror hl edesecseceenees easstesedeseeneeees ested eneseeseend ceeseesestedeneseenees eeesndeaees de eeeeee sec_36 estesed ceseeneseenees bo oe cesccseseenfenees dee as ccceee hese a oceeefecnesnestenes ceeeseenees ee ror te eeedesecseceenees ss esnesedecseneenes of essed eeeseeseend oe veessesestedeneseenee sec_833 essed eens tot dee wc eenesterdeecseseeseenes so eeceeseenenee sec_78d all 688d eee of esseseenees yn rer ts eeedesecseceeneenee o ceaseneceeedeeneeneeeene cesneseened cesses do dieeneesescendfecneeseneene oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseene sec_12d ees ror ta ceedesecsecseneenee o ceaseneceeedeeneeneeeene esseseesed sneseeseens od veesteseeedeesneseees oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseenes ror to cesedesecseceeneenee o ceaseneceeedeeneeneeeene esseseesed sneseeseens od veesteseeedeesneseees oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseenes ian sees ror td iecsecseneenee o ceaseneceeedeeneeneeeene esseseesed sneseeseens od veesteseeedeesneseees oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseene sec_1s ror toe a eceeaeene o ceaseneceeedeeneeneeeene esseseesed sneseeseens od veesteseeedeesneseees oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseenes et dd cesses o ceaseneceeedeeneeneeeene esseseesed sneseeseens od veesteseeedeesneseees oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseenes ee ee total sheepbok xlw rcr1983 xls m n o p q r s t u v flock recaps eee for all sheep partnership eee eee eee ee sades on j drought du sles ceed cence tore ceceeeed ees on lambs yearling breeding rams yc bss ec ceedeeeee dotal head od ccccsecsssesnesseseesesseneenes foreclosed sales or incduding ont cessed hand end a cceceene es on ccceedeeeneeee on hand die on hand on hand end od partnerships jy notes edeeeed death or dispersal purchased of year yu hand end of vescdeee end of year od eo oe ar ne tear dc ccecsescenecnesessesneseeseene bn ec cesecseseesesseseeed ee abandonment j sales ced eccsenecsesessesneseesesed scssesnessesessesseneed soesnesseseenees year ccsccesnesadecsecsecseseeneceseenessesessessed ssessesceseesecsesesesseseened cosesessesnesesessesecsesseseeneedsaesesnesneseesesseneeneeneseenees eee ee lod essen oc easesesed ecsesseneene sec_2 ceeeseetedeseceenees ov easteseed eesseseene eeessseseesed ceeeene otd ceaesedvecseseeneceeseene ts cessesteseeneedsscsessesneseees oc vesnesteseeed ssesseseenes of essesserd eessesneseene sec_48 ceeteeteedeseceenesee rorh i cece j essen oc easesesed ecsesseneene sec_23 vv esneseeredeseseenees ov easteseed eesseseene eeaesseseesed eeeeens eased eecseseeneeneseene enestessesessed coseneeneeneseene oc vesnesteseeed ssesseseenes cot cssesseedeessesneseenes b88 eesesteseedeseeeeeeee rorh ececeee le eeseeed oc easesesed ecsesseneene sec_2 ceeeseetedeseceenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees vesnesteseeed ssesseseenes of ec essestedcoseneeneeeens eeeeteeteedeseseenesee rorhs oo eceeeee j eee oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oo vesnestesessedsseeseseeneens ov esseseenesedecseeseseeseenes ov eestesteseeseed cseseeneree rorh a cceeeee lay essen oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oo vesnestesessedsseeseseeneens ov esseseenesedecseeseseeseenes ov eestesteseeseed cseseeneree ror esseeee dt eceeeee oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oo vesnestesessedsseeseseeneens ov esseseenesedecseeseseeseenes ov eestesteseeseed cseseeneree ror a cceeeee lot essen oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oo vesnestesessedsseeseseeneens ov esseseenesedecseeseseeseenes oo eeseeseeseesed eee ror fst zt ld esseseeet oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oo vesnestesessedsseeseseeneens ov esseseenesedecseeseseeseenes oo vestestereeseed eeeeeene oe eee ee total total sheepbok xlw rcr1984 xls a b c d e f g h i j k l flock recaps cm for all sheep partnerships cm cm ee son cc cecestesteseesesteseedenen total head bvc ts on da cccsscsessesessesssed ecsessecsssesnesseseeseseedecsesseseesesad cesessesesseseeseeteseeseeed eoeeexearlings od crop dec ccsecseccessenecdlesseseesecseseed eecseeeene death esses 6_ partnerships _ on hand j band od purchased _d bve1s lambs replacements returned for share ewes ad bv cs dees and oc seseene dn esesessesesnesseseeed ere beginning beginning oy cesessesessesseseedene produced born returned increase payment culled sold disappearance on eecccceeceeteseeseened conse oe lear dob year do ccccssessesessesseseedeessessesecnesssscsnesnesedfssssesseseeneed sessesesnecsesessesseseesesed sesesneenesesnesseseesessesceneedfecesesnesneseeedecesecsesesnesseseefesesseneeneseensfessesesseceeneeneseeneseeseeses oy ror hl edesecseceenees oc essesedeceeneeee o24 esnesedccseseenees oe veeseesested eneseenees eceedeeees of dees oc eeesesed eeeeneeeenees bo cececseseenfenees of dr osa ee os cessed ecneeneens ot cc esnesedccseseeneed ceeseesestedeneseenee sec_903 eesssesnhenees bo dee be aesnesterdeecseseeneene sec_49 veesteseeeefeenes bd cee os lecce tbc ccceceeee yn rer ts eeedesecseceenees sof ceeesedesseneeees o88 cseedeeesseseend ne cesndeseee 98d eceteeee wc eenesterdeecseseeseenes ecseseenenees ao dee ccc eee ca cocedecceenesnese bec ceneeneseene 12d ees ror ta ceedesecsecseneenee o ceaseneceeedeeneeneeeene esseseenedeneeeer to cceeseendecneeneseene oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseenes ror to cesedesecseceeneenee o ceaseneceeedeeneeneeeene esseseesed sneseeseens od veesteseeedeesneseees oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseenes ian sees ror td iecsecseneenee o ceaseneceeedeeneeneeeene esseseesed sneseeseens od veesteseeedeesneseees oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseene sec_1s ror toe a eceeaeene o ceaseneceeedeeneeneeeene esseseesed sneseeseens od veesteseeedeesneseees oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseenes et dd cesses o ceaseneceeedeeneeneeeene esseseesed sneseeseens od veesteseeedeesneseees oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseenes ee ee total sheepbok xlw rcr1984 xls m n o p q r s t u v flock recaps eee for all sheep partnership eee eee eee ee sades on j drought du sles ceed cence tore ceceeeed ees on lambs yearling breeding rams yc bss ec ceedeeeee dotal head od ccccsecsssesnesseseesesseneenes foreclosed sales or incduding ont cessed hand end a cceceene es on ccceedeeeneeee on hand die on hand on hand end od partnerships jy notes edeeeed death or dispersal purchased of year yu hand end of vescdeee end of year od eo oe ar ne tear dc ccecsescenecnesessesneseeseene bn ec cesecseseesesseseeed ee abandonment j sales ced eccsenecsesessesneseesesed scssesnessesessesseneed soesnesseseenees year ccsccesnesadecsecsecseseeneceseenessesessessed ssessesceseesecsesesesseseened cosesessesnesesessesecsesseseeneedsaesesnesneseesesseneeneeneseenees eee ee lod essen oc easesesed ecsesseneenes a ov easteseed eesseseene eeessseseesed ceeeene ct ceassndeecseseenecseseene lo essessesseneedesesesnesneseeses oo vesnesteseeed ssesseseenes ts ceassnesed eesecseseenees sot eseeeeteed eseceeeeee rorh i cece j essen oc easesesed ecsesseneenes oo eacsteedeseseenees ov easteseed eesseseene eeaesseseesed eeeeens b38 cessed eecseseeecseseene veesnesteseesed coseseenecneseene oo vesnesteseeed ssesseseenes tot csnesnesed eeseeeseenee sec_424 vestesteneedeseceeneeee rorh ececeee le eeseeed oc easesesed ecsesseneenes oo eacsteedeseseenees ov easteseed eesseseene eeeesseseesed eeeeens bo ceed enesseseeeseenee sec_22 cenesteseesesedccseneeneeseseene oo vesnesteseeed ssesseseenes tas cc esnesnesed eeseeseseenees oe eseeteeteed eseseeneree rorhs oo eceeeee j eee oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees vesnesseseesedecseseenees yr eeseedenecseseenees to eeessesedecseneeneend rorh a cceeeee lay essen oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oo vesnestesessedsseeseseeneens ov esseseenesedecseeseseeseenes ov eestesteseeseed cseseeneree ror esseeee dt eceeeee oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oo vesnestesessedsseeseseeneens ov esseseenesedecseeseseeseenes ov eestesteseeseed cseseeneree ror a cceeeee lot essen oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oo vesnestesessedsseeseseeneens ov esseseenesedecseeseseeseenes oo eeseeseeseesed eee ror fst zt ld esseseeet oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oo vesnestesessedsseeseseeneens ov esseseenesedecseeseseeseenes oo vestestereeseed eeeeeene oe eee ee total total sheepbok xlw rcr1985 xls a b c e f g h i j k l flock recaps cm for all sheep partnerships cm cm ee son cc cecestesteseesesteseedenen total head bvc ts on da cccsscsessesessesssed ecsessecsssesnesseseeseseedecsesseseesesad cesessesesseseeseeteseeseeed eoeeexearlings od crop dec ccsecseccessenecdlesseseesecseseed eecseeeene death esses 6_ partnerships _ on hand j band od purchased _d bve1s lambs replacements returned for share ewes ad bv cs dees and oc seseene dn esesessesesnesseseeed ere beginning beginning oy cesessesessesseseedene produced born returned increase payment culled sold disappearance on eecccceeceeteseeseened conse oe lear dob year do ccccssessesessesseseedeessessesecnesssscsnesnesedfssssesseseeneed sessesesnecsesessesseseesesed sesesneenesesnesseseesessesceneedfecesesnesneseeedecesecsesesnesseseefesesseneeneseensfessesesseceeneeneseeneseeseeses oy ror hl edesecseceenees sit esesnesed essence essssedcnesneseesqoessereeneeseed eeneeneens of eteseedeenes a ce ceeccteseenfenees sts dee ss eh ol eee sf eseeseenees ee os bo cesccseed ecceeneens tot essere cocsneseerqoesseneeneeeed eeneeneens bs ceeed eens tts adc eeseeneeee wi eenesserdeecseseeseenes be ceesteseeneefecees tts aeedeseene oe cccsesehecee c8 ceesteseent deeenesnestenes yn rer ts eeedesecseceenees do casstesedessenesee tas veestesedcoesneseerqoesserseneeneed eeseenees tong edeeee 96d eeeeeee aesnesserdeecsesseneenes ds eeteeteseefenees bon oh so lecce ec cetecteneeee 12d ees ror ta cecdesecseneene sec_130 eeeedeeeseenes teed eeceeteee i ccsesteseetedeneseenes oo eedeee dc eeseeees oi eceessesdeecseneeneens to eseeseeted ones da lt eseeses ror to cesedesecseceeneenee o ceaseneceeedeeneeneeeene oesneseerefeneeeer ts ecccsesndecneeneeeene oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseenes ian sees ror td iecsecseneenee o ceaseneceeedeeneeneeeene oessesesefcnessesessqeenesneeseseend ecneeneeeene oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseene sec_1s ror toe a eceeaeene o ceaseneceeedeeneeneeeene oessesesefcnessesessqeenesneeseseend ecneeneeeene oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseenes et dd cesses o ceaseneceeedeeneeneeeene oessesesefcnessesessqeenesneeseseend ecneeneeeene oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseenes ee ee total sheepbok xlw rcr1985 xls m n o p q r s t u v flock recaps eee for all sheep partnership eee eee eee ee sades on j drought du sles ceed cence tore ceceeeed ees on lambs yearling breeding rams yc bss ec ceedeeeee dotal head od ccccsecsssesnesseseesesseneenes foreclosed sales or incduding ont cessed hand end a cceceene es on ccceedeeeneeee on hand die on hand on hand end od partnerships jy notes edeeeed death or dispersal purchased of year yu hand end of vescdeee end of year od eo oe ar ne tear dc ccecsescenecnesessesneseeseene bn ec cesecseseesesseseeed ee abandonment j sales ced eccsenecsesessesneseesesed scssesnessesessesseneed soesnesseseenees year ccsccesnesadecsecsecseseeneceseenessesessessed ssessesceseesecsesesesseseened cosesessesnesesessesecsesseseeneedsaesesnesneseesesseneeneeneseenees eee ee lo occas oo eeeetestedsnccseseenee sec_32 ceeseeedeneceenees ov easteseed eesseseene eeesseeseesed ceseen sec_183 oc eeseedseesseseeseseenees oo esteseeseeseedsscsesesseseeees oo vesnesteseeed ssesseseenes ot ceaesnesed ecseeseseenee sec_2a ecseeeeedeseseeesee rorh i cece dd eceeseo oeseeneetedenecseseenee sec_32 ceeseeedeneceenees ov easteseed eesseseene eeessseseesed ceeeene ot veaesedeecseseeeeneseene oo casesteseeneedesesesnesneseeees oo vesnesteseeed ssecseneenes bot ceaesnesed esseeseseenees bo eceeteeteedeseseeneeee rorh ececeee de oceans obcceenesed cescseseenees bo ceecsteedeneceenees ov easteseed eesseseene eeaesseseesed eeeeens bof cased eecseseeneeneseene cenesteseesesedccseneeneeseseene oo vesnesteseeed ssecseneenes bc esnesnesed esseeseseenees bos veestesteseedeseseeneeee rorhs oo eceeeee dd eee easesed cescseseenee sec_32 ceeseeedeneceenees ov easteseed eesseseene eeeeseeseesed ceeeens b80 ec ceadesesestesseneenes fg cenestestssedccsesseneenesene vesnesseseesedecseseenees tout esteseedenecseseenees esneseeedesseseeneeed rorh a cceeeee lay essen oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees vesnesseseesedecseseenees ts oc esteseed enecseseenees ts esteseeedccseneeneeed ror esseeee dt eceeeee oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oo vesnestesessedsseeseseeneens ov esseseenesedecseeseseeseenes ov eestesteseeseed cseseeneree ror a cceeeee lot essen oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oo vesnestesessedsseeseseeneens ov esseseenesedecseeseseeseenes oo eeseeseeseesed eee ror fst zt ld esseseeet oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oo vesnestesessedsseeseseeneens ov esseseenesedecseeseseeseenes oo vestestereeseed eeeeeene oe eee ee total total sheepbok xlw rcr1986 xls a b c d e f g h i j k l flock recaps cm for all sheep partnerships cm cm ee son cc cecestesteseesesteseedenen total head bvc ts on da cccsscsessesessesssed ecsessecsssesnesseseeseseedecsesseseesesad cesessesesseseeseeteseeseeed eoeeexearlings od crop dec ccsecseccessenecdlesseseesecseseed eecseeeene death esses 6_ partnerships _ on hand j band od purchased _d bve1s lambs replacements returned for share ewes ad bv cs dees and oc seseene dn esesessesesnesseseeed ere beginning beginning oy cesessesessesseseedene produced born returned increase payment culled sold disappearance on eecccceeceeteseeseened conse oe lear dob year do ccccssessesessesseseedeessessesecnesssscsnesnesedfssssesseseeneed sessesesnecsesessesseseesesed sesesneenesesnesseseesessesceneedfecesesnesneseeedecesecsesesnesseseefesesseneeneseensfessesesseceeneeneseeneseeseeses oy ror hl edesecseceenee sec_24 caesnesedeceeneeee essstedeneseeseend ceeseesestedeneseenees b78 eeseseedeenes deen 1c esnesserdeecsesseneene sec_28 estesneseenfenees sod dees eee b sol cece so eeeeseenees ee oe sof cestesed essence b87 cessed eneseeseens ceeseesestedeneseenees o13 esesndenees nn i eeeesedeeseeneeeenees bo cececseseenfenee sec_78 dee fs cece be ce ccc eeeees si eeseeeee yn os be ceeccseedeeneeneens ba ceseeed neseeseens oe veessesestedeneseenees ested eens b24 deen wi eenesserdeecseseeseene sec_4s lc esteseeneefeenes g2 ede deeb iss ccd cc ccteceeee toe cetceneneene 12d ees ror ta cecdesecseneenes le tot ecceedeeseeneene ne ceesndeae tst dc eeeeeeee ts oc esnesserdeecseneeneens teese ones oo l828 da ror ts ceedesccseneenes ne is esseedeeceeneene ne tts eeesedene o63 de eeeeee tt saesneseerd eesseneeneens td eceeseeted ones ol pato d2 ian sees ror td iecsecseneenee o ceaseneceeedeeneeneeeene ov esseseenedeneeee te oo ec csdeeneeseneene oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseene sec_1s ror toe a eceeaeene o ceaseneceeedeeneeneeeene esseseesed sneseeseens od veesteseeedeesneseees oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseenes et dd cesses o ceaseneceeedeeneeneeeene esseseesed sneseeseens od veesteseeedeesneseees oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseenes ee ee total sheepbok xlw rcr1986 xls m n o p q r s t u v flock recaps eee for all sheep partnership eee eee eee ee sades on j drought du sles ceed cence tore ceceeeed ees on lambs yearling breeding rams yc bss ec ceedeeeee dotal head od ccccsecsssesnesseseesesseneenes foreclosed sales or incduding ont cessed hand end a cceceene es on ccceedeeeneeee on hand die on hand on hand end od partnerships jy notes edeeeed death or dispersal purchased of year yu hand end of vescdeee end of year od eo oe ar ne tear dc ccecsescenecnesessesneseeseene bn ec cesecseseesesseseeed ee abandonment j sales ced eccsenecsesessesneseesesed scssesnessesessesseneed soesnesseseenees year ccsccesnesadecsecsecseseeneceseenessesessessed ssessesceseesecsesesesseseened cosesessesnesesessesecsesseseeneedsaesesnesneseesesseneeneeneseenees eee ee lod eceese ooseenested ceccseeeenees ad sesessesed essences dt esseed eeseeneenes eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oc vesnesteseeed ssesseseenes o88 cesesnesedeesestesteseenes ov eestesteseeseed cseseeneree rorh i cece j eee esseseed ceccseseenees ag cesessesed essence sec_2 eassedeeneseenees eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oc vesnesteseeed ssesseseenes ob cessssesedecsessesteseenes ov eestesteseeseed cseseeneree rorh ececeee de esses esseseed ceccseseenees sessa eeeseene esd ecneseenees eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oc vesnesteseeed ssesseseenes cot cessenesed ecsessesteneenes ov eestesteseeseed cseseeneree rorhs oo eceeeee dd eet oa eeedeecseeeeee do eeseseedeeceeseene ov easteseed eesseseene eeesteseeedneeeenne o48 cessed sscseesecseseeneels oo cscseseeseead ecsseseeeseenees vesnesseseesedecseseenees dt esseseed snscneceeseene oss ccecssssestedccseseeneeed rorh a cceeeee da eee to ceceedeecseeeee das esseseedecceeseene ov easteseed eesseseene eeesteseeed cseseenee cessed eseseesecneseeneels go cenessecesseead eessesecseseenees vesnesseseesedecseseenees td esseseedsecneceeseene essesteseedeseeeeneeee ror esseeee dt eceeeee oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees vesnesseseesedecseseenees yo cesseedenscseseenees to ceeesteedecseseeneend ror a cceeeee lot essen oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oo vesnestesessedsseeseseeneens ov esseseenesedecseeseseeseenes oo eeseeseeseesed eee ror fst zt ld esseseeet oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oo vesnestesessedsseeseseeneens ov esseseenesedecseeseseeseenes oo vestestereeseed eeeeeene oe eee ee total total sheepbok xlw rcr1987 xls a b c d e f g h i j l flock recaps cm for all sheep partnerships cm cm ee son cc cecestesteseesesteseedenen total head bvc ts on da cccsscsessesessesssed ecsessecsssesnesseseeseseedecsesseseesesad cesessesesseseeseeteseeseeed eoeeexearlings od crop dec ccsecseccessenecdlesseseesecseseed eecseeeene death esses 6_ partnerships _ on hand j band od purchased _d bve1s lambs replacements returned for share ewes ad bv cs dees and oc seseene dn esesessesesnesseseeed ere beginning beginning oy cesessesessesseseedene produced born returned increase payment culled sold disappearance on eecccceeceeteseeseened conse oe lear dob year do ccccssessesessesseseedeessessesecnesssscsnesnesedfssssesseseeneed sessesesnecsesessesseseesesed sesesneenesesnesseseesessesceneedfecesesnesneseeedecesecsesesnesseseefesesseneeneseensfessesesseceeneeneseeneseeseeses oy ror edececseceeseeee esseeeeedecseeneens o82 essesedccseseeneed od veesteseeedeesneseees oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees o eneedesesseseqecsecessedbecsese cesseseepeccesnessesees queseeeeneseene ee ror te ceedesecsecseneenes esseeeeedecseeneens o87 cc esnesedccseseeneed od veesteseeedeesneseees oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees o eneedesesseseqecsecessedbecsese cesseseepeccesnessesees queseeeeneseene yn rer ts eeedesecseceeneenee esseeeeedecseeneens cot eestesed ccseseeneed od veesteseeedeesneseees oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees o eneedesesseseqecsecessedbecsese cesseseepeccesnessesees queseeeeneseene 12d ees so o89 coscteed eeceenees dta esses eecseneeee ne ton eesndeeee 94s ed cesseseeeeee c2 cesesnerdeessecseseenee c2 voestesteseefeenes 94s oeadessee cis ccsece fern cs cceedecceeneeee ee od eee ror pd cesedesecseceenees to ecceefeeseenee sec_1240 cessed eeseeneenes ne die td ccesseenees c6 caesnesdesssecseseenee uc eeseeseeeefeees dood dicen ooo cece hee sod cece to eceenees ian sees ror hed cceeseenee eeedeeesnenes ceadeeceeeeee ne oo esedeee ttt dd esseseenees ol esesseedeneseeseeees te ceeseeeed cess ttt edict echo decent bo cc ceeee sec_1s ror toe a eceeaeene o ceaseneceeedeeneeneeeene esseseeted nesses obo cessetedeesneseenes oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees o eneedesesseseqecsecessedbecsese cesseseepeccesnessesees queseeeeneseene et dd cesses o ceaseneceeedeeneeneeeene ov esneseenedenereer toe eccsndeeneeneneene oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees o eneedesesseseqecsecessedbecsese cesseseepeccesnessesees queseeeeneseene ee ee total sheepbok xlw rcr1987 xls m n o p q r s t u v flock recaps eee for all sheep partnership eee eee eee ee sades on j drought du sles ceed cence tore ceceeeed ees on lambs yearling breeding rams yc bss ec ceedeeeee dotal head od ccccsecsssesnesseseesesseneenes foreclosed sales or incduding ont cessed hand end a cceceene es on ccceedeeeneeee on hand die on hand on hand end od partnerships jy notes edeeeed death or dispersal purchased of year yu hand end of vescdeee end of year od eo oe ar ne tear dc ccecsescenecnesessesneseeseene bn ec cesecseseesesseseeed ee abandonment j sales ced eccsenecsesessesneseesesed scssesnessesessesseneed soesnesseseenees year ccsccesnesadecsecsecseseeneceseenessesessessed ssessesceseesecsesesesseseened cosesessesnesesessesecsesseseeneedsaesesnesneseesesseneeneeneseenees eee ee lod essen oc easeseeed essesneseenees eesesseneed ecseeseene ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oc vesnesteseeed ssesseseenes o88 cesesnesedeesestesteseenes ov eestesteseeseed cseseeneree rorh i cece j essen oc easeseeed essesneseenees eesesseneed ecseeseene ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oc vesnesteseeed ssesseseenes ob cessssesedecsessesteseenes ov eestesteseeseed cseseeneree rorh ececeee le eeseeed oc easeseeed essesneseenees eesesseneed ecseeseene ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oc vesnesteseeed ssesseseenes cot cessenesed ecsessesteneenes ov eestesteseeseed cseseeneree rorhs oo eceeeee dd eee eccedeeccseeeene ts cceseeneedfeesseneene ov easteseed eesseseene eeessseseesed ceeeene cessssdenesesteseeneenes dot esseseenesed ecsessesseseenees vesnesseseesedecseseenees dtt esseseed snecseceeseene bot ceseeteeteedeeeseeeree rorh a cceeeee da esse ceccstedcnccseeeenee es occeeseeneed eesseneene ov easteseed eesseseene eeessseseesed ceeeene cesestdeneecteseeeene sec_138 cenecseseenesed ecssesesseseenees vesnesseseesedecseseenees tots ov esteseed snssneceeseens so coeeneeteedeseseenesee ror esseeee dd i eceeee a oceeeted cnccseeeenee le acceseeneed eesneneene ov easteseed eesseseene eeeesseseesed eeeeens be esseedeneseeesteneenes lt vcssesesnesd ecseeseeseceenees vesnesseseesedecseseenees yo ceseseedenecseceeseene co ccesssesesedccseneeneend ror a cceeeee lot essen oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oc vesnesteseeed ssesseseenes o80 cceccseedeesnessesenes cesseeneed ene ror ld esseseeet oc eaessesed ecsesseceeneesoeesesnesessedeeeeenees ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees vesnesseseesedecseseenee sec_184 vessteseedenecseseenees tbo cacsneseenedconeneen ete ces eee ee total total sheepbok xlw rcr1988 xls a b c d e f g h i j k l flock recaps cm for all sheep partnerships cm cm ee son cc cecestesteseesesteseedenen total head bvc ts on da cccsscsessesessesssed ecsessecsssesnesseseeseseedecsesseseesesad cesessesesseseeseeteseeseeed eoeeexearlings od crop dec ccsecseccessenecdlesseseesecseseed eecseeeene death esses 6_ partnerships _ on hand j band od purchased _d bve1s lambs replacements returned for share ewes ad bv cs dees and oc seseene dn esesessesesnesseseeed ere beginning beginning oy cesessesessesseseedene produced born returned increase payment culled sold disappearance on eecccceeceeteseeseened conse oe lear dob year do ccccssessesessesseseedeessessesecnesssscsnesnesedfssssesseseeneed sessesesnecsesessesseseesesed sesesneenesesnesseseesessesceneedfecesesnesneseeedecesecsesesnesseseefesesseneeneseensfessesesseceeneeneseeneseeseeses oy ror edececseceeseeee esseeeeedecseeneens o82 essesedccseseeneed od veesteseeedeesneseees oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseenes ee ror te ceedesecsecseneenes esseeeeedecseeneens o87 cc esnesedccseseeneed od veesteseeedeesneseees oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseenes yn rer ts eeedesecseceeneenee esseeeeedecseeneens cot eestesed ccseseeneed od veesteseeedeesneseees oo eseeseeefeecseee eedeesecseseeneee cesesseesed ccessesneseeees ov esnesseseesefeecnees eeseedeseeseeeqecseseenebesseees oo neesnessesessesseneqessenesneseene sec_12d ees ror ta ecdesseseceenees b37 eeesnesed eoseseens dtt cesses eeceeeene oe veeseesested eneseenee sec_903 oc eeeedeeeee deen ce sc cescsteseenfenee sec_408 ee ceceee sseccceene bee te eed ceseeseeees so eeeeseenees ror pd cesedesecseceenees soi oesnesed coseseen sec_127 essesd eecseneene oe veeseesested eneseenees 4s dessa ott cessesesed ceneeseseenee sec_36 eeccteseenenees bos ee cecee so ceccete bese a cance esnesneseenes ceeeseenees ian sees ror te deecseseenees cot eaeeseedeeseenees cc eeadeeceeeee oe veessesestedeneseenees cesed eens 830d 4s oc esnesterd eecseseeneenes c0 estesteseefeenes oo d246 1s ror hor eee esseefecceeneens cesesedecseseeneed ne eaesedene de eesseee oo cencsserdeecseseeseenee o8 oc esseseeneedfeees yeh son de cc eeectenees ed ost tt de eseees ceestedeeeseenes essed eeceeneeee eeesteseeedenesenes cede tt decease di esse enesseseenee sec_189 eceeseeted eee ctt dice ez os cece sat dc ccceenees esnesseses ee ee total sheepbok xlw rcr1988 xls m n o p q r s t u v flock recaps eee for all sheep partnership eee eee eee ee sades on j drought du sles ceed cence tore ceceeeed ees on lambs yearling breeding rams yc bss ec ceedeeeee dotal head od ccccsecsssesnesseseesesseneenes foreclosed sales ort including ont oo eceeed hand end cece ees on ccccedeeeeeee on hand dee on band od on hand end di partnerships jy notes edeeeed death or dispersal purchased of year hand end of veedeee end of year end of ver do ge ear oc ccdecsesscnessesesnesseseeseseeneenes bn ec cesecseseesesseseeed ee abandonment j sales ced eccsenecsesessesneseesesed scssesnessesessesseneed soesnesseseenees year ccsccesnesadecsecsecseseeneceseenessesessessed ssessesceseesecsesesesseseened cosesessesnesesessesecsesseseeneedsaesesnesneseesesseneeneeneseenees eee ee lod essen oc easeseeed essesneseenees eesesseneed ecseeseene ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oc vesnesteseeed ssesseseenes o88 cesesnesedeesestesteseenes ov eestesteseeseed cseseeneree rorh i cece j essen oc easeseeed essesneseenees eesesseneed ecseeseene ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oc vesnesteseeed ssesseseenes ob cessssesedecsessesteseenes ov eestesteseeseed cseseeneree rorh ececeee le eeseeed oc easeseeed essesneseenees eesesseneed ecseeseene ov easteseed eesseseene eeesteseesedeneceenees oc eeneeseed soeseesecseseeneens oc eaeeecseseead eessesecseseenees oc vesnesteseeed ssesseseenes cot cessenesed ecsessesteneenes ov eestesteseeseed cseseeneree rorhs oo eceeeee dd estes ta canessed ceccseceenesect saceseseeneed eeseeseene ov easteseed eesseseene eeesseeseesed ceseens tos esteed secsseseeneseenees oe cestestesesseedsecseseseeseeees vesnesseseesedecseseenees dt assessed snecneceeseene ci eseeteeteedeseseenesee rorh a cceeeee lay eeseeeees bf cesccsed ceccseceeesesteaceseseeneed eeseeseene ov easteseed eesseseene eeesseeseesed ceseens do esteedsnessesecteseenees o3 veestesteseeedccseneseeeeseene vesnesseseesedecseseenees to assessed enecseceeseene cecsetesteedeseceenesee ror esseeee dd eee o 8d cceeeeee to assessed ecceeseene ov easteseed eesseseene eeessseseesed ceeeene ceases eseseseseeneenes ds essesesnesdecssesecteseenees vesnesseseesedecseseenees 10s esteseedsnecseceeseene 30d esteeeeed ceeseeeeee ror a cceeeee lo oceans de eneeeeed snccseceenese ovecneseeneed eesseneene ov easteseed eesseseene eeaesseseesed eeeeens bt cessed eeesecsecseneenes dg essesesnesed ecseeseceseenees oo vesnesteseeed ssecseneenes ss coessesneendeee ror f972 ly essere to qoccteseedeneceeneeee ltd esseneed eeceeseene ov easteseed eesseseene ceeesteseetedeeeneee edecseenecneseenee sec_2g eanesnesessedcsseseeeeneseene oo cesnesseseesedecseseesees pnd oc eanesseed sesneseeseene tio eeeeseenedeonen een ete ese eee ee total total sheepbok xlw rcr1989xls a b c d e f g h i j k l flock recaps cm for all sheep partnerships toe dc ceceefescetnssetnseesesssttnecsnsesesnestennseetensessafeessstseseetafeecenssessnsesseafecesnssstnseeeetnsestsnssesneeesenesee cm ee son cecesteeeseseeseeeeeeed eee lotal head bv cts on do ccccesessssssesersef cossesesetsesenssseneesesesssseseseeserad sseseesesesetserenseseretseed sense pe areings od crop ed cesesseceseeceseedfeceseseesesessedfeceeeeeses death cesses 6_ partnership s on band dene and dee purchased a vadeesse bcs cased lambs replacements returned for share j ewes efee bv sd eee and cesses dn cessstesssteensesersnseed eee peginning beginning a cscssssessssesseesered eee roduced born retorned increase payment culged sold disappearance sn ee ccecseseseesereeseneed eee ee ve ar lor year do ccsscesessesessssered scessssesesstseransesensesofesssacensesseedfecseeesesscsesscsererseserard soesesecseseesesessesesetserersedfeceessseeseseesed ssosseserecsesensecfecssseeseseeseedf esosseseseeserenseseeeeseseeees oy rcr dees ceeseseseed seseeseees o82 eecseedeeseeeeeees veseseesesed esereesesene eeeeesssefeensees eeedeeesessesenees cesseesesed seeeseseesesens oo ceeseseeeesefeensees ceaseeecesee qeceseeefeesee’ vessed eeceseeseseesqeeesesenseeaee sec_104 a no ceeseseseed seseeseees o87 eeseseedecseeeeeees veseseesesed esereesesene eeeeesssefeensees eeedeeesessesenees cesseesesed seeeseseesesens oo ceeseseeeesefeensees ceaseeecesee qeceseeefeesee’ vessed eeceseeseseesqeeesesenseeaees dy rr dese ceeseseseed seseeseees cot ceseseedecseeeeeees veseseesesed esereesesene eeeeesssefeensees eeedeeesessesenees cesseesesed seeeseseesesens oo ceeseseeeesefeensees ceaseeecesee qeceseeefeesee’ vessed eeceseeseseesqeeesesenseeaees et sass rr od ccseseeeee sec_2 sestsseed esseesees tts eseedeeseseeeees veseseesesed eseeeesees son cessed eeees deen 1d ceeeeseed cesseseeeesen sec_2 iassteseseehuseee sp eesesenses rr id eseeseeeees ceesseed ecseeees eseedeeseseesees veseseesesed eseeeesees cessed eeee sec_316 de eeeeceeee esseseedeseeseseesen sec_23 eeeeseeeefeeees b16 diced cece hee eee so cccefeseceeeeeeeee wassssenees ay rcr dee sec_305 oc ceseeseedfeneeeeees oc eseedeeeseeeees veeseseesesed esereesees ba ceeesesefeeeee deen ot cesesesserd seseseseesens si eseseeseefesees bas de eb odd cece oo ceesesenses is ror ve ceeseseedeeceeseees oe cesses esneeeseees eeseseesesed esesensees cessed eeeee ot dc eceseeseees of caesesseed sesseseseesers bo eeceseseseedecees ot ceadeeceseeddereeeeredesees cond eects sl ceeseeeeeee i ost tta ead eceeeeees cessed eceseese 21d ceesseedecseeeesees eeseeetsesedf eceeeeee sec_192 ested ece sec_897 dc eseeee sec_108 cesed eceesereesee sec_138 eeesed eee pte pet te ee ee total sheepbok xlw rcr1989 xls m n p q r s t u vv flock recaps eee for all sheep partnership eee eee eee eee sales on dee drought eeedeseees sues cadence ore eeeseeed es on di lambs yearding j breeding rams yee es cecesedeseeee so tal dead ad cssecsssscssssssssssecsseessees 6_ foreclosed j sales or including out a cccecee od ein dc ceceeeee es on veces eetee eee nl band ceed eeeeee oo band cede on band end od partnerships dn eee notes edeeneed death or _ dispersal purchased oe ear duces hand end of dene 2d of year j bae er ace ars cecndsceesssnssssnsseessnserenssnessaes bn cscestssessesssnseeed one ndonment j sales cesedescsssecsseesscseseesesesed sassessssesensesesnsed seseessesesenss yedr scsssssssedecsesesscsesecsesenscensecssssessed eessseesssnseesecsassesceseed ecsesenecensecsasensesnseesacsessed saseesnseeseensecsaeseseeseeesaee sec_2 eee eee lon essen on eesseeed casseseesesees eatssssesed cneeesaees esssesedeeeseeenen od vanseeseensedeseesesens oc esnesesedecsesnseesnsseseess o aeseseesssseseed seseeseeeeeeesees oo eessteeseessed esaeseeeeees o82 esssteseed seseeseseesesers ov esstststesseeedsoesesenseed ror el esse sec_3 on eesseeed casseseesesees eatssssesed cneeesaees esssesedeeeseeenen od vanseeseensedeseesesens oc esnesesedecsesnseesnsseseess o aeseseesssseseed seseeseeeeeeesees oo eessteeseessed esaeseeeeees ost esssteseed seseesesensesers ov esstststesseeedsoesesenseed ror ee a esesseees le asesset on eesseeed casseseesesees eatssssesed cneeesaees esssesedeeeseeenen od vanseeseensedeseesesens oc esnesesedecsesnseesnsseseess o aeseseesssseseed seseeseeeeeeesees oo eessteeseessed esaeseeeeees cot esssseseed sesessesensesers ov esstststesseeedsoesesenseed rres essences on eecseesed ceseesseeesee te seseseseeeedfeseesesens esssesedeeeseeenen od vanseesesssed eseesees loi esessedscsseseseeseesee sec_4 ceassseseseesed sosenseessesesens oo seseseesesesed esaeseseees i co eetesseteedsseserenseed ror es esesseees oc eecsessed ceseesseesee te qeasseseseedeseesesens esssesedeeeseeenen od vanseesesssed eseesees dt cesessed senseeseseseesee sec_4 ov eesssseseseesed sesenesereesetens oo seseseesesesed esaeseseees a eaesesseteedsseserenseed ror ed esesseeee ln eeesseedleseestseed seseeseeenee sec_3d eesesssteedeseenesens esssesedeeeseeenen od vanseesesssed eseesees essere scsseeseseeseesees os cessesseseteedsaseesnseeeesees oo seseseesesesed esaeseseees i assessed sesseseneeed ror hs esesseees led essen aa eaesseed essesestesen sec_2s estetetdfeseenesens esssesedeeeseeenen od vasseesesssed eseesees casseed sseseesesenseenee sec_78 oc eesssseseseesed soseneneseesesens oo seseteesesssed esaeseeeeees b20 eesesseed eesseeseesee sec_333 oo eestseeed eee ror pot dt eeeeee de cecsted eseeseeneee so sac esseneefeseenesens esssesedeeeseeenen o vanseesesnsed eseeseee od csessedsesesesensesnees le casesssseed esenssenssseneees o seseseesesesed esaeseseees oo canseseedsaeseseesese sec_28s eecesnssesed coeeeees oo eae ki ceeeesees eee eee total total sheepbok xlw rcr1990 xls a b cc d e f g h i j k l flock recaps ee for all sheep partnerships ee ee ee on eececseeseresereseeeerfeee dotal head bvc'ts on oo cccccsececececcecsefecececeecsserereceseccecsefecseseseseecsedecereseceseererererereeceterd eee learlings ds crop doc cicesececececceefesececeseccerendeeeeeeeeee death eee partnerships on hand hand ud purchased od bye's lambs replacements returned for share ewes od bv sd eceeene and cesses dh ieeececesesesserererered eee beginning beginning oo cccesseseserereqeeeee roduced born returned j increase payment culled sold disappearance oo oc ceccececeecseerererered cere oe pear pof sear doi ceccsssssecececedfecesecececescccsneserecesedfecessesececccedfecesececececcecsnssececeeeeed ceccecenssececesececcareseceececcfeccececececceeeed cececcececerecececedfeceeesesececceedfececeecessseseceseeeererereceee oy ror ed ccceeeeceseees oo cesecesesed eceeereces o82 ecedeeeeeee ee eecectedeeeeeseeeee oc eeceererheseeee a oo ceseseserdfeceseceseeeeres oc eeeceeseseredfeceeees oc eecedecceseee qeeceeeseedheeeee oo vecedeceececeseseseoeesseeereseceee i oe ror od ccccceceseeee oo cesecesesed eceeereces o87 eeeeedeceeeeee eco ceeseceedeeeeeseeeee oc eeceererheseeee a oo ceseseserdfeceseceseeeeres oc eeeceeseseredfeceeees oc eecedecceseee qeeceeeseedheeeee oo vecedeceececeseseseoeesseeereseceee ee rcr_ dc cccececeees oo cesecesesed eceeereces cot eeeeedeeeeeeee eco eeseceedeeeeeseeeee oc eeceererheseeee a oo ceseseserdfeceseceseeeeres oc eeeceeseseredfeceeees oc eecedecceseee qeeceeeseedheeeee oo vecedeceececeseseseoeesseeereseceee rer od ceeceeeee eeceedeaseeeee ieceedecseeeseee oo eeseeseseed seceeeeees ceessedecee sec_276d eeseeeee ee eeceseseeheeee sec_276 niece t ceeeeee here oa ceeedecceceeceeee el ceeeteeeee ror dc ceeeeeee eeeceedeaeeeeee edeeseeeseee oo eesceseseed seceeeeee sec_334 eeeedeeee sec_31 iceeeeeee a cesseseseeheeees b12 de beh red cece ts eee rer do ceeeeeee 22d eseseedeaeeeeee 124d iedeeseeeseee oo eesceseseed seceeeeee sec_32 oo eeeedecee sec_307 eeeseeeee a cesseseseeheeees sot dee to of cee ls eee ror ve oo eecesedseceeesen eesedeeseeeseee oo eeseeseseed seceeeeees ceeeeheeees dc ceeeesees a oo ecceseseehecees cee so ecceecee fee ed cceeeeee oc eeeeeeeeee oct tedd eee ceccsesedeceeeeeee cecsedeesereseee oo vecesesecerfeceereees eedeee sec_1293 nv ceceeeeee he d4 eeseseeesefeee sec_1293 dete ta eee ts eeeeeeeee ee ee total sheepbok xlw rcr1990 xls m n o p q r s t u v flock recaps ee for all sheep partnership ee ee ee sales on j drought da sales srp ed ewes on lambs yearling j breeding rams ye seen dotal bead do csnseseseceseseeeenerees foreclosed j sales or jp including jo ont eed and end ee ees on idee on band ot on band on hand end od partnerships jo notes died death or dispersal purchased of year yas hand end of end of year end of ear yi oe year di cceseseseseseseseeeeeeneeaees se ceeseesseerereseseeed ont bandonment j sales id eececcecseeseseceseseersrdfeccecsvesececeseecerand ceseeeenereceees year oo sssseseralecscesesescsterececesescerstavaceralecescacatareceeecescacatacacecdleececescecaterececesescaravracecd ececesesceravsreseeeseseananereee sec_2 ee oeeceecsd coseceeeseseesoueersessestedfesseseeeee oo vesteerdeseeeeseee oo veeteeseseedeeseeees a oa ceesseseetsteeed soseeeeeseseenses vesesseeseaeed eeeeseeeeeee ested ceseeeeeseeee sec_120 etetseseedecseeseereed ror eee j eee oeeceecsd coseceeeseseesoueersessestedfesseseeeee oo vesteerdeseeeeseee oo veeteeseseedeeseeees a oa ceesseseetsteeed soseeeeeseseenses vesesseeseaeed eeeeseeeeeee ee etetseseedecseeseereed ror ef a eeueeee 2d eee oeeceecsd coseceeeseseesoueersessestedfesseseeeee oo vesteerdeseeeeseee oo veeteeseseedeeseeees a oa ceesseseetsteeed soseeeeeseseenses ee ee a etetseseedecseeseereed rcre3 ese oeeceecsd coseceeeseseesoueersessestedfesseseeeee oo vesteerdeseeeeseee oo veeteeseseedeeseeees te a cestesesseeeedecseeseeeereneees oveseeseeseated eesseeceees oo eested eceeeseseeese sec_2 eeceteeeed seseeeeeeees ror ea esses ee oeeceecsd coseceeeseseesoueersessestedfesseseeeee oo vesteerdeseeeeseee oo veeteeseseedeeseeee sec_186d csteeeeeeseeeee 4s castesesseseedecseeseseerreees oveseeseeseated eesseeceees esetseed eeteeseseseee sec_2 eceeteteedseseeeeeeees ror es esses lot eee oeeceecsd coseseeseeesl desesesseseedfenseseeeee oo vesteerdeseeeeseee oo veeteeseseedeeseeees ct 4s castesesseseedecseeseseerreees oveseeseeseated eesseeceees a eteted eseeeseseeeses ot eeneetteesed sesseeeesees rcre veces a ee b38 vesestiefeseeeeeee oo vesteerdeseeeeseee oo veeteeseseedeeseeees ee ot cevssssacseeeed sosteeeeseeeenaes veseeseestaeed eeseeeeeeeee ceseseseedesseeereseeee sec_22 oc eseseeesed eee or hots ct dt eee to i deeseeeeeeee eeu ceeeeeeedeeeeeeeee oo vesteerdeseeeeseee oo vesteeseseedessseeee ot ees ceesesseeereseees cessesecsed eeseesereeeseeeee ovesueteeseated eerseeeeee eens eecereeeseceee a oc ee ee total total sheepbok xlw rcr1991 xls a b cc d e f g h i j k l flock recaps ee for all sheep partnership sec_3 sevevtvtnsievnvnsifevieetevetn vnvtevinvtevnvnvievne oeevevnstevinvseseeteved vievinsseveeafectnssevinvsesaeevntnvieeafessensntieetetntnetetee ee son cecesteeeseseeseeeeeeed eee lotal head bv cts on do ccccesessssssesersef cossesesetsesenssseneesesesssseseseeserad sseseesesesetserenseseretseed sense pe areings od crop ed cesesseceseeceseedfeceseseesesessedfeceeeeeses death cesses 6_ partnership s on band dene and dee purchased a vadeesse bcs cased lambs replacements returned for share j ewes efee bv sd eee and cesses dn cessstesssteensesersnseed eee peginning beginning a cscssssessssesseesered eee roduced born retorned increase payment culged sold disappearance sn ee ccecseseseesereeseneed eee ee ve ar lor year do ccsscesessesessssered scessssesesstseransesensesofesssacensesseedfecseeesesscsesscsererseserard soesesecseseesesessesesetserersedfeceessseeseseesed ssosseserecsesensecfecssseeseseeseedf esosseseseeserenseseeeeseseeees oy rcr od eseeeeee eseseedeeceeseees b02 ceecssefecnseseeee veeseseesesed esereesees cesses eeee sec_182 deen 1a ceesseseed ceseseseesers le cassseseesedfenees a oech to cece to ecceeeeee sec_104 a no eseseedeeceeseees b07 ceecssedecneeseeee veeseseesesed esereesee sec_109 cesses eeees tot dd eseseeseees le casssesed sossssesnseee le cassseseesedfenees tot eeedeseeseeee geese het ss eed eee to teense dy rr od ceeeseeeeee eseseedfeeseeseees fe eesesedecnseereees veeseseesesed esereesees lto cesses eeees lot dd eseeseees le casssesed sossssesnseee le cassseseesedfenees lot idesceseee lectern feet ss cc cedeceeeeeeee ez ceeeeeseeees et sass rr od ccseseeeee sec_2 sestsseed esseesees oo cesedeeeseesees veseeeesesedesereesee sec_28 cessed eens deena cesseeseedeeseeseseesen sec_2 vessteseseehusees dice ho cceesee fee eee cccefeseeseseeeeee ey qeceeeeseeeees rr id eseeseeeee sec_2 esteseedeceeeeees cssseedfessesenseed veseseesesed eseeeesees cessed eeee sec_316 de eeeeceeee cesesserdesseseeeeeen sec_23 eeeeseeeefeeees sug dice cece hee ee ov ceeedfeseeeseeeeee il eeeesesenees ay oe bt esestssead esseeees oc eseedeeseeeesees veseseesesed eseeeesees cesses od eceeee ceeseeserd eesseseseesen sec_22 eeseseeeehesees te oo pe is ror vea ceesteedfeseesesee oc esteseedeceeeeeees veseseesesed eseeeesees cessed eeees sat de eeeeceeee ceeseeseedeesseseseesen sec_23 eeeeseeeefeeees sut eedeceeeees oocceeseeheeee ee geceedfesnseeseeeee i ost tta diesen ot eeesessedeesesees 200d cessedeeeseesees veseseesesed eceseesee sec_21d eeeeeeheees b88 deen eceseesed ceseeseeeeees ceetserened ene dee cee bee of cede cece ceeeeeeeees ee ee total sheepbok xlw rcr1991 xls m n p q r s t u vv flock recaps eee for all sheep partnership eee eee eee eee sales on dee drought eeedeseees sues cadence ore eeeseeed es on di lambs yearding j breeding rams yee es cecesedeseeee so tal dead ad cssecsssscssssssssssecsseessees 6_ foreclosed j sales or including out a cccecee od ein dc ceceeeee es on veces eetee eee nl band ceed eeeeee oo band cede on band end od partnerships dn eee notes edeeneed death or _ dispersal purchased oe ear duces hand end of dene 2d of year j bae er ace ars cecndsceesssnssssnsseessnserenssnessaes bn cscestssessesssnseeed one ndonment j sales cesedescsssecsseesscseseesesesed sassessssesensesesnsed seseessesesenss yedr scsssssssedecsesesscsesecsesenscensecssssessed eessseesssnseesecsassesceseed ecsesenecensecsasensesnseesacsessed saseesnseeseensecsaeseseeseeesaee sec_2 eee eee lod eesseeeees oo vansteed essetseseeses eatssssesed cneeesaees esssesedeeeseeenen od vanseesesssed eseesees lo d ceassedscsseeseseseesee sec_2 eanssesssseseedsassesssesessees oo seseteesesssed esaeseeeeees oo sevesesseed eeseeeeseesees d3 eessseseeeed sesseseneeed ror el esses ddt esses oo vansteed essetseseeses eatssssesed cneeesaees esssesedeeeseeenen od vanseesesssed eseesees lo d ceassedscsseeseseseesees od caussesssseseed saseeseseeseesees oo seseteesesssed esaeseeeeees of cevesesteed eeseseeseesee sec_128 cssseeseeeed seesesenseed ror ee a esesseees leu eesseeee oo vansteed essetseseeses eatssssesed cneeesaees esssesedeeeseeenen od vanseesesssed eseesees lo esssse scsseeseeeeseesees od caussesssseseed saseeseseeseesees oo eeseeteseensed esaeseeeeee sec_2 seuesesseed eeseseseesee sec_1d estseseeeedseeserenseed rres essences 13d esseeeee oo vasstsed cssestsesaeses qeesssnseseed enseeeeees esssesedeeeseeenen od vanseesesssed eseesees lol ceased scsseeseseeseesee sec_4 cesssseseseesed seseneneseesesees oo seseseesesesed esaeseseees a cussed sessed ror es esesseees la eesseseees oo vasstsed cssestsesaeses qeesssnseseed enseeeeees esssesedeeeseeenen od vanseesesssed eseesees i oh eesesesesseteedseseeseeeeeeesees oo seseseesesesed esaeseseees te ceasseesed csseeseseese sec_248 eeseeseteed saeserenseed ror ed esesseeee dn eesseseee oo vasstsed cssestsesaeses qeesssnseseed enseeeeees esssesedeeeseeenen od vanseesesssed eseesee sec_18_0 vansedscnssesesenseesee sec_48 eassseseseesed sosenesereesesens oo seseseesesesed esaeseseees a oo eeseeseteedeeeserensees ror hs esesseees on essen zccssestseed eeseeseeenees ov eessstetdfeseesesens esssesedeeeseeenen od vanseesesssed eseesees tld esessedscsseeseeeseesee sec_4 ov eesssseseseesed sesenesereesetens oo eessseeseessed esaeseeeeees oo csaseteedsssseseeenees esteseeseed eee ror hot lt sesso ts eeesssed eceeeeeneen lot essssesed caesereee esssesedeeeseeenen od vasseesesssed eseesees ot nsnssed ssesenseseneeesee sec_23 estetssseesed csssseserensesees o seseseesesesed esaeseseees cool vanseseedsaeseseesenees sot ceaesteseseed cneeeeee ee le ceeeeteee eee eee total total appendix g---comparison of certain rcr original bill of sale entries to hampshire association certificates to which they were matched orig bill of sale entry cert to which matched sire dam tag dob breed regis regis regis ramb 97802a drb hamp 97802a 68796a ramb 97805a drb hamp 97905a 2138a ramb 97807a drb hamp 97807a 5854a 372a ramb 97809a drb hamp 97809a 68816a ramb 97813a drb hamp 97813a 29753a ramb 97815a drb hamp 97815a 68803a ramb 97833a drb hamp 97833a 2140a ramb 97837a drb hamp 97837a 58546a ramb 97852a drb hamp 97852a 29755a appendix h--tag numbers of certain rambouillets and suffolks listed in petitioners' corrected rcr bill of sale that are shown as being born to a dam with registration number rambouillets born in 265a 3a 265b 26a 41a 266a 26b 43a 267a 2ita ata 267b 27b 8a 268a 28a 8b 269a 30a 9a 269b 31a 82-82a 271a 37a 271b 39a animals rambouillets born in 272a 294a 13b 50a 272b 294ba 17a 58a 278a 295a 20a 6a 282a 312a 2a 7a 282b 320a 3a 8a 283a 323a 47a 83-26a 284a 48a 65a 284b 49a 288a 12a 4a 292a 13a 4b animals suffolks born in 97b 35a 999a 42b 46a 48a 55a 55b 56a 64a 81b animals suffolks born in 310a 337a a27a 42a 324a 339a 10a 44a 326a 348a 10b 51a 328a 348b 328b 356a 14a suffolks born in 329a 333a 333b 335a 335b 356b 357a 367a 369a 424b animals 15a 207a 24a 260a 32a --certificate match - - appendix i--certain rambouillets and suffolks listed in petitioners' corrected rcr bill of sale that are shown as being born to a dam with registration number rambouillets born in 359b 16b 26a 359c 20a 26b 376b 20b 7a 422b 23a 7b 422c 23b 8a 10a 23c 8b 10b 24a 12a 24b 12b 25a 16a 25b animals rambouillets born in 278a 53a 85-133b 85-53a 85970a 367a 66a 85-136a 85-53b 85973a 369b 69a 85-136b 85976a 378a 69b 85-138a 381a 85-115a 85-42a 851009a 383a 85-115b 85-177a 85-56a 851011a 399a 85-118a 85-177b 85-44a 85-118b 85-179a 85-44b 85930a 113a 85-120a 85-179b 85-59a 85932a 113b 85-120b 85-47a 85-59b 85932b 115a 85-123a 85-185a 85936a 117a 85-123b 85-63a 85939a 136a 85-124a 85-197a 85-49a 85-125a 85-4a 85-66a 85941a 38a 85-127a 85-203a 85-4b 3a 85-128a 85-203b 85-68a 85942a 41a 85-130a 85-51a 42a 85-131a 85-51b 85945a 42b 85-131b 85-39a 85-t71a 85952a 52a 85-133a 85-39b 85-71b 85953a animals suffolks born in 211a 254a 277b 338a 39b 211b 255a 278a 339a 40a 214a 255b 279a 339b 43a 214b 257a 279b 340a 45a 216a 257b 327a 353a 49a 216b 260a 328a 353b 49b 238a 261a 328b 355a 801a suffolks born in 238b 261b 329a 355b 802a 243a 262a 329b 356a 803a 243b 262b 330a 357a 804a 245a 263a 330b 358a 805a 245b 264a 331a 358b 809a 246a 265a 332a 359a 247b 266a 332b 360a 250a 266b 334a 360b 250b 267a 335a 361a 251a 271a 335b 364a 251b 273a 336a 364b 253a 274a 337a 377a 253b 277a 337b 39a animals suffolks born in 128a 129a 129b 135a 19a 19b animals --certificate match appendix j--quarduplet--or-better sibling breeding sheep listed in corrected rcr bill of sale petitioners' quadruplet sec_82 175a 176a 204b 204c 211a 260a 211b 205a 211c 261a 213a 227a 214a 228a 82-39a 82-41a 82-40a 82-42a 146a 156a 147a 157a 83-141b 83-143b 83-142a 83-144a 83-8a 83-8b 83-9a 83-9b sets quintuplet sec_213 aq2 213a 402a 419a 419b 214a 403a a20 214b 403b 420b 183a 185a 183b 185b 184a 186a 82-158a 82-191a 82-191b 82-159a 175a 82-176a 138a 139a 181a 181a 3-56a 3-56b 177a 177b 178a 201a 202a 202b 297a 150a 298a 151a 233a 25a 25b 234a 82-43a 82-55a 82-44a 82-56a 163a 168a 164a 169a 83-146a 83-181a 83-181b 83-147a 83-182a 146a 158a 147a 159a 147b 159b 193a 197a 197b 194a 194b 198a 82-201a 82-207a 82-202a 82-208a 82-221a 82-221b 191a 192a 195a 196a -195a -196a 1a q 2a 83-128a 83-129a 82-205a 82-206a 143a 144a 65a 65a 65b 179a 180a 180b 82-133a 82-133b 82-134a 82-227a 82-227b quintuplets 82-159b 82-192a 82-202b 82-208b 82-222a 82-228b 82-25a 83-138b 83-161a 83-161b 82-27a 83-139a 82-27b 83-139b 83-162a sets sextuplet sec_124 124a 215a 285a 135a 217a 82-217a 175a 124b 215b 135b 286a 218a 82-218a 176a 125a 216a 136a 125b 216b 287a 136b 219a 82-219a 177a sets heptuplet sec_412 412a 412c 413b 414a set --certificate match appendix k---quadruplet--or-better sibling breeding sheep listed in petitioners's corrected rcr bill of sale quadruplet sec_84 t47a 747b 748a 748b 85902a sets 756a 757a 85921a 85921b quintuplets 85-932a 85-932b 85-933a sets 85925a 85926a 85926b sextuplet sec_85 85927a 85927b 85928a 85928b sets octuplets 85950a 85950b 85951a 85951bb set --certificate match 465a 465b 85933a 85934a 85937a 85937c 85938a 85-920a 85-921a 85979a 85979b 85980a 85977a 85977b 85978a 85-922a 85-923a 85983a 85984a 85-924a 85-925a 85989a 85990a 85900a 85900b 85998a
